Exhibit 10.1

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

CITY OFFICE REIT OPERATING PARTNERSHIP, L.P.

a Maryland limited partnership

 

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED

UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,

TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
IN THE OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP THE PROPOSED SALE,
TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.

dated as of April 21, 2014

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINED TERMS

     7   

ARTICLE 2 ORGANIZATIONAL MATTERS

     26   

Section 2.1 Formation

     26   

Section 2.2 Name

     26   

Section 2.3 Principal Office and Resident Agent; Principal Executive Office

     26   

Section 2.4 Power of Attorney

     26   

Section 2.5 Term

     28   

Section 2.6 Partnership Interests Are Securities

     28   

ARTICLE 3 PURPOSE

     28   

Section 3.1 Purpose and Business

     28   

Section 3.2 Powers

     28   

Section 3.3 Partnership Only for Purposes Specified

     29   

Section 3.4 Representations and Warranties by the Partners

     29   

ARTICLE 4 CAPITAL CONTRIBUTIONS

     31   

Section 4.1 Capital Contributions of the Partners

     31   

Section 4.2 Issuances of Additional Partnership Interests

     32   

Section 4.3 Additional Funds and Capital Contributions

     34   

Section 4.4 Stock Incentive Plans

     35   

Section 4.5 Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan

     36   

Section 4.6 No Interest; No Return

     36   

Section 4.7 Conversion or Redemption of Capital Shares

     36   

Section 4.8 Other Contribution Provisions

     37   

ARTICLE 5 DISTRIBUTIONS

     37   

Section 5.1 Requirement and Characterization of Distributions

     37   

Section 5.2 Distributions in Kind

     38   

Section 5.3 Amounts Withheld

     38   

Section 5.4 Distributions upon Liquidation

     38   

Section 5.5 Distributions to Reflect Additional Partnership Units

     38   

Section 5.6 Restricted Distributions

     38   

ARTICLE 6 ALLOCATIONS

     38   

Section 6.1 Timing and Amount of Allocations of Net Income and Net Loss

     38   

Section 6.2 General Allocations

     39   

Section 6.3 Additional Allocation Provisions

     40   

Section 6.4 Regulatory Allocation Provisions

     41   

Section 6.5 Tax Allocations

     44   

 

2



--------------------------------------------------------------------------------

ARTICLE 7 MANAGEMENT AND OPERATIONS OF BUSINESS

     44   

Section 7.1 Management

     44   

Section 7.2 Certificate of Limited Partnership

     49   

Section 7.3 Restrictions on General Partner’s Authority

     50   

Section 7.4 Reimbursement of the General Partner

     52   

Section 7.5 Outside Activities of the General Partner

     54   

Section 7.6 Transactions with Affiliates

     55   

Section 7.7 Indemnification

     55   

Section 7.8 Liability of the General Partner

     58   

Section 7.9 Title to Partnership Assets

     61   

Section 7.10 Reliance by Third Parties

     61   

ARTICLE 8 RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

     62   

Section 8.1 Limitation of Liability

     62   

Section 8.2 Management of Business

     62   

Section 8.3 Outside Activities of Limited Partners

     62   

Section 8.4 Return of Capital

     63   

Section 8.5 Rights of Limited Partners Relating to the Partnership

     63   

Section 8.6 Partnership Right to Call Partnership Common Units

     64   

Section 8.7 Rights as Objecting Partner

     64   

Section 8.8 Board Nomination Rights

     64   

ARTICLE 9 BOOKS, RECORDS, ACCOUNTING AND REPORTS

     68   

Section 9.1 Records and Accounting

     68   

Section 9.2 Partnership Year

     68   

Section 9.3 Reports

     68   

ARTICLE 10 TAX MATTERS

     69   

Section 10.1 Preparation of Tax Returns

     69   

Section 10.2 Tax Elections

     69   

Section 10.3 Tax Matters Partner

     69   

Section 10.4 Withholding

     71   

Section 10.5 Organizational Expenses

     71   

ARTICLE 11 PARTNER TRANSFERS AND WITHDRAWALS

     71   

Section 11.1 Transfer

     71   

Section 11.2 Transfer of General Partner’s Partnership Interest

     72   

Section 11.3 Limited Partners’ Rights to Transfer

     74   

Section 11.4 Admission of Substituted Limited Partners

     78   

Section 11.5 Assignees

     78   

Section 11.6 General Provisions

     79   

 

3



--------------------------------------------------------------------------------

ARTICLE 12 ADMISSION OF PARTNERS

     81   

Section 12.1 Admission of Successor General Partner

     81   

Section 12.2 Admission of Additional Limited Partners

     81   

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership

     82   

Section 12.4 Limit on Number of Partners

     82   

Section 12.5 Admission

     82   

ARTICLE 13 DISSOLUTION, LIQUIDATION AND TERMINATION

     83   

Section 13.1 Dissolution

     83   

Section 13.2 Winding Up

     83   

Section 13.3 Deemed Contribution and Distribution

     85   

Section 13.4 Rights of Holders

     85   

Section 13.5 Notice of Dissolution

     86   

Section 13.6 Cancellation of Certificate of Limited Partnership

     86   

Section 13.7 Reasonable Time for Winding-Up

     86   

ARTICLE 14 PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS; MEETINGS

     86   

Section 14.1 Procedures for Actions and Consents of Partners

     86   

Section 14.2 Amendments

     86   

Section 14.3 Actions and Consents of the Partners

     87   

ARTICLE 15 GENERAL PROVISIONS

     88   

Section 15.1 Redemption Rights of Qualifying Parties

     88   

Section 15.2 Addresses and Notice

     93   

Section 15.3 Titles and Captions

     93   

Section 15.4 Pronouns and Plurals

     93   

Section 15.5 Further Action

     94   

Section 15.6 Binding Effect

     94   

Section 15.7 Waiver

     94   

Section 15.8 Counterparts

     94   

Section 15.9 Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial

     94   

Section 15.10 Entire Agreement

     95   

Section 15.11 Invalidity of Provisions

     95   

Section 15.12 Limitation to Preserve REIT Status

     95   

Section 15.13 No Partition

     96   

Section 15.14 No Third-Party Rights Created Hereby

     96   

Section 15.15 No Rights as Stockholders

     97   

ARTICLE 16 LTIP UNITS

     97   

Section 16.1 Designation

     97   

 

4



--------------------------------------------------------------------------------

Section 16.2 Vesting

     97   

Section 16.3 Adjustments

     98   

Section 16.4 Distributions

     99   

Section 16.5 Allocations

     99   

Section 16.6 Transfers

     100   

Section 16.7 Redemption

     100   

Section 16.8 Legend

     100   

Section 16.9 Conversion to Partnership Common Units

     100   

Section 16.10 Voting

     103   

Section 16.11 Section 83 Safe Harbor

     103   

 

5



--------------------------------------------------------------------------------

Exhibits List

 

Exhibit A   EXAMPLES REGARDING ADJUSTMENT FACTOR    A-1 Exhibit B   NOTICE OF
REDEMPTION    B-1 Exhibit C   SCHEDULE OF CONTRIBUTIONS    C-1 Exhibit D  
CONVERSION NOTICE    D-1 Exhibit E   FORCED CONVERSION NOTICE    E-1

 

6



--------------------------------------------------------------------------------

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF CITY OFFICE REIT OPERATING PARTNERSHIP, L.P.

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF CITY OFFICE REIT
OPERATING PARTNERSHIP, L.P., dated as of April 21, 2014, is made and entered
into by and among CITY OFFICE REIT, INC., a Maryland corporation, as the General
Partner and the Persons from time to time party hereto, as limited partners.

WHEREAS, a Certificate of Limited Partnership of the Partnership was filed with
the State Department of Assessments and Taxation of Maryland on December 12,
2013 (the “Formation Date”), and the General Partner, as initial general partner
of the Partnership and Second City Capital Partners II, Limited Partnership, as
the initial limited partner of the Partnership entered into an original
agreement of limited partnership of the Partnership effective as of the
Formation Date (the “Original Partnership Agreement”); and

WHEREAS, the General Partner, Second City Capital Partners II, Limited
Partnership and the remainder of the Partners (as hereinafter defined) now
desire to amend and restate the Original Partnership Agreement, remove Second
City Capital Partners II, Limited Partnership as a limited partner and admit the
Persons signatory hereto as limited partners of the Partnership by entering into
this Agreement (as hereinafter defined);

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE 1

DEFINED TERMS

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement:

“Act” means the Maryland Revised Uniform Limited Partnership Act, Title 10 of
the Corporations and Associations Article of the Annotated Code of Maryland, as
it may be amended from time to time, and any successor to such statute.

“Actions” has the meaning set forth in Section 7.7 hereof.

“Additional Funds” has the meaning set forth in Section 4.3.A hereof.

“Additional Limited Partner” means a Person who is admitted to the Partnership
as a limited partner pursuant to the Act and Section 4.2 and Section 12.2 hereof
and who is shown as such on the books and records of the Partnership.

 

7



--------------------------------------------------------------------------------

“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account as of the end of the relevant Partnership Year or
other applicable period, after giving effect to the following adjustments:

(i) increase such Capital Account by any amounts that such Partner is obligated
to restore pursuant to this Agreement upon liquidation of such Partner’s
Partnership Interest or that such Partner is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence
of each of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(ii) decrease such Capital Account by the items described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of “Adjusted Capital Account” is intended to comply
with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year or other applicable period.

“Adjustment Event” has the meaning set forth in Section 16.3 hereof.

“Adjustment Factor” means 1.0; provided, however, that in the event that:

(i) the General Partner (a) declares or pays a dividend on its outstanding REIT
Shares wholly or partly in REIT Shares or makes a distribution to all holders of
its outstanding REIT Shares wholly or partly in REIT Shares, (b) splits or
subdivides its outstanding REIT Shares or (c) effects a reverse stock split or
otherwise combines its outstanding REIT Shares into a smaller number of REIT
Shares, the Adjustment Factor shall be adjusted by multiplying the Adjustment
Factor previously in effect by a fraction, (i) the numerator of which shall be
the number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;

(ii) the General Partner distributes any rights, options or warrants to all
holders of its REIT Shares to subscribe for or to purchase or to otherwise
acquire REIT Shares, or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares (other than REIT Shares issuable
pursuant to a Qualified DRIP/COPP), at a price per share less than the Value of
a REIT Share on the record date for such distribution (each a “Distributed
Right”), then, as of the distribution date of such Distributed Rights or, if
later, the time such Distributed Rights become exercisable, the Adjustment
Factor shall be adjusted by multiplying the Adjustment Factor previously in
effect by a fraction (a) the numerator of which shall be the number of REIT
Shares issued and outstanding on

 

8



--------------------------------------------------------------------------------

the record date (or, if later, the date such Distributed Rights become
exercisable) plus the maximum number of REIT Shares purchasable under such
Distributed Rights and (b) the denominator of which shall be the number of REIT
Shares issued and outstanding on the record date (or, if later, the date such
Distributed Rights become exercisable) plus a fraction (1) the numerator of
which is the maximum number of REIT Shares purchasable under such Distributed
Rights times the minimum purchase price per REIT Share under such Distributed
Rights and (2) the denominator of which is the Value of a REIT Share as of the
record date (or, if later, the date such Distributed Rights become exercisable);
provided, however, that, if any such Distributed Rights expire or become no
longer exercisable, then the Adjustment Factor shall be adjusted, effective
retroactive to the date of distribution of the Distributed Rights (or, if
applicable, the later time that the Distributed Rights become exercisable), to
reflect a reduced maximum number of REIT Shares or any change in the minimum
purchase price for the purposes of the above fraction; and

(iii) the General Partner shall, by dividend or otherwise, distribute to all
holders of its REIT Shares evidences of its indebtedness or assets (including
securities, but excluding any dividend or distribution referred to in subsection
(i) or (ii) above), which evidences of indebtedness or assets relate to assets
not received by the General Partner pursuant to a pro rata distribution by the
Partnership, then the Adjustment Factor shall be adjusted to equal the amount
determined by multiplying the Adjustment Factor in effect immediately prior to
the close of business as of the applicable record date by a fraction (a) the
numerator of which shall be such Value of a REIT Share as of the record date and
(b) the denominator of which shall be the Value of a REIT Share as of the record
date less the then fair market value (as determined by the General Partner,
whose determination shall be conclusive) of the portion of the evidences of
indebtedness or assets so distributed applicable to one REIT Share.

Notwithstanding the foregoing, no adjustments to the Adjustment Factor will be
made for any class or series of Partnership Interests to the extent that the
Partnership makes or effects any correlative distribution or payment to all of
the Partners holding Partnership Interests of such class or series, or effects
any correlative split or reverse split in respect of the Partnership Interests
of such class or series. Any adjustments to the Adjustment Factor shall become
effective immediately after such event, retroactive to the record date, if any,
for such event. For illustrative purposes, examples of adjustments to the
Adjustment Factor are set forth on Exhibit A attached hereto.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” means this Amended and Restated Limited Partnership Agreement of
City Office REIT Operating Partnership, L.P., as now or hereafter amended,
restated, modified, supplemented or replaced.

 

9



--------------------------------------------------------------------------------

“Applicable Percentage” has the meaning set forth in Section 15.1.B hereof.

“Appraisal” means, with respect to any assets, the written opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner. Such opinion may be in the form of an opinion by such
independent third party that the value for such property or asset as set by the
General Partner is fair, from a financial point of view, to the Partnership.

“Assignee” means a Person to whom a Partnership Interest has been Transferred in
a manner permitted under this Agreement, but who has not become a Substituted
Limited Partner, and who has the rights set forth in Section 11.5 hereof.

“Available Cash” means, with respect to any period for which such calculation is
being made,

(i) the sum, without duplication, of:

(1) the Partnership’s Net Income or Net Loss (as the case may be) for such
period,

(2) Depreciation and all other noncash charges to the extent deducted in
determining Net Income or Net Loss for such period,

(3) the amount of any reduction in reserves of the Partnership referred to in
clause (ii)(6) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary),

(4) the excess, if any, of the net cash proceeds from the sale, exchange,
disposition, financing or refinancing of Partnership property for such period
over the gain (or loss, as the case may be) recognized from such sale, exchange,
disposition, financing or refinancing during such period (excluding Terminating
Capital Transactions), and

(5) all other cash received (including amounts previously accrued as Net Income
and amounts of deferred income) or any net amounts borrowed by the Partnership
for such period that was not included in determining Net Income or Net Loss for
such period;

(ii) less the sum, without duplication, of:

(1) all principal debt payments made during such period by the Partnership,

(2) capital expenditures made by the Partnership during such period,

(3) investments in any entity (including loans made thereto) to the extent that
such investments are not otherwise described in clause (ii)(1) or clause (ii)(2)
above,

 

10



--------------------------------------------------------------------------------

(4) all other expenditures and payments not deducted in determining Net Income
or Net Loss for such period (including amounts paid in respect of expenses
previously accrued),

(5) any amount included in determining Net Income or Net Loss for such period
that was not received by the Partnership during such period,

(6) the amount of any increase in reserves (including, without limitation,
working capital reserves) established during such period that the General
Partner determines are necessary or appropriate in its sole and absolute
discretion,

(7) any amount distributed or paid in redemption of any Limited Partner Interest
or Partnership Units, including, without limitation, any Cash Amount paid, and

(8) the amount of any working capital accounts and other cash or similar
balances that the General Partner determines to be necessary or appropriate in
its sole and absolute discretion.

Notwithstanding the foregoing, Available Cash shall not include (a) any cash
received or reductions in reserves, or take into account any disbursements made,
or reserves established, after dissolution and the commencement of the
liquidation and winding up of the Partnership or (b) any Capital Contributions,
whenever received or any payments, expenditures or investments made with such
Capital Contributions.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close.

“Capital Account” means, with respect to any Partner, the capital account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:

(i) To each Partner’s Capital Account, there shall be added such Partner’s
Capital Contributions, such Partner’s distributive share of Net Income and any
items in the nature of income or gain that are specially allocated pursuant to
Section 6.3 or 6.4 hereof, and the amount of any Partnership liabilities assumed
by such Partner or that are secured by any property distributed to such Partner.

(ii) From each Partner’s Capital Account, there shall be subtracted the amount
of cash and the Gross Asset Value of any Partnership property distributed to
such Partner pursuant to any provision of this Agreement, such Partner’s
distributive share of Net Losses and any items in the nature of expenses or
losses that are specially allocated pursuant to Section 6.3 or 6.4 hereof, and
the amount of any liabilities of such Partner assumed by the Partnership or that
are secured by any property contributed by such Partner to the Partnership
(except to the extent already reflected in the amount of such Partner’s Capital
Contribution).

 

11



--------------------------------------------------------------------------------

(iii) In the event any interest in the Partnership is Transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent that it relates to the Transferred
interest.

(iv) In determining the amount of any liability for purposes of subsections
(i) and (ii) hereof, there shall be taken into account Code Section 752(c) and
any other applicable provisions of the Code and Regulations.

(v) The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulations promulgated under Code
Section 704, and shall be interpreted and applied in a manner consistent with
such Regulations. The General Partner may, in its sole discretion, (a) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Partners and the amount of Partnership capital reflected
on the Partnership’s balance sheet, as computed for book purposes, in accordance
with Regulations Section 1.704-1(b)(2)(iv)(q) and (b) make any modifications
that are necessary or appropriate in the event that unanticipated events might
otherwise cause this Agreement not to comply with Regulations Section 1.704-1(b)
or Section 1.704-2.

“Capital Account Limitation” has the meaning set forth in Section 16.9.B hereof.

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes or is deemed to contribute pursuant to Article 4 hereof.

“Capital Share” means a share of any class or series of stock of the General
Partner now or hereafter authorized other than a REIT Share.

“Cash Amount” means an amount of cash equal to the product of (i) the Value of a
REIT Share and (ii) the REIT Shares Amount determined as of the applicable
Valuation Date.

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed with the SDAT, as amended from time to time in accordance with the terms
hereof and the Act.

“Charity” means an entity described in Code Section 501(c)(3) or any trust all
the beneficiaries of which are such entities.

“Charter” means the charter of the General Partner, within the meaning of
Section 1-101(e) of the Maryland General Corporation Law.

“Closing Price” has the meaning set forth in the definition of “Value.”

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.

 

12



--------------------------------------------------------------------------------

“Common Unit Economic Balance” means (i) the Capital Account balance of the
General Partner, plus the amount of the General Partner’s share of any Partner
Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to the General Partner’s ownership of Partnership Common Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under Section 6.2.D hereof,
divided by (ii) the number of the General Partner’s Partnership Common Units.

“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article 14 hereof. The terms
“Consented” and “Consenting” have correlative meanings.

“Consent of the General Partner” means the Consent of the sole General Partner,
which Consent, except as otherwise specifically required by this Agreement, may
be obtained prior to or after the taking of any action for which it is required
by this Agreement and may be given or withheld by the General Partner in its
sole and absolute discretion.

“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and, except as otherwise
provided in this Agreement, may be given or withheld by each Limited Partner in
its sole and absolute discretion.

“Consent of the Partners” means the Consent of the General Partner and the
Consent of a Majority in Interest of the Partners, which Consent shall be
obtained prior to the taking of any action for which it is required by this
Agreement and, except as otherwise provided in this Agreement, may be given or
withheld by the General Partner or the Limited Partners in their sole and
absolute discretion; provided, however, that, if any such action affects only
certain classes or series of Partnership Interests, “Consent of the Partners”
means the Consent of the General Partner and the Consent of a Majority in
Interest of the Partners of the affected classes or series of Partnership
Interests.

“Constituent Person” has the meaning set forth in Section 16.9.F hereof.

“Contributed Property” means each Property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Partnership (or deemed contributed by the Partnership to a “new”
partnership pursuant to Code Section 708).

“Controlled Entity” means, as to any Partner, (a) any corporation more than
fifty percent (50%) of the outstanding voting stock of which is owned by such
Partner or such Partner’s Family Members, (b) any trust, whether or not
revocable, of which such Partner or such Partner’s Family Members or Affiliates
are the sole beneficiaries, (c) any partnership of which such Partner or its
Affiliates are the general partners and in which such Partner, such Partner’s
Family Members or Affiliates hold partnership interests representing at least
twenty-five percent (25%) of such partnership’s capital and profits and (d) any
limited liability company of which such Partner or its Affiliates are the
managers and in which such Partner, such Partner’s Family Members or Affiliates
hold membership interests representing at least twenty-five percent (25%) of
such limited liability company’s capital and profits.

“Conversion Date” has the meaning set forth in Section 16.9.B hereof.

 

13



--------------------------------------------------------------------------------

“Conversion Notice” has the meaning set forth in Section 16.9.B hereof.

“Conversion Right” has the meaning set forth in Section 16.9.A hereof.

“Cut-Off Date” means the fifth (5th) Business Day after the General Partner’s
receipt of a Notice of Redemption.

“Debt” means, as to any Person, as of any date of determination: (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.

“Depreciation” means, for each Partnership Year or other applicable period, an
amount equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
other period, Depreciation shall be an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
other period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.

“Designated Partners” means, collectively, (i) the General Partner and each of
its wholly-owned Subsidiaries that owns Partnership Common Units, (ii) any
Controlled Entities of Second City that own Partnership Common Units and
(iii) Second City, to the extent of its ownership of Partnership Common Units.

“Disregarded Entity” means, with respect to any Person, (i) any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) of such Person,
(ii) any entity treated as a disregarded entity for federal income tax purposes
with respect to such Person, or (iii) any grantor trust if the sole owner of the
assets of such trust for federal income tax purposes is such Person.

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”

“Economic Capital Account Balance” means, with respect to a Holder of LTIP
Units, its Capital Account balance, plus the amount of its share of any Partner
Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to its ownership of LTIP Units.

 

14



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Partnership or the General Partner, including the Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by blood or by adoption or
step-descendants by marriage), brothers and sisters, nieces and nephews and
inter vivos or testamentary trusts (whether revocable or irrevocable) of which
only such Person and his or her spouse, ancestors, descendants (whether by blood
or by adoption or step-descendants by marriage), brothers and sisters and nieces
and nephews are beneficiaries.

“Final Adjustment” has the meaning set forth in Section 10.3.B(2) hereof.

“Forced Conversion” has the meaning set forth in Section 16.9.C hereof.

“Forced Conversion Notice” has the meaning set forth in Section 16.9.C hereof.

“Funding Debt” means any Debt incurred by or on behalf of the General Partner
for the purpose of providing funds to the Partnership.

“General Partner” means City Office REIT, Inc. and its successors and assigns as
a general partner of the Partnership, in each case, that is admitted from time
to time to the Partnership as a general partner, and has not ceased to be a
general partner, pursuant to the Act and this Agreement, in such Person’s
capacity as a general partner of the Partnership.

“General Partner Interest” means the entire Partnership Interest held by a
General Partner hereof, and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A General Partner Interest may be expressed as a
number of Partnership Common Units, Partnership Preferred Units or any other
Partnership Units.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset on the date of
contribution, as determined by the General Partner and agreed to by the
contributing Person.

(b) The Gross Asset Values of all Partnership assets immediately prior to the
occurrence of any event described in clauses (i) through (v) below shall, except
as provided below, be adjusted to equal their respective gross fair market
values, as determined by the General Partner using such reasonable method of
valuation as it may adopt, as of the following times:

(i) the acquisition of an additional interest in the Partnership (other than in
connection with the execution of this Agreement but including, without
limitation, acquisitions pursuant to Section 4.2 hereof or contributions or
deemed contributions by the General Partner pursuant to Section 4.2 hereof) by a
new or existing Partner in exchange for more than a de minimis Capital
Contribution;

 

15



--------------------------------------------------------------------------------

(ii) the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for an interest in the
Partnership;

(iii) the liquidation of the Partnership within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g);

(iv) the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a partner capacity, or by a
new Partner acting in a partner capacity or in anticipation of becoming a
Partner of the Partnership (including the grant of a LTIP Unit); and

(v) at such other times as the General Partner shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.

Notwithstanding the foregoing, the General Partner may elect not to revalue the
property of the Partnership in connection with the issuance of additional
Partnership Units to the extent it determines, in its sole and absolute
discretion, that revaluing the assets of the Partnership is not necessary or
appropriate to reflect the relative economic interests of the Partners.

(c) The Gross Asset Value of any Partnership asset distributed to a Partner
shall be the gross fair market value of such asset on the date of distribution,
as determined by the distributee and the General Partner; provided, however,
that if the distributee is the General Partner or if the distributee and the
General Partner cannot agree on such a determination, such gross fair market
value shall be determined by Appraisal.

(d) The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subsection (d) to the
extent that the General Partner reasonably determines that an adjustment
pursuant to subsection (b) above is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (d).

(e) If the Gross Asset Value of a Partnership asset has been determined or
adjusted pursuant to subsection (a), subsection (b) or subsection (d) above,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Net Income and
Net Losses.

 

16



--------------------------------------------------------------------------------

“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

“Holder” means either (a) a Partner or (b) an Assignee owning a Partnership
Interest.

“Incapacity” or “Incapacitated” means: (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter; (iii) as to
any Partner that is a partnership, the dissolution and commencement of winding
up of the partnership; (iv) as to any Partner that is an estate, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership; (v) as to any trustee of a trust that is a Partner, the termination
of the trust (but not the substitution of a new trustee); or (vi) as to any
Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief of or against such Partner under any bankruptcy, insolvency or other
similar law now or hereafter in effect, (b) the Partner is adjudged as bankrupt
or insolvent, or a final and non-appealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors, (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above, (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within one hundred twenty (120) days after the commencement
thereof, (g) the appointment without the Partner’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment, or (h) an appointment referred to in clause (g)
above is not vacated within ninety (90) days after the expiration of any such
stay.

“Indemnitee” means (i) any Person made, or threatened to be made, a party to a
proceeding by reason of its status as (a) the General Partner or (b) a director
of the General Partner or an officer of the Partnership or the General Partner
and (ii) such other Persons (including Affiliates or employees of the General
Partner or the Partnership) as the General Partner may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.

“IRS” means the United States Internal Revenue Service.

 

17



--------------------------------------------------------------------------------

“Limited Partner” means any Person that is admitted from time to time to the
Partnership as a limited partner, and has not ceased to be a limited partner
pursuant to the Act and this Agreement, of the Partnership, including any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a limited partner of the Partnership.

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Partnership Common Units, Partnership Preferred Units or other
Partnership Units.

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

“Liquidating Gains” means any net gain realized in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership
(including upon the occurrence of any Liquidating Event or Terminating Capital
Transaction), including but not limited to net gain realized in connection with
an adjustment to the Gross Asset Value of Partnership assets under the
definition of Gross Asset Value in Section 1 of this Agreement.

“Liquidator” has the meaning set forth in Section 13.2.A hereof.

“LTIP Unit Distribution Payment Date” has the meaning set forth in
Section 16.4.C hereof.

“LTIP Units” means the Partnership Units designated as such having the rights,
powers, privileges, restrictions, qualifications and limitations set forth
herein and in the Plan. LTIP Units can be issued in one or more classes, or one
or more series of any such classes bearing such relationship to one another as
to allocations, distributions, and other rights as the General Partner shall
determine in its sole and absolute discretion subject to Maryland law and this
Agreement.

“Majority in Interest of the Limited Partners” means Limited Partners (other
than any Limited Partner fifty percent (50%) or more of whose equity is owned,
directly or indirectly, by the General Partner) holding in the aggregate
Percentage Interests that are greater than fifty percent (50%) of the aggregate
Percentage Interests of all such Limited Partners entitled to Consent to or
withhold Consent from a proposed action.

“Majority in Interest of the Partners” means Partners holding in the aggregate
Percentage Interests that are greater than fifty percent (50%) of the aggregate
Percentage Interests of all Partners entitled to Consent to or withhold Consent
from a proposed action.

“Market Price” has the meaning set forth in the definition of “Value.”

“Maryland Courts” has the meaning set forth in Section 15.9.B hereof.

“Net Income” or “Net Loss” means, for each Partnership Year or other applicable
period, an amount equal to the Partnership’s taxable income or loss for such
year or other applicable period, determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments:

(a) Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Net Income (or Net Loss) pursuant to
this definition of “Net Income” or “Net Loss” shall be added to (or subtracted
from, as the case may be) such taxable income (or loss);

 

18



--------------------------------------------------------------------------------

(b) Any expenditure of the Partnership described in Code Section 705(a)(2)(B) or
treated as a Code Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss,” shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);

(c) In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subsection (b) or subsection (c) of the definition of “Gross Asset
Value,” the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Income or
Net Loss;

(d) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e) In lieu of the depreciation, amortization and other cost recovery deductions
that would otherwise be taken into account in computing such taxable income or
loss, there shall be taken into account Depreciation for such Partnership Year
or other applicable period;

(f) To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and

(g) Notwithstanding any other provision of this definition of “Net Income” or
“Net Loss,” any item that is specially allocated pursuant to Article 6 hereof
shall not be taken into account in computing Net Income or Net Loss. The amounts
of the items of Partnership income, gain, loss or deduction available to be
specially allocated pursuant to Section 6.3 or 6.4 hereof shall be determined by
applying rules analogous to those set forth in this definition of “Net Income”
or “Net Loss.”

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or Preferred Shares, excluding grants under the Stock Option Plans, or
(ii) any Debt issued by the General Partner that provides any of the rights
described in clause (i).

 

19



--------------------------------------------------------------------------------

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Sections 1.704-2(b)(3) and 1.752-1(a)(2).

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B attached to this Agreement.

“Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.

“Original Limited Partner” means any Person that is a Limited Partner as of the
close of business on the date of the closing of the issuance of REIT Shares
pursuant to the initial offering of REIT Shares, and does not include any
Assignee or other transferee, including, without limitation, any Substituted
Limited Partner succeeding to all or any part of the Partnership Interest of any
such Person.

“Ownership Limit” means the restriction or restrictions on the ownership and
transfer of stock of the General Partner imposed under the Charter.

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(1), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

“Partnership” means the limited partnership formed and continued under the Act
and pursuant to this Agreement, and any successor thereto.

“Partnership Common Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1 and 4.2 hereof, but
does not include any Partnership Preferred Unit, LTIP Unit or any other
Partnership Unit specified in a Partnership Unit Designation as being other than
a Partnership Common Unit.

 

20



--------------------------------------------------------------------------------

“Partnership Employee” means an employee or other service provider of the
Partnership or of a Subsidiary of the Partnership, if any, acting in such
capacity.

“Partnership Equivalent Units” has the meaning set forth in Section 4.7A hereof.

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or a General Partner and includes any and all benefits
to which the holder of such a Partnership Interest may be entitled as provided
in this Agreement, together with all obligations of such Person to comply with
the terms and provisions of this Agreement. There may be one or more classes or
series of Partnership Interests. A Partnership Interest may be expressed as a
number of Partnership Common Units, Partnership Preferred Units or other
Partnership Units; however, notwithstanding that the General Partner, and any
Limited Partner may have different rights and privileges as specified in this
Agreement (including differences in rights and privileges with respect to their
Partnership Interests), the Partnership Interest held by the General Partner or
any other Partner and designated as being of a particular class or series shall
not be deemed to be a separate class or series of Partnership Interest from a
Partnership Interest having the same designation as to class and series that is
held by any other Partner solely because such Partnership Interest is held by
the General Partner or any other Partner having different rights and privileges
as specified under this Agreement. A Partnership Interest may be expressed as a
number of Partnership Common Units, Partnership Preferred Units or other
Partnership Units.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

“Partnership Preferred Unit” means a fractional, undivided share of the
Partnership Interests of a particular class or series that the General Partner
has authorized pursuant to Section 4.2 hereof that has distribution rights, or
rights upon liquidation, winding up and dissolution, that are superior or prior
to the Partnership Common Units.

“Partnership Record Date” means the record date established by the General
Partner for the purpose of determining the Partners entitled to notice of or to
vote at any meeting of Partners or to consent to any matter, or to receive any
distribution or the allotment of any other rights, or in order to make a
determination of Partners for any other proper purpose, which, in the case of a
distribution of Available Cash pursuant to Section 5.1 hereof, shall generally
be the same as the record date established by the General Partner for a
distribution to its stockholders of some or all of its portion of such
distribution.

“Partnership Unit” means a Partnership Common Unit, a Partnership Preferred
Unit, a LTIP Unit or any other unit of the fractional, undivided share of the
Partnership Interests that the General Partner has authorized pursuant to
Section 4.2 hereof.

“Partnership Unit Designation” shall have the meaning set forth in Section 4.2.A
hereof.

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

 

21



--------------------------------------------------------------------------------

“Percentage Interest” means, with respect to each Partner, the fraction,
expressed as a percentage, the numerator of which is the aggregate number of
Partnership Units of all classes and series held by such Partner and the
denominator of which is the total number of Partnership Units of all classes and
series held by all Partners; provided, however, that, to the extent applicable
in context, the term “Percentage Interest” means, with respect to a Partner, the
fraction, expressed as a percentage, the numerator of which is the aggregate
number of Partnership Units of a specified class or series (or specified group
of classes and/or series) held by such Partner and the denominator of which is
the total number of Partnership Units of such specified class or series (or
specified group of classes and/or series) held by all Partners.

“Permitted Transfer” has the meaning set forth in Section 11.3.A hereof.

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

“Plan” means the City Office REIT, Inc. Equity Incentive Plan.

“Pledge” has the meaning set forth in Section 11.3.A hereof.

“Preferred Share” means a share of stock of the General Partner of any class or
series now or hereafter authorized or reclassified that has dividend rights, or
rights upon liquidation, winding up and dissolution, that are superior or prior
to the REIT Shares.

“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, leasehold interests, easements and rights of way,
interests in limited liability companies, joint ventures or partnerships,
interests in mortgages, and Debt instruments as the Partnership may hold from
time to time and “Property” means any one such asset or property.

“Proposed Section 83 Safe Harbor Regulation” has the meaning set forth in
Section 16.11 hereof.

“Qualified DRIP/COPP” means a dividend reinvestment plan or a cash option
purchase plan of the General Partner that permits participants to acquire REIT
Shares using the proceeds of dividends paid by the General Partner or cash of
the participant, respectively; provided, however, that if such shares are
offered at a discount, such discount must (i) be designed to pass along to the
stockholders of the General Partner the savings enjoyed by the General Partner
in connection with the avoidance of stock issuance costs, and (ii) not exceed 5%
of the value of a REIT Share as computed under the terms of such plan.

“Qualified Transferee” means an “accredited investor” as defined in Rule 501
promulgated under the Securities Act.

“Qualifying Party” means (a) a Limited Partner, (b) an Assignee or (c) a Person,
including a lending institution as the pledgee of a Pledge, who is the
transferee of a Limited Partner Interest in a Permitted Transfer; provided,
however, that a Qualifying Party shall not include the General Partner.

 

22



--------------------------------------------------------------------------------

“Redemption” has the meaning set forth in Section 15.1.A hereof.

“Redemption Hold Period” means (a) as to an Original Limited Partner or any
Assignee of an Original Limited Partner that is a Qualifying Party, a one
(1) year period ending on the day before the first anniversary of the date of
this Agreement and (b) as to any other Qualifying Party, a one (1) year period
ending on the day before the first anniversary of such Qualifying Party’s first
becoming a Holder of Partnership Common Units or LTIP Units; provided, however,
that the General Partner may, in its sole and absolute discretion, by written
agreement with a Qualifying Party, shorten or lengthen the first Redemption Hold
Period to a period of shorter or longer than one (1) year with respect to a
Qualifying Party other than an Original Limited Partner or an Assignee of an
Original Limited Partner.

“Regulations” means the income tax regulations under the Code, whether such
regulations are in proposed, temporary or final form, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

“Regulatory Allocations” has the meaning set forth in Section 6.4.A(viii)
hereof.

“REIT” means a real estate investment trust qualifying under Code Section 856.

“REIT Partner” means (a) the General Partner or any Affiliate of the General
Partner to the extent such person has in place an election to qualify as a REIT
and, (b) any Disregarded Entity with respect to any such Person.

“REIT Payment” has the meaning set forth in Section 15.12 hereof.

“REIT Requirements” has the meaning set forth in Section 5.1 hereof.

“REIT Share” means a share of common stock of the General Partner, $0.01 par
value per share, but shall not include any class or series of the General
Partner’s common stock classified after the date of this Agreement.

“REIT Shares Amount” means a number of REIT Shares equal to the product of
(a) the number of Tendered Units and (b) the Adjustment Factor; provided,
however, that, in the event that the General Partner issues to all holders of
REIT Shares as of a certain record date rights, options, warrants or convertible
or exchangeable securities entitling the General Partner’s stockholders to
subscribe for or purchase REIT Shares, or any other securities or property
(collectively, the “Rights”), with the record date for such Rights issuance
falling within the period starting on the date of the Notice of Redemption and
ending on the day immediately preceding the Specified Redemption Date, which
Rights will not be distributed before the relevant Specified Redemption Date,
then the REIT Shares Amount shall also include such Rights that a holder of that
number of REIT Shares would be entitled to receive, expressed, where relevant
hereunder, in a number of REIT Shares determined by the General Partner.

“Related Party” means, with respect to any Person, any other Person to whom
ownership of shares of the General Partner’s stock by the first such Person
would be attributed under Code Section 544 (as modified by Code
Section 856(h)(1)(B)) or Code Section 318(a) (as modified by Code
Section 856(d)(5)).

 

23



--------------------------------------------------------------------------------

“Rights” has the meaning set forth in the definition of “REIT Shares Amount.”

“Safe Harbors” has the meaning set forth in Section 11.3.C hereof.

“SDAT” means the State Department of Assessments and Taxation of Maryland.

“SEC” means the Securities and Exchange Commission.

“Second City” means Second City General Partner II, L.P., CIO OP Limited
Partnership and CIO REIT Stock Limited Partnership and Gibralt US, Inc. and any
Affiliate of the foregoing entities who becomes an owner of a Partnership Unit
hereunder.

“Second City Nominee” or “Second City Nominees” means (i) any person designated
as a nominee to the Board of Directors by Second City in accordance with
Section 8.8.A, and (ii) any person designated to fill a vacancy on the Board of
Directors pursuant to Section 8.8.C.

“Section 83 Safe Harbor” has the meaning set forth in Section 16.11 hereof.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Special Redemption” has the meaning set forth in Section 15.1.A hereof.

“Specified Redemption Date” means the first Business Day of the month that is
least 60 calendar days after the receipt by the General Partner of a Notice of
Redemption; provided, however, that no Specified Redemption Date shall occur
during the first Redemption Hold Period (except pursuant to a Special
Redemption).

“Stock Option Plans” means any stock option plan now or hereafter adopted by the
Partnership or the General Partner.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person; provided, however, that, with respect to the Partnership, “Subsidiary”
means solely a partnership or limited liability company (taxed, for federal
income tax purposes, as a partnership or as a Disregarded Entity and not as an
association or publicly traded partnership taxable as a corporation) of which
the Partnership is a member or any “taxable REIT subsidiary” of the General
Partner in which the Partnership owns shares of stock, unless the ownership of
shares of stock of a corporation or other entity (other than a “taxable REIT
subsidiary”) will not jeopardize the General Partner’s status as a REIT or any
General Partner Affiliate’s status as a “qualified REIT subsidiary” (within the
meaning of Code Section 856(i)(2)), in which event the term “Subsidiary” shall
include such corporation or other entity.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to the Act and (i) Section 11.4 hereof or
(ii) pursuant to any Partnership Unit Designation.

“Surviving Partnership” has the meaning set forth in Section 11.2.B(ii) hereof.

 

24



--------------------------------------------------------------------------------

“Tax Items” has the meaning set forth in Section 6.5.A hereof.

“Tendered Units” has the meaning set forth in Section 15.1.A hereof.

“Tendering Party” has the meaning set forth in Section 15.1.A hereof.

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership, in any case, not in
the ordinary course of the Partnership’s business.

“Termination Transaction” has the meaning set forth in Section 11.2.B hereof.

“Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), Pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition or act of alienation, whether voluntary,
involuntary or by operation of law; provided, however, that when the term is
used in Article 11 hereof, except as otherwise expressly provided, “Transfer”
does not include (a) any Redemption of Partnership Common Units by the
Partnership, or acquisition of Tendered Units by the General Partner, pursuant
to Section 15.1, (b) any conversion of LTIP Units into Common Units pursuant to
Section 16.9 or (c) any redemption of Partnership Units pursuant to any
Partnership Unit Designation. The terms “Transferred” and “Transferring” have
correlative meanings.

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption pursuant to Section 15.1 herein, or such other date as specified
herein, or, if such date is not a Business Day, the immediately preceding
Business Day.

“Value” means, on any Valuation Date with respect to a REIT Share, the average
of the daily Market Prices for ten (10) consecutive trading days immediately
preceding the Valuation Date (except that the Market Price for the trading day
immediately preceding the date of exercise of a stock option under any Stock
Option Plans shall be substituted for such average of daily market prices for
purposes of Section 4.4 hereof). The term “Market Price” on any date means, with
respect to any class or series of outstanding REIT Shares, the Closing Price for
such REIT Shares on such date. The “Closing Price” on any date means the last
sale price for such REIT Shares, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
for such REIT Shares, in either case as reported on the principal consolidated
transaction reporting system with respect to securities listed on the principal
national securities exchange on which such REIT Shares are listed or admitted to
trading or, if such REIT Shares are not listed or admitted to trading on any
national securities exchange, the last quoted price, or, if not so quoted, the
average of the high bid and low asked prices in the over-the-counter market, as
reported by the National Association of Securities Dealers, Inc. Automated
Quotation System or, if such system is no longer in use, the principal other
automated quotation system that may then be in use or, if such REIT Shares are
not quoted by any such organization, the average of the closing bid and asked
prices as furnished by a professional market maker making a market in such REIT
Shares selected by the Board of Directors of the General Partner or, in the
event that no trading price is available for such REIT Shares, the fair market
value of the REIT Shares, as determined by the Board of Directors of the General
Partner.

 

25



--------------------------------------------------------------------------------

In the event that the REIT Shares Amount includes Rights that a holder of REIT
Shares would be entitled to receive, then the Value of such Rights shall be
determined by the General Partner on the basis of such quotations and other
information as it considers appropriate.

“Vested LTIP Units” has the meaning set forth in Section 16.2.A hereof.

“Vesting Agreement” has the meaning set forth in Section 16.2.A hereof.

ARTICLE 2

ORGANIZATIONAL MATTERS

Section 2.1 Formation; Removal of Initial Limited Partner. The Partnership is a
limited partnership heretofore formed and continued pursuant to the provisions
of the Act and upon the terms and subject to the conditions set forth in this
Agreement. Except as expressly provided herein to the contrary, the rights and
obligations of the Partners and the administration and termination of the
Partnership shall be governed by the Act. The Partnership Interest of each
Partner shall be personal property for all purposes. Second City Capital
Partners II, Limited Partnership is hereby removed as a limited partner of the
Partnership.

Section 2.2 Name. The name of the Partnership is “City Office REIT Operating
Partnership, L.P.” The Partnership’s business may be conducted under any other
name or names deemed advisable by the General Partner, including the name of the
General Partner or any Affiliate thereof. The words “Limited Partnership,”
“L.P.,” “Ltd.” or similar words or letters shall be included in the
Partnership’s name where necessary for the purposes of complying with the laws
of any jurisdiction that so requires. The General Partner in its sole and
absolute discretion may change the name of the Partnership at any time and from
time to time and shall notify the Partners of such change in the next regular
communication to the Partners.

Section 2.3 Principal Office and Resident Agent; Principal Executive Office. The
address of the principal office of the Partnership in the State of Maryland is
located at c/o The Corporation Trust Incorporated, 351 West Camden Street,
Baltimore, Maryland 21201, or such other place within the State of Maryland as
the General Partner may from time to time designate, and the resident agent of
the Partnership in the State of Maryland is The Corporation Trust Incorporated,
351 West Camden Street, Baltimore, Maryland 21201, or such other resident of the
State of Maryland as the General Partner may from time to time designate. The
principal office of the Partnership is located at c/o City Office REIT, Inc.,
1075 West Georgia Street, Suite 2600, Vancouver, British Columbia V6E 3C9, or
such other place as the General Partner may from time to time designate by
notice to the Limited Partners. The Partnership may maintain offices at such
other place or places within or outside the State of Maryland as the General
Partner may from time to time designate.

 

26



--------------------------------------------------------------------------------

Section 2.4 Power of Attorney.

 

  A. Each Limited Partner and Assignee hereby irrevocably constitutes and
appoints the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to:

 

  (1) execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices: (a) all certificates, documents and other
instruments (including, without limitation, this Agreement and the Certificate
and all amendments, supplements or restatements thereof) that the General
Partner or the Liquidator deems appropriate or necessary to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability to the extent provided by applicable law) in the State of Maryland and
in all other jurisdictions in which the Partnership may conduct business or own
property; (b) all instruments that the General Partner or any Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or the Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, acceptance, withdrawal, removal or substitution of
any Partner pursuant to the terms of this Agreement or the Capital Contribution
of any Partner; and (f) all certificates, documents and other instruments
relating to the determination of the rights, preferences and privileges relating
to Partnership Interests; and

 

  (2) execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action that is made or given by the Partners hereunder or is consistent
with the terms of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Section 14.2
hereof or as may be otherwise expressly provided for in this Agreement.

 

  B.

The foregoing power of attorney is hereby declared to be irrevocable and a
special power coupled with an interest, in recognition of the fact that each of
the Limited Partners and Assignees will be relying upon the power of the General
Partner or the Liquidator to act as contemplated by this Agreement in any filing
or other action by it on behalf of the Partnership, and it shall survive and not
be affected by the subsequent Incapacity of any Limited Partner or Assignee and
the Transfer of all or any portion of such Person’s Partnership Interest and
shall extend to such

 

27



--------------------------------------------------------------------------------

  Person’s heirs, successors, assigns and personal representatives. Each such
Limited Partner and Assignee hereby agrees to be bound by any representation
made by the General Partner or the Liquidator, acting in good faith pursuant to
such power of attorney; and each such Limited Partner and Assignee hereby waives
any and all defenses that may be available to contest, negate or disaffirm the
action of the General Partner or the Liquidator, taken in good faith under such
power of attorney. Each Limited Partner and Assignee shall execute and deliver
to the General Partner or the Liquidator, within fifteen (15) days after receipt
of the General Partner’s or the Liquidator’s request therefor, such further
designation, powers of attorney and other instruments as the General Partner or
the Liquidator (as the case may be) deems necessary to effectuate this Agreement
and the purposes of the Partnership. Notwithstanding anything else set forth in
this Section 2.4.B, no Limited Partner shall incur any personal liability for
any action of the General Partner or the Liquidator taken under such power of
attorney.

Section 2.5 Term. The term of the Partnership commenced on December 12, 2013,
the date that the original Certificate was accepted for record by the SDAT in
accordance with the Act, and shall continue indefinitely unless the Partnership
is dissolved sooner pursuant to the provisions of Article 13 hereof or as
otherwise provided by law.

Section 2.6 Partnership Interests Are Securities. All Partnership Interests
shall be securities within the meaning of, and governed by, (i) Article 8 of the
Maryland Uniform Commercial Code and (ii) Article 8 of the Uniform Commercial
Code of any other applicable jurisdiction.

ARTICLE 3

PURPOSE

Section 3.1 Purpose and Business. The purpose and nature of the Partnership is
to conduct any business, enterprise or activity permitted by or under the Act,
including, without limitation, (i) to conduct the business of ownership,
construction, reconstruction, development, redevelopment, alteration,
improvement, maintenance, operation, sale, leasing, transfer, encumbrance,
conveyance and exchange of the Properties, (ii) to acquire and invest in any
securities and/or loans relating to the Properties, (iii) to enter into any
partnership, joint venture, business trust arrangement, limited liability
company or other similar arrangement to engage in any business permitted by or
under the Act, or to own interests in any entity engaged in any business
permitted by or under the Act, (iv) to conduct the business of providing
property and asset management and brokerage services, whether directly or
through one or more partnerships, joint ventures, Subsidiaries, business trusts,
limited liability companies or similar arrangements, and (v) to do anything
necessary or incidental to the foregoing.

Section 3.2 Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described herein and for the protection and benefit of the Partnership
including, without limitation, full power and authority, directly or through its
ownership interest in other entities, to enter into, perform and carry out
contracts of

 

28



--------------------------------------------------------------------------------

any kind, to borrow and lend money and to issue evidence of indebtedness,
whether or not secured by mortgage, deed of trust, pledge or other lien, to
acquire, own, manage, improve and develop real property and lease, sell,
transfer and dispose of real property.

Section 3.3 Partnership Only for Purposes Specified. The Partnership shall be a
limited partnership formed pursuant to the Act, and this Agreement shall not be
deemed to create a company, venture or partnership between or among the Partners
or any other Persons with respect to any activities whatsoever other than the
activities within the purposes of the Partnership as specified in Section 3.1
hereof; however, to the extent applicable, the Partnership is a “partnership at
will” (and is not a partnership formed for a definite term or particular
undertaking) within the meaning of the Act. Except as otherwise provided in this
Agreement, no Partner shall have any authority to act for, bind, commit or
assume any obligation or responsibility on behalf of the Partnership, its
properties or any other Partner. No Partner, in its capacity as a Partner under
this Agreement, shall be responsible or liable for any indebtedness or
obligation of another Partner, nor shall the Partnership be responsible or
liable for any indebtedness or obligation of any Partner, incurred either before
or after the execution and delivery of this Agreement by such Partner, except as
to those responsibilities, liabilities, indebtedness or obligations incurred
pursuant to and as limited by the terms of this Agreement and the Act.

Section 3.4 Representations and Warranties by the Partners.

 

  A.

Each Partner that is an individual (including, without limitation, each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to, and covenants with, each other Partner that (i) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any material agreement by which such Partner or any of such Partner’s property
is bound, or any statute, regulation, order or other law to which such Partner
is subject, (ii) if five percent (5%) or more (by value) of the Partnership’s
interests are or will be owned by such Partner within the meaning of Code
Section 7704(d)(3), such Partner does not, and for so long as it is a Partner
will not, own, directly or indirectly, (a) stock of any corporation that is a
tenant of (I) the General Partner or any Disregarded Entity with respect to the
General Partner, (II) the Partnership or (III) any partnership, venture or
limited liability company of which the General Partner, any Disregarded Entity
with respect to the General Partner, or the Partnership is a direct or indirect
member or (b) an interest in the assets or net profits of any non-corporate
tenant of (I) the General Partner or any Disregarded Entity with respect to the
General Partner, (II) the Partnership or (III) any partnership, venture, or
limited liability company of which the General Partner, any Disregarded Entity
with respect to the General Partner, or the Partnership is a direct or indirect
member, (iii) such Partner has the legal capacity to enter into this Agreement
and perform such Partner’s obligations hereunder, and (iv) this Agreement is
binding upon, and enforceable against, such Partner in accordance with its
terms. Notwithstanding the foregoing, a Partner that is an individual shall not
be subject to the ownership restrictions set forth in clause (ii) of the

 

29



--------------------------------------------------------------------------------

  immediately preceding sentence to the extent such Partner obtains the written
Consent of the General Partner prior to violating any such restrictions. Each
Partner that is an individual shall also represent and warrant to the
Partnership that such Partner is neither a “foreign person” within the meaning
of Code Section 1445(f) nor a foreign partner within the meaning of Code
Section 1446(e).

 

  B. Each Partner that is not an individual (including, without limitation, each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to, and covenants with, each other Partner that (i) all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including, without limitation, that of its
general partner(s), committee(s), trustee(s), beneficiaries, directors and/or
stockholder(s) (as the case may be) as required, (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its partnership or operating agreement, trust agreement, charter or bylaws (as
the case may be) any material agreement by which such Partner or any of such
Partner’s properties or any of its partners, members, beneficiaries, trustees or
stockholders (as the case may be) is or are bound, or any statute, regulation,
order or other law to which such Partner or any of its partners, members,
trustees, beneficiaries or stockholders (as the case may be) is or are subject,
(iii) if five percent (5%) or more (by value) of the Partnership’s interests are
or will be owned by such Partner within the meaning of Code Section 7704(d)(3),
such Partner does not, and for so long as it is a Partner will not, own,
directly or indirectly, (a) stock of any corporation that is a tenant of (I) the
General Partner or any Disregarded Entity with respect to the General Partner,
(II) the Partnership or (III) any partnership, venture or limited liability
company of which the General Partner, any General Partner, any Disregarded
Entity with respect to the General Partner, or the Partnership is a direct or
indirect member or (b) an interest in the assets or net profits of any
non-corporate tenant of (I) the General Partner, or any Disregarded Entity with
respect to the General Partner, (II) the Partnership or (III) any partnership,
venture or limited liability company for which the General Partner, any General
Partner, any Disregarded Entity with respect to the General Partner, or the
Partnership is a direct or indirect member, and (iv) this Agreement is binding
upon, and enforceable against, such Partner in accordance with its terms.
Notwithstanding the foregoing, a Partner that is not an individual shall not be
subject to the ownership restrictions set forth in clause (iii) of the
immediately preceding sentence to the extent such Partner obtains the written
Consent of the General Partner prior to violating any such restrictions. Each
Partner that is not an individual shall also represent and warrant to the
Partnership that such Partner is neither a “foreign person” within the meaning
of Code Section 1445(f) nor a foreign partner within the meaning of Code
Section 1446(e).

 

  C.

Each Partner (including, without limitation, each Additional Limited Partner or
Substituted Limited Partner as a condition to becoming an Additional Limited
Partner or Substituted Limited Partner) represents, warrants and agrees that
(i) it

 

30



--------------------------------------------------------------------------------

  has acquired and continues to hold its interest in the Partnership for its own
account for investment purposes only and not for the purpose of, or with a view
toward, the resale or distribution of all or any part thereof in violation of
applicable laws, and not with a view toward selling or otherwise distributing
such interest or any part thereof at any particular time or under any
predetermined circumstances in violation of applicable laws and (ii) it is a
sophisticated investor, able and accustomed to handling sophisticated financial
matters for itself, particularly real estate investments, and that it has a
sufficiently high net worth that it does not anticipate a need for the funds
that it has invested in the Partnership in what it understands to be a highly
speculative and illiquid investment.

 

  D. The representations and warranties contained in Sections 3.4.A, 3.4.B and
3.4.C hereof shall survive the execution and delivery of this Agreement by each
Partner (and, in the case of an Additional Limited Partner or a Substituted
Limited Partner, the admission of such Additional Limited Partner or Substituted
Limited Partner as a Limited Partner in the Partnership) and the dissolution,
liquidation and termination of the Partnership.

 

  E. Each Partner (including, without limitation, each Additional Limited
Partner or Substituted Limited Partner as a condition to becoming an Additional
Limited Partner or Substituted Limited Partner) hereby acknowledges that no
representations as to potential profit, cash flows, funds from operations or
yield, if any, in respect of the Partnership or the General Partner have been
made by any Partner or any employee or representative or Affiliate of any
Partner, and that projections and any other information, including, without
limitation, financial and descriptive information and documentation, that may
have been in any manner submitted to such Partner shall not constitute any
representation or warranty of any kind or nature, express or implied.

 

  F. Notwithstanding the foregoing, the General Partner may, in its sole and
absolute discretion, permit the modification of any of the representations and
warranties contained in Sections 3.4.A, 3.4.B and 3.4.C above as applicable to
any Partner (including, without limitation any Additional Limited Partner or
Substituted Limited Partner or any transferee of either), provided that such
representations and warranties, as modified, shall be set forth in either (i) a
Partnership Unit Designation applicable to the Partnership Units held by such
Partner or (ii) a separate writing addressed to the Partnership and the General
Partner.

ARTICLE 4

CAPITAL CONTRIBUTIONS

Section 4.1 Capital Contributions of the Partners. The Partners have heretofore
made Capital Contributions to the Partnership as set forth on Exhibit C. Except
as provided by law or in Section 4.2, 4.3, or 10.4 hereof, the Partners shall
have no obligation or, except with the prior Consent of the General Partner,
right to make any additional Capital Contributions or loans to the Partnership.
The General Partner shall cause to be maintained in the principal business
office of the

 

31



--------------------------------------------------------------------------------

Partnership, or such other place as may be determined by the General Partner,
the books and records of the Partnership, which shall include, among other
things, a register containing the name, address, and number, class and series of
Partnership Units of each Partner, and such other information as the General
Partner may deem necessary or desirable (the “Register”). The Register shall not
be part of this Agreement. The General Partner shall from time to time update
the Register as necessary to accurately reflect the information therein,
including as a result of any sales, exchanges or other Transfers, or any
redemptions, issuances or similar events involving Partnership Units. Any
reference in this Agreement to the Register shall be deemed a reference to the
Register as in effect from time to time. Subject to the terms of this Agreement,
the General Partner may take any action authorized hereunder in respect of the
Register without any need to obtain the consent or approval of any other
Partner. No action of any Limited Partner shall be required to amend or update
the Register. Except as required by law, no Limited Partner shall be entitled to
receive a copy of the information set forth in the Register relating to any
Partner other than itself.

Section 4.2 Issuances of Additional Partnership Interests. Subject to the rights
of any Holder of any Partnership Interest set forth in a Partnership Unit
Designation:

 

  A.

General. The General Partner is hereby authorized to cause the Partnership to
issue additional Partnership Interests, in the form of Partnership Units, for
any Partnership purpose, at any time or from time to time, to the Partners
(including the General Partner) or to other Persons, and to admit such Persons
as Additional Limited Partners, for such consideration and on such terms and
conditions as shall be established by the General Partner in its sole and
absolute discretion, all without the approval of any Limited Partner or any
other Person. Without limiting the foregoing, the General Partner is expressly
authorized to cause the Partnership to issue Partnership Units (i) upon the
conversion, redemption or exchange of any Debt, Partnership Units, or other
securities issued by the Partnership, (ii) for less than fair market value,
(iii) for no consideration, (iv) in connection with any merger of any other
Person into the Partnership or (v) upon the contribution of property or assets
to the Partnership. Any additional Partnership Interests may be issued in one or
more classes, or one or more series of any of such classes, with such
designations, preferences, conversion or other rights, voting powers or rights,
restrictions, limitations as to distributions, qualifications or terms or
conditions of redemption (including, without limitation, terms that may be
senior or otherwise entitled to preference over existing Partnership Units) as
shall be determined by the General Partner, in its sole and absolute discretion
without the approval of any Limited Partner or any other Person, and set forth
in a written document thereafter attached to and made an exhibit to this
Agreement, which exhibit shall be an amendment to this Agreement and shall be
incorporated herein by this reference (each, a “Partnership Unit Designation”),
without the approval of any Limited Partner or any other Person. Without
limiting the generality of the foregoing, the General Partner shall have
authority to specify: (a) the allocations of items of Partnership income, gain,
loss, deduction and credit to each such class or series of Partnership
Interests; (b) the right of each such class or series of Partnership Interests
to share (on a pari passu, junior or preferred basis) in Partnership
distributions; (c) the

 

32



--------------------------------------------------------------------------------

  rights of each such class or series of Partnership Interests upon dissolution
and liquidation of the Partnership; (d) the voting rights, if any, of each such
class or series of Partnership Interests; and (e) the conversion, redemption or
exchange rights applicable to each such class or series of Partnership
Interests. Except as expressly set forth in any Partnership Unit Designation or
as may otherwise be required under the Act, a Partnership Interest of any class
or series other than a Partnership Common Unit shall not entitle the holder
thereof to vote on, or consent to, any matter. Upon the issuance of any
additional Partnership Interest, the General Partner shall update the Register
and the books and records of the Partnership as appropriate to reflect such
issuance.

 

  B. Issuances of LTIP Units. Without limiting the generality of the foregoing,
from time to time, the General Partner is hereby authorized to issue LTIP Units
to Persons providing services to or for the benefit of the Partnership for such
consideration or for no consideration as the General Partner may determine to be
appropriate and on such terms and conditions as shall be established by the
General Partner, and admit such Persons as Limited Partners. Except to the
extent a Capital Contribution is made with respect to a LTIP Unit, each LTIP
Unit is intended to qualify as a profits interests in the Partnership within the
meaning of the Code, the Regulations, and any published guidance by the IRS with
respect thereto. Except as may be provided from time to time by the General
Partner with respect to one or more series of LTIP Units, LTIP Units shall have
the terms set forth in Article 16.

 

  C. Issuances to the General Partner. No additional Partnership Units shall be
issued to the General Partner unless (i) the additional Partnership Units are
issued to all Partners holding Partnership Common Units in proportion to their
respective Percentage Interests in Partnership Common Units, (ii) (a) the
additional Partnership Units are (x) Partnership Common Units issued in
connection with an issuance of REIT Shares, or (y) Partnership Equivalent Units
(other than Partnership Common Units) issued in connection with an issuance of
Preferred Shares, New Securities or other interests in the General Partner
(other than REIT Shares), and (b) the General Partner contributes to the
Partnership the cash proceeds or other consideration received in connection with
the issuance of such REIT Shares, Preferred Shares, New Securities or other
interests in the General Partner, (iii) the additional Partnership Units are
issued upon the conversion, redemption or exchange of Debt, Partnership Units or
other securities issued by the Partnership or (iv) the additional Partnership
Units are issued pursuant to Section 4.3.B, Section 4.3.E, Section 4.4 or
Section 4.5.

 

  D. No Preemptive Rights. Except as expressly provided in this Agreement or in
any Partnership Unit Designation, no Person, including, without limitation, any
Partner or Assignee, shall have any preemptive, preferential, participation or
similar right or rights to subscribe for or acquire any Partnership Interest.

 

33



--------------------------------------------------------------------------------

Section 4.3 Additional Funds and Capital Contributions.

 

  A. General. The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition or development of additional Properties, for the redemption
of Partnership Units or for such other purposes as the General Partner may
determine, in its sole and absolute discretion. Additional Funds may be obtained
by the Partnership, at the election of the General Partner, in any manner
provided in, and in accordance with, the terms of this Section 4.3 without the
approval of any Limited Partner or any other Person.

 

  B. Additional Capital Contributions. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by accepting Capital Contributions
from any Partners or other Persons. In connection with any such Capital
Contribution (of cash or property), the General Partner is hereby authorized to
cause the Partnership from time to time to issue additional Partnership Units
(as set forth in Section 4.2 above) in consideration therefor and the Percentage
Interests of the General Partner and the Limited Partners shall be adjusted to
reflect the issuance of such additional Partnership Units.

 

  C. Loans by Third Parties. The General Partner, on behalf of the Partnership,
may obtain any Additional Funds by causing the Partnership to incur Debt to any
Person (other than the General Partner (but, for this purpose, disregarding any
Debt that may be deemed incurred to the General Partner by virtue of
clause (iii) of the definition of Debt)) upon such terms as the General Partner
determines appropriate, including making such Debt convertible, redeemable or
exchangeable for Partnership Units or REIT Shares; provided, however, that the
Partnership shall not incur any such Debt if any Partner would be personally
liable for the repayment of such Debt (unless such Partner otherwise agrees).

 

  D. General Partner Loans. The General Partner, on behalf of the Partnership,
may obtain any Additional Funds by causing the Partnership to incur Debt to the
General Partner if (i) such Debt is, to the extent permitted by law, on
substantially the same terms and conditions (including interest rate, repayment
schedule, and conversion, redemption, repurchase and exchange rights) as Funding
Debt incurred by the General Partner, the net proceeds of which are loaned to
the Partnership to provide such Additional Funds, or (ii) such Debt is on terms
and conditions no less favorable to the Partnership than would be available to
the Partnership from any third party; provided, however, that the Partnership
shall not incur any such Debt if any Partner would be personally liable for the
repayment of such Debt (unless such Partner otherwise agrees).

 

  E.

Issuance of Securities by the General Partner. The General Partner shall not
issue any additional REIT Shares, Capital Shares or New Securities unless the
General Partner contributes the cash proceeds or other consideration received
from the issuance of such additional REIT Shares, Capital Shares or New
Securities (as the case may be) and from the exercise of the rights contained in

 

34



--------------------------------------------------------------------------------

  any such additional Capital Shares or New Securities to the Partnership in
exchange for (x) in the case of an issuance of REIT Shares, Partnership Common
Units, or (y) in the case of an issuance of Capital Shares or New Securities,
Partnership Equivalent Units; provided, however, that notwithstanding the
foregoing, (a) the General Partner may issue REIT Shares, Capital Shares or New
Securities (i) pursuant to Section 4.4 or Section 15.1.B hereof, (ii) pursuant
to a dividend or distribution (including any stock split) of REIT Shares,
Capital Shares or New Securities to holders of REIT Shares, Capital Shares or
New Securities (as the case may be), (iii) upon a conversion, redemption or
exchange of Capital Shares, (iv) upon a conversion, redemption, exchange or
exercise of New Securities, or (v) in connection with an acquisition of
Partnership Units or a property or other asset to be owned, directly or
indirectly, by the General Partner and (b) only in the case of the proceeds of
REIT Shares issued upon the exercise by the underwriters in the initial public
offering of REIT Shares by the General Partner of their over-allotment option,
the General Partner shall use the net cash proceeds realized therefrom to redeem
Partnership Common Units held by Second City or REIT shares held by CIO REIT
Stock Limited Partnership. In the event of any issuance of additional REIT
Shares, Capital Shares or New Securities by the General Partner, and the
contribution to the Partnership, by the General Partner, of the cash proceeds or
other consideration received from such issuance (or property acquired with such
proceeds), if any, if the cash proceeds actually received by the General Partner
are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the General Partner shall be deemed to have made a Capital
Contribution to the Partnership in the amount equal to the sum of the cash
proceeds of such issuance plus the amount of such underwriter’s discount and
other expenses paid by the General Partner (which discount and expense shall be
treated as an expense for the benefit of the Partnership for purposes of
Section 7.4). In the event that the General Partner issues any additional REIT
Shares, Capital Shares or New Securities and contributes the cash proceeds or
other consideration received from the issuance thereof to the Partnership, the
Partnership is expressly authorized to issue a number of Partnership Common
Units or Partnership Equivalent Units to the General Partner equal to the number
of REIT Shares, Capital Shares or New Securities so issued, divided by the
Adjustment Factor then in effect, in accordance with this Section 4.3.E without
any further act, approval or vote of any Partner or any other Persons.

Section 4.4 Stock Incentive Plans. Nothing in this Agreement shall be construed
or applied to preclude or restrain the General Partner from adopting, modifying
or terminating stock incentive plans for the benefit of employees, directors or
other business associates of the General Partner, the Partnership or any of
their Affiliates or from issuing REIT Shares, Capital Shares or New Securities
pursuant to any such plans. The General Partner may implement such plans and any
actions taken under such plans (such as the grant or exercise of options to
acquire REIT Shares, or the issuance of restricted REIT Shares), whether taken
with respect to or by an employee or other service provider of the General
Partner, the Partnership or its Subsidiaries, in a manner determined by the
General Partner, which may be set forth in plan implementation guidelines that
the General Partner may establish or amend from time to time. The Partners
acknowledge and agree that, in the event that any such plan is adopted, modified
or terminated by the General Partner, amendments to this Agreement may become
necessary or advisable and that any approval or Consent to any such amendments
requested by the General Partner shall be deemed granted by the Limited
Partners. The Partnership is expressly authorized to issue

 

35



--------------------------------------------------------------------------------

Partnership Units (i) in accordance with the terms of any such stock incentive
plans, or (ii) in an amount equal to the number of REIT Shares, Capital Shares
or New Securities issued pursuant to any such stock incentive plans, without any
further act, approval or vote of any Partner or any other Persons.

Section 4.5 Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan. Except as may otherwise be provided in this
Article 4, all amounts received or deemed received by the General Partner in
respect of any dividend reinvestment plan, cash option purchase plan, stock
incentive or other stock or subscription plan or agreement, either (a) shall be
utilized by the General Partner to effect open market purchases of REIT Shares,
or (b) if the General Partner elects instead to issue new REIT Shares with
respect to such amounts, shall be contributed by the General Partner to the
Partnership in exchange for additional Partnership Common Units. Upon such
contribution, the Partnership will issue to the General Partner a number of
Partnership Common Units equal to the quotient of (i) the new REIT Shares so
issued, divided by (ii) the Adjustment Factor then in effect.

Section 4.6 No Interest; No Return. No Partner shall be entitled to interest on
its Capital Contribution or on such Partner’s Capital Account. Except as
provided herein or by law, no Partner shall have any right to demand or receive
the return of its Capital Contribution from the Partnership.

Section 4.7 Conversion or Redemption of Capital Shares.

 

  A. Conversion of Capital Shares. If, at any time, any of the Capital Shares
are converted into REIT Shares, in whole or in part, then a number of
Partnership Units with preferences, conversion and other rights, restrictions
(other than restrictions on transfer), rights and limitations as to dividends
and other distributions and qualifications that are substantially the same as
the preferences, conversion and other rights, restrictions (other than
restrictions on transfer), rights and limitations as to distributions and
qualifications as those of such Capital Shares (“Partnership Equivalent Units”)
(for the avoidance of doubt, Partnership Equivalent Units need not have voting
rights, redemption rights or restrictions on transfer that are substantially
similar to the corresponding Capital Shares) equal to the number of Capital
Shares so converted shall automatically be converted into a number of
Partnership Common Units equal to the quotient of (i) the number of REIT Shares
issued upon such conversion divided by (ii) the Adjustment Factor then in
effect, and the Percentage Interests of the General Partner and the Limited
Partners shall be adjusted to reflect such conversion.

 

  B.

Redemption or Repurchase of Capital Shares or REIT Shares. Except as otherwise
provided in Sections 4.3.E.(b) or 7.4.C., if, at any time, any Capital Shares
are redeemed or otherwise repurchased (whether by exercise of a put or call,
automatically or by means of another arrangement) by the General Partner, the
Partnership shall, immediately prior to such redemption or repurchase of Capital
Shares, redeem an equal number of Partnership Equivalent Units held by the
General Partner upon the same terms and for the same price per Partnership
Equivalent Unit as such Capital Shares are redeemed or repurchased. If, at any

 

36



--------------------------------------------------------------------------------

  time, any REIT Shares are redeemed or otherwise repurchased by the General
Partner, the Partnership shall, immediately prior to such redemption or
repurchase of REIT Shares, redeem or repurchase a number of Partnership Common
Units held by the General Partner equal to the quotient of (i) the REIT Shares
so redeemed or repurchased, divided by (ii) the Adjustment Factor then in
effect, such redemption or repurchase to be upon the same terms and for the same
price per Partnership Common Unit (after giving effect to application of the
Adjustment Factor) as such REIT Shares are redeemed or repurchased.

Section 4.8 Other Contribution Provisions. In the event that any Partner is
admitted to the Partnership and is given a Capital Account in exchange for
services rendered to the Partnership, such transaction shall be treated by the
Partnership and the affected Partner as if the Partnership had compensated such
partner in cash and such Partner had contributed the cash that the Partner would
have received to the capital of the Partnership. In addition, with the Consent
of the General Partner, one or more Partners may enter into contribution
agreements with the Partnership which have the effect of providing a guarantee
of certain obligations of the Partnership (and/or a wholly-owned Subsidiary of
the Partnership).

ARTICLE 5

DISTRIBUTIONS

Section 5.1 Requirement and Characterization of Distributions. Subject to the
rights of any Holder of any Partnership Interest set forth in a Partnership Unit
Designation, the General Partner may cause the Partnership to distribute such
amounts, at such times, as the General Partner may, in its sole and absolute
discretion, determine, to the Holders as of any Partnership Record Date:
(i) first, with respect to any Partnership Units that are entitled to any
preference in distribution, in accordance with the rights of Holders of such
class(es) of Partnership Units (and, within each such class, among the Holders
of each such class, pro rata in proportion to their respective Percentage
Interests of such class on such Partnership Record Date); and (ii) second, with
respect to any Partnership Units that are not entitled to any preference in
distribution, in accordance with the rights of Holders of such class(es) of
Partnership Units, as applicable (and, within each such class, among the Holders
of each such class, pro rata in proportion to their respective Percentage
Interests of such class on such Partnership Record Date). Distributions payable
with respect to any Partnership Units, other than any Partnership Units issued
to the General Partner in connection with the issuance of REIT Shares by the
General Partner, that were not outstanding during the entire quarterly period in
respect of which any distribution is made shall be prorated based on the portion
of the period that such Partnership Units were outstanding. The General Partner
shall make such reasonable efforts, as determined by it in its sole and absolute
discretion and consistent with the General Partner’s qualification as a REIT, to
cause the Partnership to distribute sufficient amounts to enable the General
Partner, for so long as the General Partner has determined to qualify as a REIT,
to pay stockholder dividends that will (a) satisfy the requirements for
qualifying as a REIT under the Code and Regulations (the “REIT Requirements”)
and (b) except to the extent otherwise determined by the General Partner,
eliminate any federal income or excise tax liability of the General Partner.
Notwithstanding anything in the foregoing to the contrary, a Holder of LTIP
Units will only be entitled to distributions with respect to a LTIP Unit as set
forth in Article 16 hereof and in making distributions pursuant to this
Section 5.1, the General Partner of the Partnership shall take into account the
provisions of Section 16.4 hereof.

 

37



--------------------------------------------------------------------------------

Section 5.2 Distributions in Kind. Except as expressly provided herein, no right
is given to any Holder to demand and receive property other than cash as
provided in this Agreement. The General Partner may determine, in its sole and
absolute discretion, to make a distribution in kind of Partnership assets to the
Holders, and such assets shall be distributed in such a fashion as to ensure
that the fair market value is distributed and allocated in accordance with
Articles 5, 6 and 13 hereof; provided, however, that the General Partner shall
not make a distribution in kind to any Holder unless the Holder has been given
90 days prior written notice of such distribution.

Section 5.3 Amounts Withheld. All amounts withheld pursuant to the Code or any
provisions of any state, local or non-United States tax law and Section 10.4
hereof with respect to any allocation, payment or distribution to any Holder and
paid over to the appropriate taxing authorities shall be treated as amounts paid
or distributed to such Holder pursuant to Section 5.1 hereof for all purposes
under this Agreement.

Section 5.4 Distributions upon Liquidation. Notwithstanding the other provisions
of this Article 5, net proceeds from a Terminating Capital Transaction, and any
other amounts distributed after the occurrence of a Liquidating Event, shall be
distributed to the Holders in accordance with Section 13.2 hereof.

Section 5.5 Distributions to Reflect Additional Partnership Units. In the event
that the Partnership issues additional Partnership Units pursuant to the
provisions of Article 4 hereof, subject to the rights of any Holder of any
Partnership Interest set forth in a Partnership Unit Designation, the General
Partner is hereby authorized to make such revisions to this Article 5 and to
Articles 6, 11 and 12 hereof as it determines are necessary or desirable to
reflect the issuance of such additional Partnership Units, including, without
limitation, making preferential distributions to Holders of certain classes of
Partnership Units.

Section 5.6 Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, neither the Partnership nor the General
Partner, on behalf of the Partnership, shall make a distribution to any Holder
if such distribution would violate the Act or other applicable law.

ARTICLE 6

ALLOCATIONS

Section 6.1 Timing and Amount of Allocations of Net Income and Net Loss. Net
Income and Net Loss of the Partnership shall be determined and allocated with
respect to each Partnership Year as of the end of each such year, provided that
the General Partner may in its discretion allocate Net Income and Net Loss for a
shorter period as of the end of such period (and, for purposes of this
Article 6, references to the term “Partnership Year” may include such shorter
periods). Except as otherwise provided in this Article 6, and subject to
Section 11.6.C hereof, an allocation to a Holder of a share of Net Income or Net
Loss shall be treated as an allocation of the same share of each item of income,
gain, loss or deduction that is taken into account in computing Net Income or
Net Loss.

 

38



--------------------------------------------------------------------------------

Section 6.2 General Allocations. Except as otherwise provided in this Article 6
and Section 11.6.C hereof, Net Income and Net Loss for any Partnership Year
shall be allocated to each of the Holders as follows:

 

  A. Net Income.

(i) First, 100% to the General Partner in an amount equal to the remainder, if
any, of the cumulative Net Losses allocated to the General Partner pursuant to
clause (iii) in Section 6.2.B for all prior Partnership Years minus the
cumulative Net Income allocated to the General Partner pursuant to this
clause (i) for all prior Partnership Years;

(ii) Second, 100% to each Holder in an amount equal to the remainder, if any, of
the cumulative Net Losses allocated to each such Holder pursuant to clause (ii)
in Section 6.2.B for all prior Partnership Years minus the cumulative Net Income
allocated to such Holder pursuant to this clause (ii) for all prior Partnership
Years; and

(iii) Third, 100% to the Holders of Partnership Common Units in accordance with
their respective Percentage Interests in the Partnership Common Units.

To the extent the allocations of Net Income set forth above in any paragraph of
this Section 6.2.A are not sufficient to entirely satisfy the allocation set
forth in such paragraph, such allocation shall be made in proportion to the
total amount that would have been allocated pursuant to such paragraph without
regard to such shortfall.

 

  B. Net Losses.

(i) First, 100% to the Holders of Partnership Common Units in accordance with
their respective Percentage Interests in the Partnership Common Units (to the
extent consistent with this clause (i)) until the Adjusted Capital Account
(ignoring for this purpose any amounts a Holder is obligated to contribute to
the capital of the Partnership or is deemed obligated to restore pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c)(2)) of all such Holders is zero;

(ii) Second, 100% to the Holders (other than the General Partner) to the extent
of, and in proportion to, the positive balance (if any) in their Adjusted
Capital Accounts; and

(iii) Third, 100% to the General Partner.

 

  C. Allocations to Reflect Issuance of Additional Partnership Interests. In the
event that the Partnership issues additional Partnership Interests to the
General Partner or any Additional Limited Partner pursuant to Section 4.2 or
4.3, the General Partner shall make such revisions to this Section 6.2 or to
Section 12.2.C or 13.2.A as it determines are necessary to reflect the terms of
the issuance of such additional Partnership Interests, including making
preferential allocations to certain classes of Partnership Interests, subject to
the terms of any Partnership Unit Designation with respect to Partnership
Interests then outstanding.

 

39



--------------------------------------------------------------------------------

  D. Special Allocations with Respect to LTIP Units. In the event that
Liquidating Gains are allocated under this Section 6.2.D, Net Income allocable
under Section 6.2.A and any Net Losses allocable under Section 6.2.B shall be
recomputed without regard to the Liquidating Gains so allocated. After giving
effect to the special allocations set forth in Section 6.4.A hereof, and
notwithstanding the provisions of Sections 6.2.A and 6.2.B above, any
Liquidating Gains shall first be allocated to the Holders of LTIP Units until
the Economic Capital Account Balances of such Holders, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the Common Unit
Economic Balance, multiplied by (ii) the number of their LTIP Units. Any such
allocations shall be made among the Holders of LTIP Units in proportion to the
amounts required to be allocated to each under this Section 6.2.D. The parties
agree that the intent of this Section 6.2.D is to make the Capital Account
balances of the Holders of LTIP Units with respect to their LTIP Units
economically equivalent to the Capital Account balance of the General Partner
with respect to its Partnership Common Units.

Section 6.3 Additional Allocation Provisions. Notwithstanding the foregoing
provisions of this Article 6:

 

  A. Special Allocations Upon Liquidation. In the event that the Partnership
disposes of all or substantially all of its assets in a transaction that will
lead to a liquidation of the Partnership pursuant to Article 13 hereof, then:
(i) any Liquidating Gains shall first be allocated to each Holder of LTIP Units
in accordance with the Holder’s Percentage Interest until the Economic Capital
Account Balance of such Holder, to the extent attributable to the Holder’s
ownership of LTIP Units, is equal to (a) the Common Unit Economic Balance,
multiplied by (b) the number of such Holder’s LTIP Units; and (ii) any Net
Income or Net Loss realized in connection with such transaction and thereafter
(recomputed without regard to the Liquidating Gains allocated pursuant to
clause (i) above) shall be specially allocated for such Partnership Year (and to
the extent permitted by Code Section 761(c), for the immediately preceding
Partnership Year) among the Holders as required so as to cause liquidating
distributions pursuant to Section 13.2.A(4) hereof to be made in the same
amounts and proportions as would have resulted had such distributions instead
been made pursuant to Section 5.1 hereof. In addition, if there is an adjustment
to the Gross Asset Value of the assets of the Partnership pursuant to paragraph
(b) of the definition of Gross Asset Value, allocations of Net Income or Net
Loss arising from such adjustment shall be allocated in the same manner as
described in the prior sentence.

 

  B. Offsetting Allocations. Notwithstanding the provisions of Sections 6.1,
6.2.A and 6.2.B, but subject to Sections 6.3 and 6.4, in the event Net Income or
items thereof are being allocated to a Partner to offset prior Net Loss or items
thereof which have been allocated to such Partner (including any allocations of
Net Income or items thereof pursuant to Section 6.3.A), the General Partner
shall attempt to allocate such offsetting Net Income or items thereof which are
of the same or similar character (including without limitation Code
Section 704(b) book items versus tax items) to the original allocations with
respect to such Partner.

 

40



--------------------------------------------------------------------------------

  C. CODI Allocations. Notwithstanding anything to the contrary contained
herein, if any indebtedness of the Partnership encumbering the Properties
contributed to the Partnership in connection with the General Partner’s initial
offering is settled or paid off at a discount, any resulting COD Income of the
Partnership shall be specially allocated proportionately (as determined by the
General Partner) to those Holders that were partners in entities that
contributed, or were deemed to contribute, the applicable Property to the
Partnership in connection with such initial offering to the extent the number of
Partnership Units received by such Holders in exchange for their interests in
such entities was determined, in part, by taking into account the anticipated
discounted settlement or pay-off of such indebtedness. For purposes of the
foregoing, “COD Income” shall mean income recognized by the Partnership pursuant
to Code Section 61(a)(12).

Section 6.4 Regulatory Allocation Provisions. Notwithstanding the foregoing
provisions of this Article 6:

 

  A. Regulatory Allocations.

(i) Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding the provisions of Section 6.2
hereof, or any other provision of this Article 6, if there is a net decrease in
Partnership Minimum Gain during any Partnership Year, each Holder shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Holder’s share of the
net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Holder
pursuant thereto. The items to be allocated shall be determined in accordance
with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.4.A(i)
is intended to qualify as a “minimum gain chargeback” within the meaning of
Regulations Section 1.704-2(f) and shall be interpreted consistently therewith.

(ii) Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4) or in Section 6.4.A(i) hereof, if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Partnership Year, each Holder who has a share of the Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Holder’s share of the net decrease in Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4)

 

41



--------------------------------------------------------------------------------

and 1.704-2(j)(2). This Section 6.4.A(ii) is intended to qualify as a
“chargeback of partner nonrecourse debt minimum gain” within the meaning of
Regulations Section 1.704-2(i) and shall be interpreted consistently therewith.

(iii) Nonrecourse Deductions and Partner Nonrecourse Deductions. Any Nonrecourse
Deductions for any Partnership Year shall be specially allocated to the Holders
in accordance with their respective Percentage Interests. Any Partner
Nonrecourse Deductions for any Partnership Year shall be specially allocated to
the Holder(s) who bears the economic risk of loss with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable,
in accordance with Regulations Section 1.704-2(i).

(iv) Qualified Income Offset. If any Holder unexpectedly receives an adjustment,
allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible, provided that an
allocation pursuant to this Section 6.4.A(iv) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this Article 6 have been tentatively made as if
this Section 6.4.A(iv) were not in the Agreement. It is intended that this
Section 6.4.A(iv) qualify and be construed as a “qualified income offset” within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

(v) Gross Income Allocation. In the event that any Holder has a deficit Capital
Account at the end of any Partnership Year that is in excess of the sum of
(1) the amount (if any) that such Holder is obligated to restore to the
Partnership upon complete liquidation of such Holder’s Partnership Interest
(including, the Holder’s interest in outstanding Partnership Preferred Units and
other Partnership Units) and (2) the amount that such Holder is deemed to be
obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5),
each such Holder shall be specially allocated items of Partnership income and
gain in the amount of such excess to eliminate such deficit as quickly as
possible, provided that an allocation pursuant to this Section 6.4.A(v) shall be
made if and only to the extent that such Holder would have a deficit Capital
Account in excess of such sum after all other allocations provided in this
Article 6 have been tentatively made as if this Section 6.4.A(v) and
Section 6.4.A(iv) hereof were not in the Agreement.

(vi) Limitation on Allocation of Net Loss. To the extent that any allocation of
Net Loss would cause or increase an Adjusted Capital Account Deficit as to any
Holder, such allocation of Net Loss shall be reallocated (x) first, among the
other Holders of Partnership Common Units in accordance with their respective
Percentage Interests with respect to Partnership Common Units and
(y) thereafter, among the Holders of other classes of Partnership Units as
determined by the General Partner, subject to the limitations of this
Section 6.4.A(vi).

 

42



--------------------------------------------------------------------------------

(vii) Section 754 Adjustment. To the extent that an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their respective
Percentage Interests in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Holder(s) to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(viii) Curative Allocations. The allocations set forth in Sections 6.4.A(i),
(ii), (iii), (iv), (v), (vi) and (vii) hereof (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Sections 6.1 and 6.2 hereof, the Regulatory Allocations shall be
taken into account in allocating other items of income, gain, loss and deduction
among the Holders so that to the extent possible without violating the
requirements giving rise to the Regulatory Allocations, the net amount of such
allocations of other items and the Regulatory Allocations to each Holder shall
be equal to the net amount that would have been allocated to each such Holder if
the Regulatory Allocations had not occurred.

(ix) Forfeiture Allocations. Upon a forfeiture of any Unvested LTIP Units by any
Partner, gross items of income, gain, loss or deduction shall be allocated to
such Partner if and to the extent required by final Regulations promulgated
after the date hereof to ensure that allocations made with respect to all
unvested Partnership Interests are recognized as having economic effect under
Code Section 704(b).

(x) LTIP Units. For purposes of the allocations set forth in this Section 6.4,
each issued and outstanding LTIP Unit will be treated as one outstanding
Partnership Common Unit.

 

  B. Allocation of Excess Nonrecourse Liabilities. For purposes of determining a
Holder’s proportional share of the “excess nonrecourse liabilities” of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3), each
Holder’s respective interest in Partnership profits shall be equal to such
Holder’s Percentage Interest with respect to Partnership Common Units (treating
LTIP Units as Partnership Common Units for this purpose), except as otherwise
determined by the General Partner.

Section 6.5 Tax Allocations.

 

  A. In General. Except as otherwise provided in this Section 6.5, for income
tax purposes under the Code and the Regulations, each Partnership item of
income, gain, loss and deduction (collectively, “Tax Items”) shall be allocated
among the Holders in the same manner as its correlative item of “book” income,
gain, loss or deduction is allocated pursuant to Sections 6.2 and 6.3 hereof.

 

43



--------------------------------------------------------------------------------

  B. Section 704(c) Allocations. Notwithstanding Section 6.5.A hereof, Tax Items
with respect to Property that is contributed to the Partnership with an initial
Gross Asset Value that varies from its basis in the hands of the contributing
Partner immediately preceding the date of contribution shall be allocated among
the Holders for income tax purposes pursuant to Regulations promulgated under
Code Section 704(c) so as to take into account such variation. With respect to
Partnership Property that is contributed to the Partnership in connection with
the General Partner’s initial offering, such variation between basis and initial
Gross Asset Value shall be taken into account under the “traditional method” as
described in Regulations Section 1.704-3(b). With respect to other Properties,
the Partnership shall account for such variation under any method approved under
Code Section 704(c) and the applicable Regulations as chosen by the General
Partner in its sole and absolute discretion. In the event that the Gross Asset
Value of any Partnership asset is adjusted pursuant to subsection (b) of the
definition of “Gross Asset Value” (provided in Article 1 hereof), subsequent
allocations of Tax Items with respect to such asset shall take account of the
variation, if any, between the adjusted basis of such asset and its Gross Asset
Value in the same manner as under Code Section 704(c) and the applicable
Regulations and using the method chosen by the General Partner; provided,
however, that the “traditional method” as described in Regulations
Section 1.704-3(b) shall be used with respect to Partnership Property that is
contributed to the Partnership in connection with the General Partner’s initial
offering. Allocations pursuant to this Section 6.5.B are solely for purposes of
federal, state and local income taxes and shall not affect, or in any way be
taken into account in computing, any Partner’s Capital Account or share of Net
Income, Net Loss, or any other items or distributions pursuant to any provision
of this Agreement.

ARTICLE 7

MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1 Management.

 

  A.

Except as otherwise expressly provided in this Agreement, including any
Partnership Unit Designation, all management powers over the business and
affairs of the Partnership are and shall be exclusively vested in the General
Partner, and no Limited Partner shall have any right to participate in or
exercise control or management power over the business and affairs of the
Partnership. No General Partner may be removed by the Partners, with or without
cause, except with the Consent of the General Partner. In addition to the powers
now or hereafter granted a general partner of a limited partnership under
applicable law or that are granted to the General Partner under any other
provision of this Agreement, the General Partner, subject to the other
provisions hereof including, without limitation, Section 3.2 and Section 7.3,
and the rights of any Holder of any Partnership Interest set forth in a
Partnership Unit Designation, shall have full

 

44



--------------------------------------------------------------------------------

  and exclusive power and authority, without the consent or approval of any
Limited Partner, to do or authorize all things deemed necessary or desirable by
it to conduct the business and affairs of the Partnership, to exercise or direct
the exercise of all of the powers of the Partnership and a general partner under
the Act and this Agreement and to effectuate the purposes of the Partnership
including, without limitation:

 

  (1) the making of any expenditures, the lending or borrowing of money or
selling of assets (including, without limitation, making prepayments on loans
and borrowing money to permit the Partnership to make distributions to the
Holders in such amounts as will permit the General Partner to prevent the
imposition of any federal income tax on the General Partner (including, for this
purpose, any excise tax pursuant to Code Section 4981), to make distributions to
its stockholders and payments to any taxing authority sufficient to permit the
General Partner to qualify as a REIT and maintain REIT status or otherwise to
satisfy the REIT Requirements), the assumption or guarantee of, or other
contracting for, indebtedness and other liabilities, the issuance of evidences
of indebtedness (including the securing of same by deed to secure debt,
mortgage, deed of trust or other lien or encumbrance on the Partnership’s
assets) and the incurring of any obligations to conduct the activities of the
Partnership;

 

  (2) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

 

  (3) the taking of any and all acts to ensure that the Partnership will not be
classified as a “publicly traded partnership” under Code Section 7704;

 

  (4) subject to Section 11.2 hereof, the acquisition, sale, transfer, exchange
or other disposition of any, all or substantially all of the assets (including
the goodwill) of the Partnership (including, but not limited to, the exercise or
grant of any conversion, option, privilege or subscription right or any other
right available in connection with any assets at any time held by the
Partnership) or the merger, consolidation, reorganization or other combination
of the Partnership with or into another entity;

 

  (5)

the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership, the assignment of any assets of the Partnership in trust for
creditors or on the promise of the assignee to pay the debts of the Partnership,
the use of the assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with the terms of this Agreement and on any
terms that the General Partner sees fit, including, without limitation, the
financing of the operations and activities of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the

 

45



--------------------------------------------------------------------------------

  General Partner and/or the Partnership’s Subsidiaries) and the repayment of
obligations of the Partnership, its Subsidiaries and any other Person in which
the Partnership has an equity investment, and the making of capital
contributions to and equity investments in the Partnership’s Subsidiaries;

 

  (6) the management, operation, leasing, landscaping, repair, alteration,
demolition, replacement or improvement of any Property;

 

  (7) the negotiation, execution and performance of any contracts, including
leases (including ground leases), easements, management agreements, rights of
way and other property-related agreements, conveyances or other instruments to
conduct the Partnership’s operations or implement the General Partner’s powers
under this Agreement, including contracting with contractors, developers,
consultants, governmental authorities, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation, as applicable, out of the Partnership’s assets;

 

  (8) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement, the holding, management, investment and
reinvestment of cash and other assets of the Partnership, and the collection and
receipt of revenues, rents and income of the Partnership;

 

  (9) the selection and dismissal of employees of the Partnership (if any)
(including, without limitation, employees having titles or offices such as
“president,” “vice president,” “secretary” and “treasurer”), and agents, outside
attorneys, accountants, consultants and contractors of the Partnership and the
determination of their compensation and other terms of employment or hiring;

 

  (10) the maintenance of such insurance (including, without limitation,
directors and officers insurance) for the benefit of the Partnership and the
Partners (including, without limitation, the General Partner);

 

  (11) the formation of, or acquisition of an interest in, and the contribution
of property to, any further limited or general partnerships, limited liability
companies, joint ventures or other relationships that it deems desirable
(including, without limitation, the acquisition of interests in, and the
contributions of property to, any Subsidiary and any other Person in which the
General Partner has an equity investment from time to time);

 

  (12)

the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute

 

46



--------------------------------------------------------------------------------

  resolution, and the representation of the Partnership in all suits or legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, the incurring of legal expense, and the indemnification of any
Person against liabilities and contingencies to the extent permitted by law;

 

  (13) the undertaking of any action in connection with the Partnership’s direct
or indirect investment in any Subsidiary or any other Person (including, without
limitation, the contribution or loan of funds by the Partnership to such
Persons);

 

  (14) the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as the General
Partner may adopt; provided, however, that such methods are otherwise consistent
with the requirements of this Agreement;

 

  (15) the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;

 

  (16) the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership;

 

  (17) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;

 

  (18) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have an
interest, pursuant to contractual or other arrangements with such Person;

 

  (19) the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases,
confessions of judgment or any other legal instruments or agreements in writing;

 

  (20) the issuance of additional Partnership Units in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof;

 

  (21) an election to dissolve the Partnership pursuant to Section 13.1.B
hereof;

 

47



--------------------------------------------------------------------------------

  (22) the distribution of cash to acquire Partnership Common Units held by a
Limited Partner in connection with a Redemption under Section 15.1 hereof;

 

  (23) an election to acquire Tendered Units in exchange for REIT Shares;

 

  (24) the maintenance of the Register from time to time to reflect accurately
at all times the Capital Contributions and Percentage Interests of the Partners
as the same are adjusted from time to time to reflect redemptions, Capital
Contributions, the issuance of Partnership Units, the admission of any
Additional Limited Partner or any Substituted Limited Partner or otherwise,
which shall not be deemed an amendment to this Agreement, as long as the matter
or event being reflected in the Register otherwise is authorized by this
Agreement; and

 

  (25) the registration of any class of securities of the Partnership under the
Securities Act or the Exchange Act, and the listing of any debt securities of
the Partnership on any exchange.

 

  B. Each of the Limited Partners agrees that, except as provided in Section 7.3
hereof and subject to the rights of any Holder of any Partnership Interest set
forth in a Partnership Unit Designation, the General Partner is authorized to
execute and deliver any affidavit, agreement, certificate, consent, instrument,
notice, power of attorney, waiver or other writing or document in the name and
on behalf of the Partnership and to otherwise exercise any power of the General
Partner under this Agreement and the Act on behalf of the Partnership without
any further act, approval or vote of the Partners or any other Persons,
notwithstanding any other provision of the Act or any applicable law, rule or
regulation and, in the absence of any specific corporate action on the part of
the General Partner to the contrary, the taking of any action or the execution
of any such document or writing by an officer of the General Partner, in the
name and on behalf of the General Partner, in its capacity as the general
partner of the Partnership, shall conclusively evidence (1) the approval thereof
by the General Partner, in its capacity as the general partner of the
Partnership, (2) the General Partner’s determination that such action, document
or writing is necessary, advisable, appropriate, desirable or prudent to conduct
the business and affairs of the Partnership, exercise the powers of the
Partnership under this Agreement and the Act or effectuate the purposes of the
Partnership, or any other determination by the General Partner required by this
Agreement in connection with the taking of such action or execution of such
document or writing, and (3) the authority of such officer with respect thereto.

 

  C. At all times from and after the date hereof, the General Partner may cause
the Partnership to obtain and maintain (i) casualty, liability and other
insurance on the Properties and (ii) liability insurance for the Indemnitees
hereunder.

 

  D. At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain working capital and other reserves in
such amounts as the General Partner, in its sole and absolute discretion,
determines from time to time.

 

48



--------------------------------------------------------------------------------

  E. The determination as to any of the following matters, made by or at the
direction of the General Partner consistent with this Agreement and the Act,
shall be final and conclusive and shall be binding upon the Partnership and
every Limited Partner: the amount of assets at any time available for
distribution or the redemption of Partnership Common Units; the amount and
timing of any distribution; any determination to redeem Tendered Units; the
amount, purpose, time of creation, increase or decrease, alteration or
cancellation of any reserves or charges and the propriety thereof (whether or
not any obligation or liability for which such reserves or charges shall have
been created shall have been paid or discharged); the amount of any Partner’s
Capital Account, Adjusted Capital Account or Adjusted Capital Account Deficit;
the amount of Net Income, Net Loss or Depreciation for any period; any special
allocations of Net Income or Net Loss pursuant to Sections 6.2.C, 6.2.D, 6.3,
6.4, 6.5 or 16.5; the Gross Asset Value of any Partnership asset; the Value of
any REIT Share; the timing and amount of any adjustment to the Adjustment
Factor; any adjustment to the number of outstanding LTIP Units pursuant to
Section 16.3; the timing, number and redemption or repurchase price of the
redemption or repurchase of any Partnership Units pursuant to Section 4.7.B; any
interpretation of the terms, preferences, conversion or other rights, voting
powers or rights, restrictions, limitations as to dividends or distributions,
qualifications or terms or conditions of redemption of any class or series of
Partnership Interest; the fair value, or any sale, bid or asked price to be
applied in determining the fair value, of any asset owned or held by the
Partnership or of any Partnership Interest; the number of authorized or
outstanding Units of any class or series; any matter relating to the
acquisition, holding and disposition of any assets by the Partnership; or any
other matter relating to the business and affairs of the Partnership or required
or permitted by applicable law, this Agreement or otherwise to be determined by
the General Partner.

Section 7.2 Certificate of Limited Partnership. The General Partner may file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Maryland
and each other state, the District of Columbia or any other jurisdiction, in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 8.5.A hereof, the General Partner shall not be required, before
or after filing, to deliver or mail a copy of the Certificate or any amendment
thereto to any Limited Partner. The General Partner shall use all reasonable
efforts to cause to be filed such other certificates or documents for the
formation, continuation, qualification and operation of a limited partnership
(or a partnership in which the limited partners have limited liability to the
extent provided by applicable law) in the State of Maryland and any other state,
or the District of Columbia or other jurisdiction, in which the Partnership may
elect to do business or own property.

 

49



--------------------------------------------------------------------------------

Section 7.3 Restrictions on General Partner’s Authority.

 

  A. The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the Consent of the Limited
Partners, and may not, without limitation:

 

  (1) take any action that would make it impossible to carry on the ordinary
business of the Partnership, except as otherwise provided in this Agreement;

 

  (2) perform any act that would subject a Limited Partner to liability as a
general partner in any jurisdiction or any other liability except as provided
herein or under the Act; or

 

  (3) enter into any contract, mortgage, loan or other agreement that expressly
prohibits or restricts (a) the General Partner or the Partnership from
performing its specific obligations under Section 15.1 hereof in full or (b) a
Limited Partner from exercising its rights under Section 15.1 hereof to effect a
Redemption in full, except, in either case, (x) with the Consent of each Limited
Partner affected by the prohibition or restriction or (y) in connection with or
as a result of a Termination Transaction that, in accordance with
Section 11.2.B(i) and/or (ii), does not require the Consent of the Limited
Partners.

 

  B. Except as provided in Section 7.3.C hereof, the General Partner shall not,
without the prior Consent of the Partners, amend, modify or terminate this
Agreement.

 

  C. Notwithstanding Section 7.3.B and 14.2 hereof but subject to the rights of
any Holder of any Partnership Interest set forth in a Partnership Unit
Designation, the General Partner shall have the power, without the Consent of
the Partners or the consent or approval of any Limited Partner or any other
Person, to amend this Agreement as may be required to facilitate or implement
any of the following purposes:

 

  (1) to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;

 

  (2) to reflect the admission, substitution or withdrawal of Partners, the
Transfer of any Partnership Interest, the termination of the Partnership in
accordance with this Agreement, or the adjustment of outstanding LTIP Units as
contemplated by Section 16.3, and to update the Register in connection with such
admission, substitution, withdrawal, Transfer or adjustment;

 

  (3) to reflect a change that is of an inconsequential nature or does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not

 

50



--------------------------------------------------------------------------------

  inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;

 

  (4) to set forth or amend the designations, preferences, conversion and other
rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption of the Holders of any
additional Partnership Interests issued pursuant to Article 4 (including any
changes contemplated by Section 5.5 above);

 

  (5) to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

 

  (6) (a) to reflect such changes as are reasonably necessary for the General
Partner to qualify as a REIT and maintain its status as a REIT or to satisfy the
REIT Requirements, or (b) to reflect the Transfer of all or any part of a
Partnership Interest among the General Partner and any Disregarded Entity with
respect to the General Partner;

 

  (7) to modify either or both of the manner in which items of Net Income or Net
Loss are allocated pursuant to Article VI or the manner in which Capital
Accounts are adjusted, computed, or maintained (but in each case only to the
extent otherwise provided in this Agreement and as may be permitted under
applicable law);

 

  (8) to reflect the issuance of additional Partnership Interests in accordance
with Section 4.2;

 

  (9) as contemplated by the last sentence of Section 4.3;

 

  (10) to reflect any other modification to this Agreement as is reasonably
necessary for the business or operations of the Partnership or the General
Partner and which does not violate Section 7.3.D; and

 

  (11) to effect or facilitate a Termination Transaction that, in accordance
with Section 11.2.B(i) and/or (ii), does not require the Consent of the Limited
Partners and, if the Partnership is the Surviving Partnership in any Termination
Transaction, to modify Section 15.1 or any related definitions to provide that
the holders of interests in such Surviving Partnership have rights that are
consistent with Section 11.2B(ii).

 

  D.

Notwithstanding Sections 7.3.B, 7.3.C (other than as set forth below in this
Section 7.3.D) and 14.2 hereof, this Agreement shall not be amended, and no
action may be taken by the General Partner, without the Consent of each Partner
adversely affected thereby, if such amendment or action would (i) convert a
Limited Partner Interest in the Partnership into a General Partner Interest
(except as a result of the General Partner acquiring such Partnership Interest),

 

51



--------------------------------------------------------------------------------

  (ii) adversely modify in any material respect the limited liability of a
Limited Partner, (iii) alter the rights of any Partner to receive the
distributions to which such Partner is entitled pursuant to Article 5 or
Section 13.2.A(4) hereof, or alter the allocations specified in Article 6 hereof
(except, in any case, as permitted pursuant to Sections 4.2, 5.5, 7.3.C
(including clause (11) thereof) and Article 6 hereof), (iv) alter or modify the
Redemption rights, Cash Amount or REIT Shares Amount as set forth in
Section 15.1 hereof, or amend or modify any related definitions (except, in any
case, as permitted pursuant to clause (11) of Section 7.3.C hereof), (v) alter
or modify Section 11.2 hereof (except as permitted pursuant to clause (11) of
Section 7.3.C hereof), (vi) subject to Section 7.8.I, remove the powers and
restrictions related to REIT Requirements or permitting the General Partner to
avoid paying tax under Code Sections 857 or 4981 contained in Sections 7.1 and
7.3, or (vii) amend this Section 7.3.D (except as permitted pursuant to
clause (11) of Section 7.3.C hereof). Further, no amendment may alter the
restrictions on the General Partner’s authority set forth elsewhere in this
Section 7.3 without the Consent specified therein. Any such amendment or action
consented to by any Partner shall be effective as to that Partner,
notwithstanding the absence of such consent by any other Partner.

Section 7.4 Reimbursement of the General Partner.

 

  A. The General Partner shall not be compensated for its services as General
Partner of the Partnership except as provided in this Agreement (including the
provisions of Articles 5 and 6 hereof regarding distributions, payments and
allocations to which the General Partner may be entitled in its capacity as the
General Partner).

 

  B.

Subject to Sections 7.4.D and 15.12 hereof, the Partnership shall be responsible
for and shall pay all expenses relating to the Partnership’s and the General
Partner’s organization and the ownership of each of their assets and operations.
The General Partner is hereby authorized to pay compensation for accounting,
administrative, legal, technical, management and other services rendered to the
Partnership. The Partnership shall be liable for, and shall reimburse the
General Partner, on a monthly basis, or such other basis as the General Partner
may determine in its sole and absolute discretion, for all sums expended in
connection with the Partnership’s business, including, without limitation,
(i) expenses relating to the ownership of interests in and management and
operation of, or for the benefit of, the Partnership, (ii) compensation of
officers and employees, including, without limitation, payments under future
compensation plans, of the General Partner, or the Partnership that may provide
for stock units, or phantom stock, pursuant to which employees of the General
Partner, or the Partnership will receive payments based upon dividends on or the
value of REIT Shares, (iii) director fees and expenses of the General Partner or
its Affiliates, (iv) any expenses (other than the purchase price) incurred by
the General Partner in connection with the redemption or other repurchase of its
Capital Shares, (v) all costs and expenses of the General Partner in connection
with the preparation of reports and other distributions to its stockholders and
any regulatory or governmental authorities or agencies and, as applicable, all
costs and expenses of

 

52



--------------------------------------------------------------------------------

  the General Partner as a reporting company (including, without limitation,
costs of filings with the SEC), (vi) all costs and expenses of the General
Partner in connection with its operation as a REIT, and (vii) all costs and
expenses of the General Partner in connection with the offering, sale,
syndication, private placement or public offering of stock, bonds, securities or
other interests and financing or refinancing of any type related to the
Partnership or its assets or activities; provided, however, that the amount of
any reimbursement shall be reduced by any interest earned by the General Partner
with respect to bank accounts or other instruments or accounts held by it on
behalf of the Partnership as permitted pursuant to Section 7.5 hereof. The
Partners acknowledge that all such expenses of the General Partner are deemed to
be for the benefit of the Partnership. Such reimbursements shall be in addition
to any reimbursement of the General Partner as a result of indemnification
pursuant to Section 7.7 hereof.

 

  C. If the General Partner shall elect to purchase from its stockholders
Capital Shares for the purpose of delivering such Capital Shares to satisfy an
obligation under any dividend reinvestment program adopted by the General
Partner, any employee stock purchase plan adopted by the General Partner or any
similar obligation or arrangement undertaken by the General Partner in the
future, in lieu of the treatment specified in Section 4.7.B., the purchase price
paid by the General Partner for such Capital Shares shall be considered expenses
of the Partnership and shall be advanced to the General Partner or reimbursed to
the General Partner, subject to the condition that: (1) if such REIT Shares
subsequently are sold by the General Partner, the General Partner shall pay or
cause to be paid to the Partnership any proceeds received by the General Partner
for such REIT Shares (which sales proceeds shall include the amount of dividends
reinvested under any dividend reinvestment or similar program; provided, that a
transfer of REIT Shares for Partnership Units pursuant to Section 15.1 would not
be considered a sale for such purposes); and (2) if such REIT Shares are not
retransferred by the General Partner within 30 days after the purchase thereof,
or the General Partner otherwise determines not to retransfer such REIT Shares,
the General Partner shall cause the Partnership to redeem a number of
Partnership Units determined in accordance with Section 4.7.B, as adjusted,
(x) pursuant to Section 7.5 (in the event the General Partner acquires material
assets, other than on behalf of the Partnership) and (y) for stock dividends and
distributions, stock splits and subdivisions, reverse stock splits and
combinations, distributions of rights, warrants or options, and distributions of
evidences of indebtedness or assets relating to assets not received by the
General Partner pursuant to a pro rata distribution by the Partnership (in which
case such advancement or reimbursement of expenses shall be treated as having
been made as a distribution in redemption of such number of Partnership Units
held by the General Partner).

 

  D.

To the extent practicable, Partnership expenses shall be billed directly to and
paid by the Partnership and, subject to Section 15.12 hereof, if and to the
extent any reimbursements to the General Partner or any of its Affiliates by the
Partnership pursuant to this Section 7.4 constitute gross income to such Person
(as opposed to the repayment of advances made by such Person on behalf of the
Partnership),

 

53



--------------------------------------------------------------------------------

  such amounts shall be treated as “guaranteed payments” within the meaning of
Code Section 707(c) and shall not be treated as distributions for purposes of
computing the Partners’ Capital Accounts.

Section 7.5 Outside Activities of the General Partner. The General Partner shall
not directly or indirectly enter into or conduct any business, other than in
connection with, (a) the ownership, acquisition and disposition of Partnership
Interests, (b) the management of the business and affairs of the Partnership,
(c) the operation of the General Partner as a reporting company with a class (or
classes) of securities registered under the Exchange Act, (d) its operations as
a REIT, (e) the offering, sale, syndication, private placement or public
offering of stock, bonds, securities or other interests, (f) financing or
refinancing of any type related to the Partnership or its assets or activities,
and (g) such activities as are incidental thereto; provided, however, that,
except as otherwise provided herein, any funds raised by the General Partner
pursuant to the preceding clauses (e) and (f) shall be made available to the
Partnership, whether as Capital Contributions, loans or otherwise, as
appropriate, and, provided, further that the General Partner may, in its sole
and absolute discretion, from time to time hold or acquire assets in its own
name or otherwise other than through the Partnership so long as the General
Partner takes commercially reasonable measures to ensure that the economic
benefits and burdens of such Property are otherwise vested in the Partnership,
through assignment, mortgage loan or otherwise or, if it is not commercially
reasonable to vest such economic interests in the Partnership, the Partners
shall negotiate in good faith to amend this Agreement, including, without
limitation, the definition of “Adjustment Factor,” to reflect such activities
and the direct ownership of assets by the General Partner. Nothing contained
herein shall be deemed to prohibit the General Partner from executing guarantees
of Partnership debt. The General Partner and all Disregarded Entities with
respect to the General Partner, taken as a group, shall not own any assets or
take title to assets (other than temporarily in connection with an acquisition
prior to contributing such assets to the Partnership) other than (i) interests
in Disregarded Entities with respect to the General Partner, (ii) Partnership
Interests as the General Partner, (iii) a minority interest in any Subsidiary of
the Partnership that the General Partner owns to maintain such Subsidiary’s
status as a partnership for federal income tax purposes or otherwise, and
(iv) such cash and cash equivalents, bank accounts or similar instruments or
accounts as such group deems reasonably necessary, taking into account
Section 7.1.D hereof and the requirements necessary for the General Partner to
qualify as a REIT and for the General Partner to carry out its responsibilities
contemplated under this Agreement and the Charter. Any Partnership Interests
acquired by the General Partner, whether pursuant to the exercise by a Limited
Partner of its right to Redemption, or otherwise, shall be automatically
converted into a General Partner Interest comprised of an identical number of
Partnership Units with the same terms as the class or series so acquired. Any
Affiliates of the General Partner may acquire Limited Partner Interests and
shall, except as expressly provided in this Agreement, be entitled to exercise
all rights of a Limited Partner relating to such Limited Partner Interests.

Section 7.6 Transactions with Affiliates.

 

  A. The Partnership may lend or contribute funds to, and borrow funds from,
Persons in which the Partnership has an equity investment, and such Persons may
borrow funds from, and lend or contribute funds to, the Partnership, on terms
and conditions established in the sole and absolute discretion of the General
Partner. The foregoing authority shall not create any right or benefit in favor
of any Person.

 

54



--------------------------------------------------------------------------------

  B. Except as provided in Section 7.5 hereof, the Partnership may transfer
assets to joint ventures, limited liability companies, partnerships,
corporations, business trusts or other business entities in which it is or
thereby becomes a participant upon such terms and subject to such conditions
consistent with this Agreement and applicable law.

 

  C. The General Partner and its Affiliates may sell, transfer or convey any
property to, or purchase any property from, the Partnership, directly or
indirectly, on terms and conditions established by the General Partner in its
sole and absolute discretion.

 

  D. The General Partner, in its sole and absolute discretion and without the
approval of the Partners or any of them or any other Persons, may propose and
adopt (on behalf of the Partnership) employee benefit plans (including without
limitation plans that contemplate the issuance of LTIP Units) funded by the
Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them in
respect of services performed, directly or indirectly, for the benefit of the
General Partner, the Partnership or any of the Partnership’s Subsidiaries.

Section 7.7 Indemnification.

 

  A. To the fullest extent permitted by applicable law, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, that
relate to the operations of the Partnership (“Actions”) as set forth in this
Agreement in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise; provided, however, that the Partnership shall
not indemnify an Indemnitee (i) if the act or omission of the Indemnitee was
material to the matter giving rise to the Action and either was committed in bad
faith or was the result of active and deliberate dishonesty; (ii) in the case of
any criminal proceeding, if the Indemnitee had reasonable cause to believe that
the act or omission was unlawful; or (iii) for any transaction for which such
Indemnitee actually received an improper personal benefit in violation or breach
of any provision of this Agreement; and provided, further, that no payments
pursuant to this Agreement shall be made by the Partnership to indemnify or
advance funds to any Indemnitee (x) with respect to any Action initiated or
brought voluntarily by such Indemnitee (and not by way of defense) unless
(I) approved or authorized by the General Partner or (II) incurred to establish
or enforce such Indemnitee’s right to indemnification under this Agreement, and
(y) in connection with one or more Actions or claims brought by the Partnership
or involving such Indemnitee if such Indemnitee is found liable to the
Partnership on any portion of any claim in any such Action.

 

55



--------------------------------------------------------------------------------

  B. Without limitation, the foregoing indemnity shall extend to any liability
of any Indemnitee, pursuant to a loan guaranty or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnity agreements consistent with the provisions of this Section 7.7
in favor of any Indemnitee having or potentially having liability for any such
indebtedness. It is the intention of this Section 7.7 that the Partnership
indemnify each Indemnitee to the fullest extent permitted by law and this
Agreement. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 7.7. The termination of any
proceeding by conviction of an Indemnitee or upon a plea of nolo contendere or
its equivalent by an Indemnitee, or an entry of an order of probation against an
Indemnitee prior to judgment, does not create a presumption that such Indemnitee
acted in a manner contrary to that specified in this Section 7.7 with respect to
the subject matter of such proceeding. Any indemnification pursuant to this
Section 7.7 shall be made only out of the assets of the Partnership, and neither
the General Partner nor any other Holder shall have any obligation to contribute
to the capital of the Partnership or otherwise provide funds to enable the
Partnership to fund its obligations under this Section 7.7.

 

  C. To the fullest extent permitted by law, expenses incurred by an Indemnitee
who is a party to a proceeding or otherwise subject to or the focus of or is
involved in any Action shall be paid or reimbursed by the Partnership as
incurred by the Indemnitee in advance of the final disposition of the Action
upon receipt by the Partnership of (i) a written affirmation by the Indemnitee
of the Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in Section 7.7 has been met,
and (ii) a written undertaking by or on behalf of the Indemnitee to repay the
amount if it shall ultimately be determined that the standard of conduct has not
been met.

 

  D. The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Indemnitee unless otherwise provided in a written
agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.

 

  E.

The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of any of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the

 

56



--------------------------------------------------------------------------------

  Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

 

  F. Any liabilities which an Indemnitee incurs as a result of acting on behalf
of the Partnership or the General Partner (whether as a fiduciary or otherwise)
in connection with the operation, administration or maintenance of an employee
benefit plan or any related trust or funding mechanism (whether such liabilities
are in the form of excise taxes assessed by the IRS, penalties assessed by the
U.S. Department of Labor, restitutions to such a plan or trust or other funding
mechanism or to a participant or beneficiary of such plan, trust or other
funding mechanism, or otherwise) shall be treated as liabilities or judgments or
fines under this Section 7.7, unless such liabilities arise as a result of
(i) an act or omission of such Indemnitee that was material to the matter giving
rise to the Action and either was committed in bad faith or was the result of
active and deliberate dishonesty; (ii) in the case of any criminal proceeding,
an act or omission that such Indemnitee had reasonable cause to believe was
unlawful, or (iii) any transaction in which such Indemnitee actually received an
improper personal benefit in violation or breach of any provision of this
Agreement.

 

  G. In no event may an Indemnitee subject any of the Holders to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

  H. An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

 

  I. The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

  J. Any obligation or liability whatsoever of the General Partner which may
arise at any time under this Agreement or any other instrument, transaction, or
undertaking contemplated hereby shall be satisfied, if at all, out of the assets
of the General Partner or the Partnership only. No such obligation or liability
shall be personally binding upon, nor shall resort for the enforcement thereof
be had to, any of the General Partner’s directors, stockholders, officers,
employees, or agents, regardless of whether such obligation or liability is in
the nature of contract, tort or otherwise.

 

  K. It is the intent of the parties that any amounts paid by the Partnership to
the General Partner pursuant to this Section 7.7 shall be treated as “guaranteed
payments” within the meaning of Code Section 707(c) and shall not be treated as
distributions for purposes of computing the Partners’ Capital Accounts.

 

57



--------------------------------------------------------------------------------

Section 7.8 Liability of the General Partner.

 

  A. To the maximum extent permitted under the Act, the only duties that the
General Partner owes to the Partnership, any Partner or any other Person
(including any creditor of any Partner or assignee of any Partnership Interest),
fiduciary or otherwise, are to perform its contractual obligations as expressly
set forth in this Agreement consistently with the obligation of good faith and
fair dealing, and to act with the fiduciary duties of care and loyalty which
have been, in accordance with the Act, modified as set forth in this
Section 7.8. The General Partner, in its capacity as such, shall have no other
duty, fiduciary or otherwise, to the Partnership, any Partner or any other
Person (including any creditor of any Partner or any assignee of any Partnership
Interest). The provisions of this Agreement other than this Section 7.8 shall
create contractual obligations of the General Partner only, and no such
provision shall be interpreted to expand or modify the fiduciary duties of the
General Partner under the Act.

 

  B. The Limited Partners agree that (i) the General Partner is acting for the
benefit of the Partnership, the Limited Partners and the General Partner’s
stockholders collectively and (ii) in the event of a conflict between the
interests of the Partnership or any Partner, on the one hand, and the separate
interests of the General Partner or its stockholders, on the other hand, the
General Partner may give priority to the separate interests of the General
Partner or the stockholders of the General Partner (including, without
limitation, with respect to tax consequences to Limited Partners, Assignees or
the General Partner’s stockholders), and, in the event of such a conflict, and
any action or failure to act on the part of the General Partner that gives
priority to the separate interests of the General Partner or its stockholders
that does not result in a violation of the contract rights of the Limited
Partners under this Agreement does not violate the duty of loyalty or any other
duty owed by the General Partner to the Partnership and/or the Partners or
violate the obligation of good faith and fair dealing.

 

  C. Subject to its obligations and duties as General Partner set forth in this
Agreement and applicable law, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its employees or agents. The General
Partner shall not be responsible to the Partnership or any Partner for any
misconduct or negligence on the part of any such employee or agent appointed by
it in good faith.

 

  D.

Any obligation or liability whatsoever of the General Partner which may arise at
any time under this Agreement or any other instrument, transaction, or
undertaking contemplated hereby shall be satisfied, if at all, out of the assets
of

 

58



--------------------------------------------------------------------------------

  the General Partner or the Partnership only. No such obligation or liability
shall be personally binding upon, nor shall resort for the enforcement thereof
be had to, any of the General Partner’s directors, stockholders, officers,
employees, or agents, regardless of whether such obligation or liability is in
the nature of contract, tort or otherwise. Notwithstanding anything to the
contrary set forth in this Agreement, none of the directors or officers of the
General Partner shall be directly liable or accountable in damages or otherwise
to the Partnership, any Partners, or any Assignees for losses sustained,
liabilities incurred or benefits not derived as a result of errors in judgment
or mistakes of fact or law or of any act or omission or by reason of their
service as such. This Agreement is executed by the officers of the General
Partner solely as officers of the same and not in their own individual
capacities.

 

  E. Notwithstanding anything herein to the contrary, except for liability for
fraud, willful misconduct or gross negligence on the part of the General
Partner, or pursuant to any express indemnities given to the Partnership by the
General Partner pursuant to any other written instrument, the General Partner
shall not have any personal liability whatsoever, to the Partnership or to the
other Partners, for any action or omission taken in its capacity as the General
Partner or for the debts or liabilities of the Partnership or the Partnership’s
obligations hereunder, except pursuant to Section 15.1. Without limitation of
the foregoing, and except for liability for fraud, willful misconduct or gross
negligence, or pursuant to Section 15.1 or any such express indemnity, no
property or assets of the General Partner, other than its interest in the
Partnership, shall be subject to levy, execution or other enforcement procedures
for the satisfaction of any judgment (or other judicial process) in favor of any
other Partner(s) and arising out of, or in connection with, this Agreement.

 

  F. In exercising its authority under this Agreement, the General Partner may,
but shall be under no obligation to, take into account the tax consequences to
any Partner of any action taken (or not taken) by it, and any action or failure
to act on the part of the General Partner that does not take into account any
such tax consequences that does not result in a violation of the contract rights
of the Limited Partners under this Agreement does not violate the duty of
loyalty or any other duty owed by the General Partner to the Partnership and/or
the Partners or violate the obligation of good faith and fair dealing. The
General Partner and the Partnership shall not have any liability to any Partner
under any circumstances as a result of any income tax liability incurred by such
Partner as a result of an action (or inaction) by the General Partner pursuant
to its authority under this Agreement.

 

  G.

Whenever in this Agreement the General Partner is permitted or required to make
a decision in its “sole and absolute discretion,” “sole discretion” or
“discretion” or under a grant of similar authority or latitude, the General
Partner shall be entitled to consider only such interests and factors as it
desires, including its own interests, and shall have no duty or obligation to
give any consideration to any interest or factors affecting the Partnership or
the Partners or any of them, and any such

 

59



--------------------------------------------------------------------------------

  decision or determination made by the General Partner that does not consider
such interests or factors affecting the Partnership or the Partners, or any of
them, that does not result in a violation of the contract rights of the Limited
Partners under this Agreement does not violate the duty of loyalty or any other
duty owed by the General Partner to the Partnership and/or the Partners. If any
question should arise with respect to the operation of the Partnership, which is
not otherwise specifically provided for in this Agreement or the Act, or with
respect to the interpretation of this Agreement, the General Partner is hereby
authorized to make a final determination with respect to any such question and
to interpret this Agreement in such a manner as it shall deem, in its sole
discretion, to be fair and equitable, and its determination and interpretations
so made shall be final and binding on all parties. The General Partner’s “sole
and absolute discretion,” “sole discretion” and “discretion” under this
Agreement shall be exercised consistently with the duty of care and the
obligation of good faith and fair dealing under the Act (as modified by this
Agreement).

 

  H. The General Partner may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture or other paper or
document believed by it in good faith to be genuine and to have been signed or
presented by the proper party or parties. In performing its duties under this
Agreement and the Act, the General Partner shall be entitled to rely on the
provisions of this Agreement and on any information, opinion, report or
statement, including any financial statement or other financial data or the
records or books of account of the Partnership or any subsidiary of the
Partnership, prepared or presented by any officer, employee or agent of the
General Partner, any agent of the Partnership or any such subsidiary, or by any
lawyer, certified public accountant, appraiser or other person engaged by the
General Partner, the Partnership or any such subsidiary as to any matter within
such person’s professional or expert competence, and any act taken or omitted to
be taken in reliance upon any such information, opinion, report or statement as
to matters that the General Partner reasonably believes to be within such
Person’s professional or expert competence shall be conclusively presumed to
have been done or omitted in good faith and in accordance with such information,
opinion, report or statement.

 

  I. Notwithstanding any other provision of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to qualify
and continue to qualify as a REIT, (ii) for the General Partner otherwise to
satisfy the REIT Requirements, (iii) for the General Partner to avoid incurring
any taxes under Code Section 857 or Code Section 4981, or (iv) for any General
Partner Affiliate to continue to qualify as a “qualified REIT subsidiary”(within
the meaning of Code Section 856(i)(2)) or “taxable REIT subsidiary”(within the
meaning of Code Section 856(l)), is expressly authorized under this Agreement
and is deemed approved by all of the Limited Partners and does not violate the
duty of loyalty or any other duty or obligation, fiduciary or otherwise, of the
General Partner to the Partnership or any other Partner.

 

60



--------------------------------------------------------------------------------

  J. Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s and its officers’ and directors’ liability to the
Partnership and the Limited Partners under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

Section 7.9 Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively with other Partners or Persons, shall have any ownership interest
in such Partnership assets or any portion thereof. Title to any or all of the
Partnership assets may be held in the name of the Partnership, the General
Partner or one or more nominees, as the General Partner may determine, including
Affiliates of the General Partner. The General Partner hereby declares and
warrants that any Partnership assets for which legal title is held in the name
of the General Partner or any nominee or Affiliate of the General Partner shall
be held by the General Partner or such nominee or Affiliate for the use and
benefit of the Partnership in accordance with the provisions of this Agreement.
All Partnership assets shall be recorded as the property of the Partnership in
its books and records, irrespective of the name in which legal title to such
Partnership assets is held.

Section 7.10 Reliance by Third Parties. Notwithstanding anything to the contrary
in this Agreement, any Person dealing with the Partnership shall be entitled to
assume that the General Partner has full power and authority, without the
consent or approval of any other Partner, or Person, to encumber, sell or
otherwise use in any manner any and all assets of the Partnership and to enter
into any contracts on behalf of the Partnership, and take any and all actions on
behalf of the Partnership, and such Person shall be entitled to deal with the
General Partner as if it were the Partnership’s sole party in interest, both
legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies that may be available against such Person to contest,
negate or disaffirm any action of the General Partner in connection with any
such dealing. In no event shall any Person dealing with the General Partner or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expediency of any
act or action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

 

61



--------------------------------------------------------------------------------

ARTICLE 8

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1 Limitation of Liability. No Limited Partner shall have any liability
under this Agreement except for intentional harm or gross negligence on the part
of such Limited Partner or as expressly provided in this Agreement (including,
without limitation, Section 10.4 hereof) or under the Act.

Section 8.2 Management of Business. Subject to the rights and powers of the
General Partner hereunder, no Limited Partner or Assignee (other than the
General Partner, any of its Affiliates or any officer, director, member,
employee, partner, agent or trustee of the General Partner, the Partnership or
any of their Affiliates, in their capacity as such) shall take part in the
operations, management or control (within the meaning of the Act) of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership. The
transaction of any such business by the General Partner, any of its Affiliates
or any officer, director, member, employee, partner, agent, representative, or
trustee of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such, shall not affect, impair or eliminate the limitations on
the liability of the Limited Partners or Assignees under this Agreement.

Section 8.3 Outside Activities of Limited Partners. Subject to any agreements
entered into pursuant to Section 7.6 hereof and any other agreements entered
into by a Limited Partner or any of its Affiliates with the General Partner, the
Partnership or a Subsidiary (including, without limitation, the Advisory
Agreement and any employment agreement), any Limited Partner and any Assignee,
officer, director, employee, agent, trustee, Affiliate, member or stockholder of
any Limited Partner shall be entitled to and may have business interests and
engage in business activities in addition to those relating to the Partnership,
including business interests and activities that are in direct or indirect
competition with the Partnership or that are enhanced by the activities of the
Partnership. Neither the Partnership nor any Partner shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner or
Assignee. Subject to such agreements, none of the Limited Partners nor any other
Person shall have any rights by virtue of this Agreement or the partnership
relationship established hereby in any business ventures of any other Person
(other than the General Partner), and such Person shall have no obligation
pursuant to this Agreement, subject to Section 7.6 hereof and any other
agreements entered into by a Limited Partner or its Affiliates with the General
Partner, the Partnership or a Subsidiary, to offer any interest in any such
business ventures to the Partnership, any Limited Partner, or any such other
Person, even if such opportunity is of a character that, if presented to the
Partnership, any Limited Partner or such other Person, could be taken by such
Person. In deciding whether to take any actions in such capacity, the Limited
Partners and their respective Affiliates shall be under no obligation to
consider the separate interests of the Partnership or its subsidiaries and to
the maximum extent permitted by applicable law shall have no fiduciary duties or
similar obligations to the Partnership or any other Partners, or to any
subsidiary of the Partnership, and shall not be liable for monetary damages for
losses sustained, liabilities incurred or benefits not derived by the other
Partners in connection with such acts except for liability for fraud, willful
misconduct or gross negligence.

 

62



--------------------------------------------------------------------------------

Section 8.4 Return of Capital. Except pursuant to the rights of Redemption set
forth in Section 15.1 hereof or in any Partnership Unit Designation, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon dissolution of the Partnership as provided herein. Except to
the extent provided in Article 5 and Article 6 hereof or otherwise expressly
provided in this Agreement or in any Partnership Unit Designation, no Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee either as to the return of Capital Contributions or as to profits,
losses or distributions.

Section 8.5 Rights of Limited Partners Relating to the Partnership.

 

  A. In addition to other rights provided by this Agreement or by the Act, and
except as limited by Section 8.5.C hereof, the General Partner shall deliver to
each Limited Partner a copy of any information mailed or electronically
delivered to all of the common stockholders of the General Partner as soon as
practicable after such mailing.

 

  B. The Partnership shall notify any Limited Partner that is a Qualifying
Party, on request, of the then current Adjustment Factor and any change made to
the Adjustment Factor shall be set forth in the quarterly report required by
Section 9.3.B hereof immediately following the date such change becomes
effective.

 

  C. Notwithstanding any other provision of this Section 8.5, the General
Partner may keep confidential from the Limited Partners (or any of them), for
such period of time as the General Partner determines in its sole and absolute
discretion to be reasonable, any information that (i) the General Partner
believes to be in the nature of trade secrets or other information the
disclosure of which the General Partner in good faith believes is not in the
best interests of the Partnership or the General Partner or (ii) the Partnership
or the General Partner is required by law or by agreement to keep confidential.

 

  D. Upon written request by any Limited Partner, the General Partner shall
cause the ownership of Partnership Units by such Limited Partner to be evidenced
by a certificate for units in such form as the General Partner may determine
with respect to any class of Partnership Units issued from time to time under
this Agreement. Any officer of the General Partner may direct a new certificate
or certificates to be issued in place of any certificate or certificates
theretofore issued by the Partnership alleged to have been lost, destroyed,
stolen or mutilated, upon the making of an affidavit of that fact by the person
claiming the certificate to be lost, destroyed, stolen or mutilated. Unless
otherwise determined by an officer of the General Partner, the owner of such
lost, destroyed, stolen or mutilated certificate or certificates, or his or her
legal representative, shall be required, as a condition precedent to the
issuance of a new certificate or certificates, to give the Partnership a bond in
such sums as the General Partner may direct as indemnity against any claim that
may be made against the Partnership.

 

63



--------------------------------------------------------------------------------

Section 8.6 Partnership Right to Call Partnership Common Units.

Notwithstanding any other provision of this Agreement, on and after the date on
which the aggregate Percentage Interests of the Partnership Common Units held by
Limited Partners are less than one percent (1%), the Partnership shall have the
right, but not the obligation, from time to time and at any time to redeem any
and all outstanding Partnership Common Units by treating any Holder thereof as a
Tendering Party who has delivered a Notice of Redemption pursuant to
Section 15.1 hereof for the amount of Partnership Common Units to be specified
by the General Partner, by notice to such Holder that the Partnership has
elected to exercise its rights under this Section 8.6. Such notice given by the
General Partner to a Holder pursuant to this Section 8.6 shall be treated as if
it were a Notice of Redemption delivered to the General Partner by such Holder.
For purposes of this Section 8.6, (a) the General Partner may treat any Holder
(whether or not otherwise a Qualifying Party) as a Qualifying Party that is a
Tendering Party and (b) the provisions of Sections 15.1.F(2) and 15.1.F(3)
hereof shall not apply, but the remainder of Section 15.1 hereof shall apply,
mutatis mutandis.

Section 8.7 Rights as Objecting Partner.

No Limited Partner and no Holder of a Partnership Interest shall be entitled to
exercise any of the rights of an objecting stockholder provided for under Title
3, Subtitle 2 of the Maryland General Corporation Law or any successor statute
in connection with a merger, consolidation or conversion of the Partnership.

Section 8.8 Board Nomination Rights.

 

  A. Board Nominees.

 

  (1)

So long as Second City, together with its Controlled Entities, owns (a) thirty
percent (30%) or more of the outstanding REIT Shares (assuming all outstanding
Partnership Common Units not held by the General Partner or any of its
wholly-owned Subsidiaries that owns Partnership Common Units are tendered for
Redemption and exchanged for REIT Shares, regardless of whether such Partnership
Common Units are then eligible for Redemption), Second City shall have the right
from time to time to designate individuals for nomination for election by the
stockholders to the board of directors of the General Partner, such that the
number of directors serving (or who would serve upon election), and who are or
had been designated for nomination or nominated to serve by Second City, shall
equal (i) if the number of directors comprising the entire board of directors of
the General Partner is six or more, two; or (ii) if the number of directors
comprising the entire board of directors of the General Partner is five or
fewer, one; or (b) less than thirty percent (30%) but at least ten percent
(10%) of the outstanding REIT Shares (assuming all outstanding Partnership
Common Units not held by the General Partner or any of its wholly-owned
Subsidiaries that owns Partnership Common Units are tendered for Redemption and
exchanged for REIT Shares, regardless of whether such Partnership Common Units
are then eligible for

 

64



--------------------------------------------------------------------------------

  Redemption), Second City shall have the right from time to time to designate
individuals for nomination for election by the stockholders to the board of
directors of the General Partner, such that the number of directors serving (or
who would serve upon election), and who are or had been designated for
nomination or nominated to serve by Second City, shall equal one. If Second
City, together with its Controlled Entities, owns less than ten percent (10%) of
the outstanding REIT Shares (assuming all outstanding Partnership Common Units
not held by the General Partner or any of its wholly-owned Subsidiaries that
owns Partnership Common Units are tendered for Redemption and exchanged for REIT
Shares, regardless of whether such Partnership Common Units are then eligible
for Redemption), Second City shall have no right under this Section 8.8 to
designate for nomination any individual to serve on the board of directors of
the General Partner. The General Partner, acting through its Board of Directors,
will recommend and use all commercially reasonable good faith efforts to cause
the election of each Second City Nominee designated in accordance with the
foregoing. The General Partner agrees to use all reasonable efforts to solicit
proxies for such Second City Nominees from all holders of REIT Shares and/or
other voting stock entitled to vote thereon.

 

  (2) To facilitate the designation rights set forth above and the nominations
contemplated thereby, the General Partner will notify Second City in writing a
reasonable period of time in advance of any action to be taken by the General
Partner or the Board of Directors for the purpose of nominating, electing or
designating directors, which, in the case of a proxy statement, information
statement or registration statement in which nominees for director would be
named, shall be delivered by the General Partner to Second City no later than 30
days prior to the anticipated mailing or filing date, as applicable. Such notice
shall set forth in reasonable detail the nature of the action to be taken by the
General Partner or the Board of Directors, and the anticipated date thereof.
Upon receipt of such notice, Second City will designate any Second City Nominees
by written notice (in accordance with Article 14) as soon as reasonably
practicable thereafter; provided, however, that if Second City shall have failed
to designate Second City Nominees in a timely manner, Second City shall be
deemed to have designated any incumbent Second City Nominees in a timely manner
unless there are no remaining incumbent Second City Nominees or the incumbent
Second City Nominee declines to serve, in which case the General Partner or the
Board of Directors may nominate another Person.

 

  (3)

Second City will provide the General Partner with such information about each
Second City Nominee as is reasonably requested by the General Partner in order
to comply with applicable disclosure rules, including without limitation, any
information that a stockholder of the General Partner must provide to the
General Partner in order to nominate a director

 

65



--------------------------------------------------------------------------------

  under the Bylaws. Second City may not nominate any Second City Nominee who, to
Second City’s knowledge after due inquiry, (i) has engaged in any of the acts
described in Rule 506(d) under the Securities Act, or (ii) has engaged in any
“bad boy” actions that require disclosure pursuant to Item 401(f) of Regulation
S-K promulgated under the Exchange Act.

 

  (4) To the extent required by law or the rules of the principal securities
exchange on which the REIT Shares are listed or admitted to trading, the General
Partner will take such actions as necessary to ensure that a sufficient number
of those members of the Board of Directors that are not Second City Nominees or
members of the General Partner’s senior management shall at all times satisfy
the standard of independence necessary for a director to qualify as an
“Independent Director,” as such term (or any replacement term) is used under the
rules and listing standards of such principal securities exchange, as such rules
and listing standards may be amended from time to time (the “Independence
Standard”) in order to maintain such listing.

 

  B. Committee Membership. Unless prohibited by law or the rules of the
principal securities exchange on which the REIT Shares are listed or admitted to
trading and so long as Second City shall retain designation rights under
Section 8.8.A(1) to provide for at least one Second City Nominee serving as a
director, then at least one Second City Nominee shall be appointed to each
committee of the Board of Directors (provided that such Second City Nominee is
qualified as independent under the rules, regulations or listing standards of
such securities exchange, as such rules, regulations and listing standards may
be amended from time to time, for service on such committee), other than any
committee formed for the purpose of evaluating or negotiating any transaction
with Second City.

 

  C. Vacancies; Removal. If a vacancy on the Board of Directors arises as a
result of the death, disability or retirement, resignation or removal (with or
without cause) of a Second City Nominee, or as a result of an increase in the
size of the entire Board of Directors, and such vacancy results in the number of
Second City Nominees then serving on the Board of Directors being less than the
number that Second City would then be entitled to designate for nomination under
Section 8.8.A(1) if there were an election of directors at a time which no
Second City Nominees are incumbent members of the Board of Directors, then any
individual(s) appointed by the Board of Directors to fill such a vacancy or such
vacancies shall be approved to do so by a majority of the Second City Nominees
then serving on the Board of Directors, and any director so elected or appointed
shall be deemed a Second City Nominee.

 

  D. Charter and Bylaws to Be Consistent. The General Partner, acting through
the Board of Directors, shall take or cause to be taken all lawful action
necessary or appropriate to ensure that none of the Charter or Bylaws contains
any provisions inconsistent with this Agreement or which would in any way
nullify or impair the terms of this Agreement or the rights of Second City
hereunder.

 

66



--------------------------------------------------------------------------------

  E. Termination and Reinstatement of Nomination Rights. During any period in
which Second City together with its Controlled Entities owns less than 10% of
the outstanding REIT Shares, as determined in the same manner in which the
percentage of outstanding REIT Shares is determined in Section 8.8.A(1), Second
City shall not be entitled to exercise any designation rights set forth in this
Section 8.8. If, subsequent to such period, Second City together with its
Controlled Entities owns 10% or more of the outstanding REIT Shares, as
determined in the same manner in which the percentage of outstanding REIT Shares
is determined in Section 8.8A(1), then Second City shall again be entitled to
exercise any designation or other applicable rights of Second City set forth in
this Section 8.8. During any period in which Second City together with its
Controlled Entities then owns at least 5% of the outstanding REIT Shares, as
determined in the same manner in which the percentage of outstanding REIT Shares
is determined in Section 8.8.A(1), Second City shall be entitled to identify an
individual to attend and observe meetings of the Board of Directors of the
General Partner. Notwithstanding the foregoing, if Second City together with its
Controlled Entities own no outstanding REIT Shares, as determined in the same
manner in which the percentage of outstanding REIT Shares is determined in
Section 8.8A(1), for a period of one (1) year or more, then Second City’s
designation or other applicable rights under this Section 8.8 shall terminate.

 

  F. Actions by Second City Recognizing that “Second City” is currently
comprised of four separate entities, Second City General Partner II, L.P., CIO
OP Limited Partnership, CIO REIT Stock Limited Partnership and Gibralt US, Inc.
(the “Second City Entities”), all actions required of Second City under this
Section 8.8 shall be taken by written consent of, or upon approval made or given
in accordance with any means, method or other arrangement otherwise agreed to
by, the Second City Entities (or their respective successors, as identified to
and accepted by, the General Partner); and the failure of the Second City
Entities (or such successors), acting as such or pursuant to any such means,
method or other arrangement to act or to provide appropriate and timely
direction hereunder in response to notice properly given or a request properly
made shall constitute a waiver of the rights of Second City to exercise its
rights in that particular instance, but not otherwise.

 

  G. Amendment. Notwithstanding anything to the contrary in this Agreement, for
so long as Second City has the right or prospective right to exercise the
designation rights set forth in this Section 8.8, this Section 8.8 may not be
amended without the prior written Consent of Second City.

 

  H. Confirmation. Written confirmation by or from Second City, or from a
majority of the Second City Nominees then serving on the Board of Directors, of
compliance with the provisions of this Section 8.8 in electing or appointing
directors from time to time (or as to waiver by Second City of any of the
requirements of this Section 8.8), shall be conclusive for all purposes relevant
hereto; provided however that the absence of any such confirmation shall in no
event be construed to mean that the provisions hereof were not in fact complied
with.

ARTICLE 9

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1 Records and Accounting.

 

  A.

The General Partner shall keep or cause to be kept at the principal place of
business of the Partnership those records and documents, if any, required to be
maintained by the Act and any other books and records deemed by the General
Partner to be appropriate with respect to the Partnership’s business, including,
without limitation, all books and records necessary to provide to the Limited
Partners any information, lists and copies of documents required to be provided
pursuant to Section 8.5.A, Section 9.3 or Article 13 hereof. Any records

 

67



--------------------------------------------------------------------------------

  maintained by or on behalf of the Partnership in the regular course of its
business may be kept on any information storage device, provided that the
records so maintained are convertible into clearly legible written form within a
reasonable period of time.

 

  B. Except as otherwise provided in this Agreement, the books of the
Partnership shall be maintained, for financial and tax reporting purposes, on an
accrual basis in accordance with generally accepted accounting principles, or on
such other basis as the General Partner determines to be necessary or
appropriate. To the extent permitted by sound accounting practices and
principles, the Partnership and the General Partner may operate with integrated
or consolidated accounting records, operations and principles.

Section 9.2 Partnership Year. For purposes of this Agreement, “Partnership Year”
means the fiscal year of the Partnership, which shall be the same as the tax
year of the Partnership. The tax year shall be the calendar year unless
otherwise required by the Code.

Section 9.3 Reports.

 

  A. As soon as practicable, but in no event later than one hundred five (105)
days after the close of each Partnership Year, the General Partner shall cause
to be mailed to each Limited Partner of record as of the close of the
Partnership Year, financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for such Partnership Year, presented in accordance with
generally accepted accounting principles, such statements to be audited by a
nationally recognized firm of independent public accountants selected by the
General Partner.

 

  B. As soon as practicable, but in no event later than sixty (60) days after
the close of each calendar quarter (except the last calendar quarter of each
year), the General Partner shall cause to be mailed to each Limited Partner of
record as of the last day of the calendar quarter, a report containing unaudited
financial statements of the Partnership for such calendar quarter, or of the
General Partner if such statements are prepared solely on a consolidated basis
with the General Partner, and such other information as may be required by
applicable law or regulation or as the General Partner determines to be
appropriate.

 

  C. The General Partner shall have satisfied its obligations under
Section 9.3.A and Section 9.3.B by posting or making available the reports
required by this Section 9.3 on the website maintained from time to time by the
Partnership or the General Partner, provided that such reports are able to be
printed or downloaded from such website.

ARTICLE 10

TAX MATTERS

Section 10.1 Preparation of Tax Returns. The General Partner shall arrange for
the preparation and timely filing of all returns with respect to Partnership
income, gains, deductions,

 

68



--------------------------------------------------------------------------------

losses and other items required of the Partnership for federal, state and local
income tax purposes and shall use all reasonable efforts to furnish, within
ninety (90) days of the close of each taxable year, the tax information
reasonably required by Limited Partners for federal, state and local income tax
and any other tax reporting purposes. The Limited Partners shall promptly
provide the General Partner with such information relating to the Contributed
Properties as is readily available to the Limited Partners, including tax basis
and other relevant information, as may be reasonably requested by the General
Partner from time to time.

Section 10.2 Tax Elections. Except as otherwise provided herein, the General
Partner shall, in its sole and absolute discretion, determine whether to make
any available election pursuant to the Code, including, but not limited to, the
election under Code Section 754. The General Partner shall have the right to
seek to revoke any such election (including, without limitation, any election
under Code Section 754) upon the General Partner’s determination in its sole and
absolute discretion that such revocation is in the best interests of the
Partners.

Section 10.3 Tax Matters Partner.

 

  A. The General Partner shall be the “tax matters partner” of the Partnership
for federal income tax purposes. The tax matters partner shall receive no
compensation for its services. All third-party costs and expenses incurred by
the tax matters partner in performing its duties as such (including legal and
accounting fees and expenses) shall be borne by the Partnership in addition to
any reimbursement pursuant to Section 7.4 hereof. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm to assist
the tax matters partner in discharging its duties hereunder.

 

  B. Except as provided in those certain Tax Protection Agreements entered into
by the Partnership on the date hereof, the tax matters partner is authorized,
but not required:

 

  (1) to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner (as the case may be) or (ii) who is a “notice partner”
(as defined in Code Section 6231) or a member of a “notice group” (as defined in
Code Section 6223(b)(2));

 

  (2)

in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “Final Adjustment”) is mailed to the tax

 

69



--------------------------------------------------------------------------------

  matters partner, to seek judicial review of such Final Adjustment, including
the filing of a petition for readjustment with the United States Tax Court or
the United States Claims Court, or the filing of a complaint for refund with the
District Court of the United States for the district in which the Partnership’s
principal place of business is located;

 

  (3) to intervene in any action brought by any other Partner for judicial
review of a final adjustment;

 

  (4) to file a request for an administrative adjustment with the IRS at any
time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

  (5) to enter into an agreement with the IRS to extend the period for assessing
any tax that is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item; and

 

  (6) to take any other action on behalf of the Partners or any of them in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law and as provided in those certain Tax Protection Agreements entered into by
the Partnership on the date hereof, is a matter in the sole and absolute
discretion of the tax matters partner. The provisions relating to
indemnification of the General Partner set forth in Section 7.7 hereof shall be
fully applicable to the tax matters partner in its capacity as such.

Section 10.4 Withholding. Each Limited Partner hereby authorizes the Partnership
to withhold from or pay on behalf of or with respect to such Limited Partner any
amount of federal, state, local or foreign taxes that the General Partner
determines the Partnership is required to withhold or pay with respect to any
amount distributable or allocable to such Limited Partner pursuant to this
Agreement, including, without limitation, any taxes required to be withheld or
paid by the Partnership pursuant to Code Section 1441, Code Section 1442, Code
Section 1445 Code Section 1446 or Code Sections 1471 through 1474. Any amount
withheld with respect to a Limited Partner pursuant to this Section 10.4 and
paid over to the appropriate taxing authorities shall be treated as paid or
distributed, as applicable, to such Limited Partner for all purposes under this
Agreement. Any amount paid on behalf of or with respect to a Limited Partner, in
excess of any such withheld amount, shall constitute a loan by the Partnership
to such Limited Partner, which loan shall be repaid by such Limited Partner
within thirty (30) days after the affected Limited Partner receives written
notice from the General Partner that such payment must be made, provided that
the Limited Partner shall not be required to repay such deemed loan if either
(i) the Partnership withholds such payment from a distribution that would
otherwise be made to the Limited Partner or (ii) the General Partner determines,
in its sole and absolute discretion, that such payment may be satisfied out of
the Available Cash of the Partnership that would, but for such payment, be
distributed to the Limited Partner. Any amounts payable by a

 

70



--------------------------------------------------------------------------------

Limited Partner hereunder shall bear interest at the base rate on corporate
loans at large United States money center commercial banks, as published from
time to time in the Wall Street Journal (but not higher than the maximum lawful
rate) from the date such amount is due (i.e., thirty (30) days after the Limited
Partner receives written notice of such amount) until such amount is paid in
full.

Section 10.5 Organizational Expenses. The General Partner may cause the
Partnership to elect to deduct expenses, if any, incurred by it in organizing
the Partnership ratably over a 180-month period as provided in Code Section 709.

ARTICLE 11

PARTNER TRANSFERS AND WITHDRAWALS

Section 11.1 Transfer.

 

  A. No part of the interest of a Partner shall be subject to the claims of any
creditor, to any spouse for alimony or support, or to legal process, and may not
be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.

 

  B. No Partnership Interest shall be Transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article 11. Any
Transfer or purported Transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void ab initio.

 

  C. No Transfer of any Partnership Interest may be made to a lender to the
Partnership or any Person who is related (within the meaning of Regulations
Section 1.752-4(b)) to any lender to the Partnership whose loan constitutes a
Nonrecourse Liability, without the Consent of the General Partner; provided,
however, that, as a condition to such Consent, the lender may be required to
enter into an arrangement with the Partnership and the General Partner to redeem
or exchange for the REIT Shares Amount any Partnership Units in which a security
interest is held by such lender simultaneously with the time at which such
lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Code Section 752 (provided that, for
purpose of calculating the REIT Shares Amount in this Section 11.1.C, “Tendered
Units” shall mean all such Partnership Units in which a security interest is
held by such lender).

Section 11.2 Transfer of General Partner’s Partnership Interest.

 

  A.

Except as provided in Section 11.2.B or Section 11.2.C, and subject to the
rights of any Holder of any Partnership Interest set forth in a Partnership Unit
Designation, the General Partner may not Transfer all or any portion of its
Partnership Interest (whether by sale, disposition, statutory merger or
consolidation, liquidation or otherwise) without the Consent of the Limited
Partners.

 

71



--------------------------------------------------------------------------------

  It is a condition to any Transfer of a Partnership Interest of a General
Partner otherwise permitted hereunder (including any Transfer permitted pursuant
to Section 11.2.B or Section 11.2.C) that: (i) coincident with such Transfer,
the transferee is admitted as a General Partner pursuant to Section 12.1 hereof;
(ii) the transferee assumes, by operation of law or express agreement, all of
the obligations of the transferor General Partner under this Agreement with
respect to such Transferred Partnership Interest; and (iii) the transferee has
executed such instruments as may be necessary to effectuate such admission and
to confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement with respect to the Partnership Interest so
acquired and the admission of such transferee as a General Partner.

 

  B. Certain Transactions of the General Partner. Subject to the rights of any
Holder of any Partnership Interest set forth in a Partnership Unit Designation,
the General Partner may, without the Consent of the Limited Partners, Transfer
all of its Partnership Interest in connection with (a) a merger, consolidation
or other combination of its or the Partnership’s assets with another entity,
(b) a sale of all or substantially all of its or the Partnership’s assets not in
the ordinary course of the Partnership’s business or (c) a reclassification,
recapitalization or change of any outstanding shares of the General Partner’s
stock or other outstanding equity interests (each, a “Termination Transaction”)
if:

 

  (1) in connection with such Termination Transaction, all of the Limited
Partners will receive, or will have the right to elect to receive, for each
Partnership Common Unit an amount of cash, securities or other property equal to
the product of the Adjustment Factor and the greatest amount of cash, securities
or other property paid to a holder of one REIT Share in consideration of one
REIT Share pursuant to the terms of such Termination Transaction; provided, that
if, in connection with such Termination Transaction, a purchase, tender or
exchange offer shall have been made to and accepted by the holders of the
outstanding REIT Shares, each holder of Partnership Common Units shall receive,
or shall have the right to elect to receive, the greatest amount of cash,
securities or other property which such holder of Partnership Common Units would
have received had it exercised its right to Redemption pursuant to Article 15
hereof and received REIT Shares in exchange for its Partnership Common Units
immediately prior to the expiration of such purchase, tender or exchange offer
and had thereupon accepted such purchase, tender or exchange offer and then such
Termination Transaction shall have been consummated; or

 

  (2)

all of the following conditions are met: (w) substantially all of the assets
directly or indirectly owned by the surviving entity are owned directly or
indirectly by the Partnership or another limited partnership or limited
liability company which is the survivor of a merger, consolidation or
combination of assets with the Partnership and is classified as a partnership
for federal income tax purposes (in each case, the “Surviving

 

72



--------------------------------------------------------------------------------

  Partnership”); (x) Limited Partners that held Partnership Common Units
immediately prior to the consummation of such Termination Transaction own a
percentage interest of the Surviving Partnership based on the relative fair
market value of the net assets of the Partnership and the other net assets of
the Surviving Partnership immediately prior to the consummation of such
transaction; (y) the rights, preferences and privileges in the Surviving
Partnership of such Limited Partners are at least as favorable in all material
respects as those in effect with respect to the Partnership Common Units
immediately prior to the consummation of such transaction and as those
applicable to any other limited partners or non-managing members of the
Surviving Partnership; and (z) the rights of such Limited Partners include at
least one of the following: (a) the right to redeem their interests in the
Surviving Partnership for the consideration available to such persons pursuant
to Section 11.2.B(i) or (b) the right to redeem their interests in the Surviving
Partnership for cash on terms substantially equivalent to those in effect with
respect to their Partnership Common Units immediately prior to the consummation
of such transaction, or, if the ultimate controlling person of the Surviving
Partnership has publicly traded common equity securities, such common equity
securities, with an exchange ratio based on the determination of relative fair
market value of such securities and the REIT Shares.

 

  C. Notwithstanding the other provisions of this Article 11 (other than
Section 11.6.D hereof), the General Partner may Transfer all of its Partnership
Interests at any time to any Person that is, at the time of such Transfer an
Affiliate of the General Partner, including any “qualified REIT subsidiary”
(within the meaning of Code Section 856(i)(2)), without the Consent of any
Limited Partners. The provisions of Section 11.2.B, 11.3, 11.4.A and 11.5 hereof
shall not apply to any Transfer permitted by this Section 11.2.C.

 

  D.

If the Consent of the Limited Partners has not been obtained, then the General
Partner may not engage in, or cause or permit, a Termination Transaction in
connection with which the General Partner has or will seek the approval of its
common stockholders (a “Stockholder Vote”) unless (i) the General Partner first
provides the Designated Partners with advance notice at least equal in time to
the advance notice given in the case of the Stockholder Vote, (ii) in connection
with such advance notice, the General Partner provides the Designated Partners
with written materials describing the proposed Termination Transaction as well
as the tax effect of the consummation thereof on such Designated Partners and
(iii) such Termination Transaction is approved (the “Partnership Vote”) by a
number of affirmative votes cast by the Designated Partners, together with the
deemed vote of the Partnership Common Units owned by the General Partner and its
wholly-owned subsidiaries as described below, as would be sufficient (measured
as a percentage of the total number of votes cast or entitled to be cast by the
Designated Partners) to approve the Termination Transaction if such approval was

 

73



--------------------------------------------------------------------------------

  to be given by the holders of REIT Shares. For purposes of the Partnership
Vote, each Designated Partner holding Partnership Common Units shall be entitled
to cast a number of votes equal to the total votes such Designated Partner would
have been entitled to cast at the Stockholder Meeting had such Designated
Partner presented its Partnership Common Units for redemption and such
Partnership Common Units had been acquired by the General Partner for the REIT
Shares Amount as of the record date for the Stockholder Meeting; provided,
however, that the General Partner and all of its wholly-owned Subsidiaries shall
not be entitled to vote with respect to any Partnership Vote and shall instead
be deemed to have cast all votes that would otherwise have been entitled to be
cast by them, in the aggregate, in proportion to the manner in which all
outstanding REIT Shares were voted in the Stockholder Vote (such votes to be
“For,” “Against,” “Abstain” and “Not Present”).

 

  E. The General Partner shall not engage in a Termination Transaction effected
as a short-form merger without a Stockholder Vote pursuant to Section 3-106 of
the Maryland General Corporation Law, unless the General Partner has previously
obtained either the consent of Limited Partners with respect to such
transaction.

 

  F. Except in connection with Transfers permitted in this Article 11 and as
otherwise provided in Section 12.1 in connection with the Transfer of the
General Partner’s entire Partnership Interest, the General Partner may not
voluntarily withdraw as a general partner of the Partnership without the Consent
of the Limited Partners.

 

74



--------------------------------------------------------------------------------

Section 11.3 Limited Partners’ Rights to Transfer.

 

  A. General. No Limited Partner shall Transfer all or any portion of its
Partnership Interest to any transferee without the Consent of the General
Partner (but subject to Section 11.1.C, Section 11.2.C and Section 11.6.D;
provided, however, that any Limited Partner may, at any time, without the
consent or approval of the General Partner, (i) Transfer all or part of its
Partnership Interest to any Family Member (including a Transfer by a Family
Member that is an inter vivos or testamentary trust (whether revocable or
irrevocable) to a Family Member that is a beneficiary of such trust), any
Charity, any Controlled Entity or any Affiliate, or (ii) pledge (a “Pledge”) all
or any portion of its Partnership Interest to a lending institution as
collateral or security for a bona fide loan or other extension of credit, and
Transfer such pledged Partnership Interest to such lending institution in
connection with the exercise of remedies under such loan or extension of credit
(any Transfer or Pledge permitted by this proviso is hereinafter referred to as
a “Permitted Transfer”). After such first Redemption Hold Period, each Limited
Partner, and each transferee of Partnership Units or Assignee pursuant to a
Permitted Transfer, shall have the right to Transfer all or any portion of its
Partnership Interest to any Person, without the Consent of the General Partner
but subject to the provisions of Section 11.4 hereof and to satisfaction of each
of the following conditions:

 

  (1) General Partner Right of First Refusal. The transferor Limited Partner (or
the Partner’s estate in the event of the Partner’s death) shall give written
notice of the proposed Transfer to the General Partner, which notice shall state
(i) the identity and address of the proposed transferee and (ii) the amount and
type of consideration proposed to be received for the Transferred Partnership
Units. The General Partner shall have ten (10) Business Days upon which to give
the transferor Limited Partner notice of its election to acquire the Partnership
Units on the terms set forth in such notice. If it so elects, it shall purchase
the Partnership Units on such terms within ten (10) Business Days after giving
notice of such election; provided, however, that in the event that the proposed
terms involve a purchase for cash, the General Partner may at its election
deliver in lieu of all or any portion of such cash a note from the General
Partner payable to the transferor Limited Partner at a date as soon as
reasonably practicable, but in no event later than one hundred eighty (180) days
after such purchase, and bearing interest at an annual rate equal to the total
dividends declared with respect to one (1) REIT Share for the four (4) preceding
fiscal quarters of the General Partner, divided by the Value as of the closing
of such purchase; and provided, further, that such closing may be deferred to
the extent necessary to effect compliance with the Hart-Scott-Rodino Act, if
applicable, and any other applicable requirements of law. If it does not so
elect, the transferor Limited Partner may Transfer such Partnership Units to a
third party, on terms no more favorable to the transferee than the proposed
terms, subject to the other conditions of this Section 11.3.

 

  (2) Qualified Transferee. Any Transfer of a Partnership Interest shall be made
only to a single Qualified Transferee; provided, however, that, for such
purposes, all Qualified Transferees that are Affiliates, or that comprise
investment accounts or funds managed by a single Qualified Transferee and its
Affiliates, shall be considered together to be a single Qualified Transferee;
and provided, further, that each Transfer meeting the minimum Transfer
restriction of Section 11.3.A(4) hereof may be to a separate Qualified
Transferee.

 

  (3)

Opinion of Counsel. The transferor Limited Partner shall deliver or cause to be
delivered to the General Partner an opinion of counsel reasonably satisfactory
to it to the effect that the proposed Transfer may be effected without
registration under the Securities Act and will not otherwise violate the
registration provisions of the Securities Act and the regulations promulgated
thereunder or violate any state securities laws or regulations applicable to the
Partnership or the Partnership Interests Transferred; provided, however, that
the General Partner may, in its sole discretion, waive this condition upon the
request of the transferor Limited Partner. If, in the opinion of such counsel,
such Transfer would require the filing of a registration statement under the
Securities Act or would otherwise violate any federal or state securities laws
or regulations applicable to the

 

75



--------------------------------------------------------------------------------

  Partnership or the Partnership Units, the General Partner may prohibit any
Transfer otherwise permitted under this Section 11.3 by a Limited Partner of
Partnership Interests.

 

  (4) Minimum Transfer Restriction. Subject to the provisions of this
Section 11, any Transferring Partner must Transfer not less than the lesser of
(i) five hundred (500) Partnership Units or (ii) all of the remaining
Partnership Units owned by such Transferring Partner, without, in each case, the
Consent of the General Partner; provided, however, that, for purposes of
determining compliance with the foregoing restriction, all Partnership Units
owned by Affiliates of a Limited Partner shall be considered to be owned by such
Limited Partner.

 

  (5) Exception for Permitted Transfers. The conditions of Sections 11.3.A(1)
through 11.3.A(4) hereof shall not apply in the case of a Permitted Transfer.

It is a condition to any Transfer otherwise permitted hereunder (whether or not
such Transfer is effected during or after the first Redemption Hold Period) that
the transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such Transferred Partnership Interest, including any limitations on the
Partnership Units, and no such Transfer (other than pursuant to a statutory
merger or consolidation wherein all obligations and liabilities of the
transferor Partner are assumed by a successor corporation by operation of law)
shall relieve the transferor Partner of its obligations under this Agreement
without the Consent of the General Partner. Notwithstanding the foregoing, any
transferee of any Transferred Partnership Interest shall be subject to any
restrictions on ownership and transfer of stock of the General Partner contained
in the Charter that may limit or restrict such transferee’s ability to exercise
its Redemption rights, including, without limitation, the Ownership Limit. Any
transferee, whether or not admitted as a Substituted Limited Partner, shall take
subject to the obligations of the transferor hereunder. Unless admitted as a
Substituted Limited Partner, no transferee, whether by a voluntary Transfer, by
operation of law or otherwise, shall have any rights hereunder, other than the
rights of an Assignee as provided in Section 11.5 hereof.

 

  B. Incapacity. If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.

 

76



--------------------------------------------------------------------------------

  C. Adverse Tax Consequences. Notwithstanding anything to the contrary in this
Agreement, the General Partner shall have the authority (but shall not be
required) to take any steps it determines are necessary or appropriate in its
sole and absolute discretion to prevent the Partnership from being taxable as a
corporation for federal income tax purposes. In furtherance of the foregoing,
and notwithstanding anything to the contrary in this Agreement, except with the
Consent of the General Partner, no Transfer by a Limited Partner of its
Partnership Interests (including any Redemption, any conversion of LTIP Units
into Partnership Common Units, any other acquisition of Partnership Units by the
General Partner or any acquisition of Partnership Units by the Partnership) may
be made to or by any Person if such Transfer could (i) result in the Partnership
being treated as an association taxable as a corporation; (ii) result in a
termination of the Partnership under Code Section 708; (iii) be treated as
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Code Section 7704
and the Regulations promulgated thereunder, (iv) fail to be within at least one
of the “safe harbors” set forth in Regulations Section 1.7704-1 (or such other
guidance subsequently published by the IRS setting forth safe harbors under
which interests will not be treated as “readily tradable on a secondary market
(or the substantial equivalent thereof)” within the meaning of Code
Section 7704) (the “Safe Harbors”) or (v) based on the advice of counsel to the
Partnership or the General Partner, adversely affect the ability of the General
Partner to qualify as a REIT or continue to qualify as a REIT or subject the
General Partner to any additional taxes under Code Section 857 or Code
Section 4981.

Section 11.4 Admission of Substituted Limited Partners.

 

  A. No Limited Partner shall have the right to substitute a transferee
(including any transferees pursuant to Transfers permitted by Section 11.3
hereof) as a Limited Partner in its place. A transferee of a Limited Partner
Interest may be admitted as a Substituted Limited Partner only with the Consent
of the General Partner. The failure or refusal by the General Partner to permit
a transferee of any such interests to become a Substituted Limited Partner shall
not give rise to any cause of action against the Partnership or the General
Partner. Subject to the foregoing, an Assignee shall not be admitted as a
Substituted Limited Partner until and unless it furnishes to the General Partner
(i) evidence of acceptance, in form and substance satisfactory to the General
Partner, of all the terms, conditions and applicable obligations of this
Agreement, (ii) a counterpart signature page to this Agreement executed by such
Assignee and (iii) such other documents and instruments as the General Partner
may require in its sole discretion to effect such Assignee’s admission as a
Substituted Limited Partner.

 

  B.

Concurrently with, and as evidence of, the admission of a Substituted Limited
Partner, the General Partner shall update the Register and the books and records

 

77



--------------------------------------------------------------------------------

  of the Partnership to reflect the name, address and number and class and/or
series of Partnership Units of such Substituted Limited Partner and to eliminate
or adjust, if necessary, the name, address and number of Partnership Units of
the predecessor of such Substituted Limited Partner.

 

  C. A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.

Section 11.5 Assignees. If the General Partner does not Consent to the admission
of any permitted transferee under Section 11.3 hereof as a Substituted Limited
Partner, as described in Section 11.4 hereof, or in the event that any
Partnership Interest is deemed to have been Transferred notwithstanding the
restrictions set forth in this Article 11, such transferee shall be considered
an Assignee for purposes of this Agreement. An Assignee shall be entitled to all
the rights of an assignee of a limited partnership interest under the Act,
including the right to receive distributions from the Partnership and the share
of Net Income, Net Losses and other items of income, gain, loss, deduction and
credit of the Partnership attributable to the Partnership Interest assigned to
such transferee and the rights to Transfer the Partnership Interest provided in
this Article 11, but shall not be deemed to be a holder of a Partnership
Interest for any other purpose under this Agreement (other than as expressly
provided in Section 15.1 hereof with respect to a Qualifying Party that becomes
a Tendering Party), and shall not be entitled to effect a Consent or vote with
respect to such Partnership Interest on any matter presented to the Partners for
approval (such right to Consent or vote, to the extent provided in this
Agreement or under the Act, fully remaining with the transferor Limited
Partner). In the event that any such transferee desires to make a further
Transfer of any such Partnership Interest, such transferee shall be subject to
all the provisions of this Article 11 to the same extent and in the same manner
as any Limited Partner desiring to make a Transfer of a Limited Partner
Interest.

Section 11.6 General Provisions.

 

  A. No Limited Partner may withdraw from the Partnership other than as a result
of: (i) a permitted Transfer of all of such Limited Partner’s Partnership
Interest in accordance with this Article 11 with respect to which the transferee
becomes a Substituted Limited Partner; (ii) pursuant to a redemption (or
acquisition by the General Partner) of all of its Partnership Interest pursuant
to a Redemption under Section 15.1 hereof and/or pursuant to any Partnership
Unit Designation or (iii) the acquisition by the General Partner of all of such
Limited Partner’s Partnership Interest, whether or not pursuant to
Section 15.1.B hereof.

 

  B. Any Limited Partner who shall Transfer all of its Partnership Units in a
Transfer (i) permitted pursuant to this Article 11 where such transferee was
admitted as a Substituted Limited Partner, (ii) pursuant to the exercise of its
rights to effect a redemption of all of its Partnership Units pursuant to a
Redemption under Section 15.1 hereof and/or pursuant to any Partnership Unit
Designation or (iii) to the General Partner, whether or not pursuant to
Section 15.1.B hereof, shall cease to be a Limited Partner.

 

78



--------------------------------------------------------------------------------

  C. If any Partnership Unit is Transferred in compliance with the provisions of
this Article 11, or is redeemed by the Partnership, or acquired by the General
Partner pursuant to Section 15.1 hereof, on any day other than the first day of
a Partnership Year, then Net Income, Net Losses, each item thereof and all other
items of income, gain, loss, deduction and credit attributable to such
Partnership Unit for such Partnership Year shall be allocated to the transferor
Partner or the Tendering Party (as the case may be) and, in the case of a
Transfer other than a Redemption, to the transferee Partner, by taking into
account their varying interests during the Partnership Year in accordance with
Code Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner in its sole and absolute
discretion. Solely for purposes of making such allocations, unless the General
Partner decides in its sole and absolute discretion to use another method
permitted under the Code, each of such items for the calendar month in which a
Transfer occurs shall be allocated to the transferee Partner and none of such
items for the calendar month in which a Transfer or a Redemption occurs shall be
allocated to the transferor Partner, or the Tendering Party (as the case may be)
if such Transfer occurs on or before the fifteenth (15th) day of the month,
otherwise such items shall be allocated to the transferor. All distributions of
Available Cash attributable to such Partnership Unit with respect to which the
Partnership Record Date is before the date of such Transfer, assignment or
Redemption shall be made to the transferor Partner or the Tendering Party (as
the case may be) and, in the case of a Transfer other than a Redemption, all
distributions of Available Cash thereafter attributable to such Partnership Unit
shall be made to the transferee Partner.

 

  D.

In addition to any other restrictions on Transfer herein contained, in no event
may any Transfer of a Partnership Interest by any Partner (including any
Redemption, any conversion of LTIP Units into Partnership Common Units, any
acquisition of Partnership Units by the General Partner or any other acquisition
of Partnership Units by the Partnership) be made: (i) to any person or entity
who lacks the legal right, power or capacity to own a Partnership Interest;
(ii) in violation of applicable law; (iii) except with the Consent of the
General Partner, of any component portion of a Partnership Interest, such as the
Capital Account, or rights to distributions, separate and apart from all other
components of a Partnership Interest; (iv) in the event that such Transfer could
cause either the General Partner or any General Partner Affiliate to cease to
comply with the REIT Requirements or to cease to qualify as a “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)); (v) except with the
Consent of the General Partner, if such Transfer could, based on the advice of
counsel to the Partnership or the General Partner, cause a termination of the
Partnership for federal or state income tax purposes (except as a result of the
Redemption (or acquisition by the General Partner) of all Partnership Common
Units held by all Limited Partners); (vi) if such Transfer could, based on the
advice of legal counsel to the Partnership or the General Partner, cause the
Partnership to cease to be classified as a partnership for federal income tax
purposes (except as a result of the Redemption (or acquisition by the General
Partner) of all Partnership Common Units held by all Limited Partners); (vii) if
such Transfer would cause the Partnership to become, with

 

79



--------------------------------------------------------------------------------

  respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in ERISA Section 3(14)) or a “disqualified
person” (as defined in Code Section 4975(c)); (viii) if such Transfer could,
based on the advice of legal counsel to the Partnership or the General Partner,
cause any portion of the assets of the Partnership to constitute assets of any
employee benefit plan pursuant to Department of Labor Regulations
Section 2510.3-101; (ix) if such Transfer requires the registration of such
Partnership Interest pursuant to any applicable federal or state securities
laws; (x) except with the Consent of the General Partner, if such Transfer could
(1) be treated as effectuated through an “established securities market” or a
“secondary market” (or the substantial equivalent thereof) within the meaning of
Code Section 7704 and the Regulations promulgated thereunder, (2) cause the
Partnership to become a “publicly traded partnership,” as such term is defined
in Code Sections 469(k)(2) or 7704(b), or (3) fail to be within at least one of
the Safe Harbors; (xi) if such Transfer causes the Partnership (as opposed to
the General Partner) to become a reporting company under the Exchange Act; or
(xii) if such Transfer subjects the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended. The General Partner shall, in its sole discretion, be permitted
to take all action necessary to prevent the Partnership from being classified as
a “publicly traded partnership” under Code Section 7704.

 

  E. Transfers pursuant to this Article 11 may only be made on the first day of
a fiscal quarter of the Partnership, unless the General Partner otherwise
Consents.

ARTICLE 12

ADMISSION OF PARTNERS

Section 12.1 Admission of Successor General Partner. A successor to all of the
General Partner’s General Partner Interest pursuant to a Transfer permitted by
Section 11.2 hereof who is proposed to be admitted as a successor General
Partner shall be admitted to the Partnership as the General Partner, effective
immediately upon such Transfer. Upon any such Transfer and the admission of any
such transferee as a successor General Partner in accordance with this
Section 12.1, the transferor General Partner shall be relieved of its
obligations under this Agreement and shall cease to be a general partner of the
Partnership without any separate Consent of the Limited Partners or the consent
or approval of any other Partners. Any such successor General Partner shall
carry on the business and affairs of the Partnership without dissolution. In
each case, the admission shall be subject to the successor General Partner
executing and delivering to the Partnership an acceptance of all of the terms
and conditions of this Agreement and such other documents or instruments as may
be required to effect the admission of such Person as a General Partner. Upon
any such Transfer, the transferee shall become the successor General Partner for
all purposes herein, and shall be vested with the powers and rights of the
transferor General Partner, and shall be liable for all obligations and
responsible for all duties of the General Partner. Concurrently with, and as
evidence of, the admission of a successor General Partner, the General Partner
shall update the Register and the books and records of the Partnership to
reflect the name, address and number and classes and/or series of Partnership
Units of such successor General Partner. In the event that the General

 

80



--------------------------------------------------------------------------------

Partner withdraws from the Partnership, or transfers its entire Partnership
Interest, in violation of this Agreement, or otherwise dissolves or terminates
or ceases to be the general partner of the Partnership, a Majority in Interest
of the Partners may elect to continue the Partnership by selecting a successor
general partner in accordance with Section 13.1.A hereof.

Section 12.2 Admission of Additional Limited Partners.

 

  A. After the admission to the Partnership of the Original Limited Partners, a
Person (other than an existing Partner) who makes a Capital Contribution to the
Partnership in exchange for Partnership Units and in accordance with this
Agreement or is issued LTIP Units in exchange for no consideration in accordance
with Section 4.2.B hereof shall be admitted to the Partnership as an Additional
Limited Partner only upon furnishing to the General Partner (i) evidence of
acceptance, in form and substance satisfactory to the General Partner, of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 2.4 hereof, (ii) a counterpart signature
page to this Agreement executed by such Person and (iii) such other documents or
instruments as the General Partner may require in its sole and absolute
discretion in order to effect such Person’s admission as an Additional Limited
Partner. Concurrently with, and as evidence of, the admission of an Additional
Limited Partner, the General Partner shall update the Register and the books and
records of the Partnership to reflect the name, address and number and classes
and/or series of Partnership Units of such Additional Limited Partner.

 

  B. Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the Consent of the
General Partner. The admission of any Person as an Additional Limited Partner
shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Partnership, following the Consent of
the General Partner to such admission and the satisfaction of all the conditions
set forth in Section 12.2.A.

 

  C. If any Additional Limited Partner is admitted to the Partnership on any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items of income, gain, loss, deduction and
credit allocable among Holders for such Partnership Year shall be allocated
among such Additional Limited Partner and all other Holders by taking into
account their varying interests during the Partnership Year in accordance with
Code Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner. Solely for purposes of
making such allocations, each of such items for the calendar month in which an
admission of any Additional Limited Partner occurs shall be allocated among all
the Holders including such Additional Limited Partner, in accordance with the
principles described in Section 11.6.C hereof. All distributions of Available
Cash with respect to which the Partnership Record Date is before the date of
such admission shall be made solely to Partners and Assignees other than the
Additional Limited Partner, and all distributions of Available Cash thereafter
shall be made to all the Partners and Assignees including such Additional
Limited Partner.

 

  D. Any Additional Limited Partner admitted to the Partnership that is an
Affiliate of the General Partner shall be deemed to be a “General Partner
Affiliate” hereunder and shall be reflected as such on the Register and the
books and records of the Partnership.

 

81



--------------------------------------------------------------------------------

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership. For
the admission to the Partnership of any Partner, the General Partner shall take
all steps necessary and appropriate under the Act to update the Register, amend
the records of the Partnership and, if necessary, to prepare as soon as
practical an amendment of this Agreement and, if required by law, shall prepare
and file an amendment to the Certificate and may for this purpose exercise the
power of attorney granted pursuant to Section 2.4 hereof.

Section 12.4 Limit on Number of Partners. Unless otherwise permitted by the
General Partner in its sole and absolute discretion, no Person shall be admitted
to the Partnership as an Additional Limited Partner if the effect of such
admission would be to cause the Partnership to have a number of Partners that
would cause the Partnership to become a reporting company under the Exchange
Act.

Section 12.5 Admission. A Person shall be admitted to the Partnership as a
limited partner of the Partnership or a general partner of the Partnership only
upon strict compliance, and not upon substantial compliance, with the
requirements set forth in this Agreement for admission to the Partnership as a
Limited Partner or a General Partner.

ARTICLE 13

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.1 Dissolution. The Partnership shall not be dissolved by the
admission of Substituted Limited Partners or Additional Limited Partners or by
the admission of a successor General Partner in accordance with the terms of
this Agreement. Upon the withdrawal of the General Partner, any successor
General Partner shall continue the business and affairs of the Partnership
without dissolution. However, the Partnership shall dissolve, and its affairs
shall be wound up, upon the first to occur of any of the following (each a
“Liquidating Event”):

 

  A. an event of withdrawal, as defined in Section 10-402(2) – (9) of the Act
(including, without limitation, bankruptcy), or the withdrawal in violation of
this Agreement, of the last remaining General Partner unless, within ninety
(90) days after the withdrawal, a Majority in Interest of the Partners remaining
agree in writing, in their sole and absolute discretion, to continue the
Partnership and to the appointment, effective as of the date of such withdrawal,
of a successor General Partner;

 

  B. an election to dissolve the Partnership made by the General Partner in its
sole and absolute discretion, with or without the Consent of the Partners;

 

82



--------------------------------------------------------------------------------

  C. entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act; or

 

  D. the Redemption or other acquisition by the Partnership or the General
Partner of all Partnership Units other than Partnership Units held by the
General Partner.

Section 13.2 Winding Up.

 

  A. Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and the
Holders. After the occurrence of a Liquidating Event, no Holder shall take any
action that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Partnership’s business and affairs. The General Partner (or,
in the event that there is no remaining General Partner or the General Partner
has dissolved, become bankrupt within the meaning of the Act or ceased to
operate, any Person elected by a Majority in Interest of the Partners (the
General Partner or such other Person being referred to herein as the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property, and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:

 

  (1) First, to the satisfaction of all of the Partnership’s debts and
liabilities to creditors other than the Holders (whether by payment or the
making of reasonable provision for payment thereof);

 

  (2) Second, to the satisfaction of all of the Partnership’s debts and
liabilities to the General Partner (whether by payment or the making of
reasonable provision for payment thereof), including, but not limited to,
amounts due as reimbursements under Section 7.4 hereof;

 

  (3) Third, to the satisfaction of all of the Partnership’s debts and
liabilities to the other Holders (whether by payment or the making of reasonable
provision for payment thereof); and

 

  (4) Fourth, to the Partners in accordance with their positive Capital Account
balances, determined after taking into account all Capital Account adjustments
for all prior periods and the Partnership taxable year during which the
liquidation occurs (other than those made as a result of the liquidating
distribution set forth in this Section 13.2.A(4)).

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13 other than reimbursement of its
expenses as set forth in Section 7.4.

 

83



--------------------------------------------------------------------------------

  B. Notwithstanding the provisions of Section 13.2.A hereof that require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the
Partnership, the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Holders, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Holders as creditors) and/or
distribute to the Holders, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Holders, and shall be subject to such conditions relating to the disposition and
management of such properties as the Liquidator deems reasonable and equitable
and to any agreements governing the operation of such properties at such time.
The Liquidator shall determine the fair market value of any property distributed
in kind using such reasonable method of valuation as it may adopt.

 

  C. If any Holder has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions and allocations for all taxable
years, including the year during which such liquidation occurs), except as
otherwise agreed to by such Holder, such Holder shall have no obligation to make
any contribution to the capital of the Partnership with respect to such deficit,
and such deficit shall not be considered a debt owed to the Partnership or to
any other Person for any purpose whatsoever.

 

  D. In the sole and absolute discretion of the General Partner or the
Liquidator, a pro rata portion of the distributions that would otherwise be made
to the Holders pursuant to this Article 13 may be:

 

  (1) distributed to a trust established for the benefit of the General Partner
and the Holders for the purpose of liquidating Partnership assets, collecting
amounts owed to the Partnership, and paying any contingent or unforeseen
liabilities or obligations of the Partnership or of the General Partner arising
out of or in connection with the Partnership and/or Partnership activities. The
assets of any such trust shall be distributed to the Holders, from time to time,
in the discretion of the General Partner, in the same proportions and amounts as
would otherwise have been distributed to the Holders pursuant to this Agreement;
or

 

  (2) withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed to the Holders in the manner and order
of priority set forth in Section 13.2.A hereof as soon as practicable.

 

  E. The provisions of Section 7.8 hereof shall apply to any Liquidator
appointed pursuant to this Article 13 as though the Liquidator were the General
Partner of the Partnership.

 

84



--------------------------------------------------------------------------------

Section 13.3 Deemed Contribution and Distribution. Notwithstanding any other
provision of this Article 13, in the event that the Partnership is liquidated
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but no
Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up. Instead, for federal income tax
purposes the Partnership shall be deemed to have contributed all of its assets
and liabilities to a new partnership in exchange for an interest in the new
partnership; and immediately thereafter, distributed Partnership Units to the
Partners in the new partnership in accordance with their respective Capital
Accounts in liquidation of the Partnership, and the new partnership is deemed to
continue the business of the Partnership. Nothing in this Section 13.3 shall be
deemed to have constituted a Transfer to an Assignee as a Substituted Limited
Partner without compliance with the provisions of Section 11.4 or Section 13.3
hereof.

Section 13.4 Rights of Holders. Except as otherwise provided in this Agreement
and subject to the rights of any Holder of any Partnership Interest set forth in
a Partnership Unit Designation, (a) each Holder shall look solely to the assets
of the Partnership for the return of its Capital Contribution, (b) no Holder
shall have the right or power to demand or receive property other than cash from
the Partnership and (c) no Holder shall have priority over any other Holder as
to the return of its Capital Contributions, distributions or allocations.

Section 13.5 Notice of Dissolution. In the event that a Liquidating Event occurs
or an event occurs that would, but for an election or objection by one or more
Partners pursuant to Section 13.1 hereof, result in a dissolution of the
Partnership, the General Partner or Liquidator shall, within thirty (30) days
thereafter, provide written notice thereof to each Holder and, in the General
Partner’s or Liquidator’s sole and absolute discretion or as required by the
Act, to all other parties with whom the Partnership regularly conducts business
(as determined in the sole and absolute discretion of the General Partner or
Liquidator), and the General Partner or Liquidator may, or, if required by the
Act, shall, publish notice thereof in a newspaper of general circulation in each
place in which the Partnership regularly conducts business (as determined in the
sole and absolute discretion of the General Partner or Liquidator).

Section 13.6 Cancellation of Certificate of Limited Partnership. Upon the
completion of the liquidation of the Partnership cash and property as provided
in Section 13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed with the SDAT, all qualifications of the Partnership
as a foreign limited partnership or association in jurisdictions other than the
State of Maryland shall be cancelled, and such other actions as may be necessary
to terminate the Partnership shall be taken.

Section 13.7 Reasonable Time for Winding-Up. A reasonable time shall be allowed
for the orderly winding-up of the business and affairs of the Partnership and
the liquidation of its assets pursuant to Section 13.2 hereof, in order to
minimize any losses otherwise attendant upon such winding-up, and the provisions
of this Agreement shall remain in effect between and among the Partners during
the period of liquidation; provided, however, reasonable efforts shall be made

 

85



--------------------------------------------------------------------------------

to complete such winding-up within twenty-four (24) months after the adoption of
a plan of liquidation of the General Partner, as provided in Code
Section 562(b)(2)(B), if necessary, in the sole and absolute discretion of the
General Partner.

ARTICLE 14

PROCEDURES FOR ACTIONS AND CONSENTS

OF PARTNERS; AMENDMENTS; MEETINGS

Section 14.1 Procedures for Actions and Consents of Partners. The actions
requiring Consent of any Partner or Partners pursuant to this Agreement,
including Section 7.3 hereof, or otherwise pursuant to applicable law, are
subject to the procedures set forth in this Article 14.

Section 14.2 Amendments. Amendments to this Agreement may be proposed by the
General Partner or by Limited Partners holding twenty-five percent (25%) or more
of the Partnership Interests held by Limited Partners and, except as set forth
in Section 7.3.B and Section 7.3.C and subject to Section 7.3.D, Section 16.10
and the rights of any Holder of any Partnership Interest set forth in a
Partnership Unit Designation, shall be approved by the Consent of the Partners.
Following such proposal, the General Partner shall submit to the Partners
entitled to vote thereon any proposed amendment that, pursuant to the terms of
this Agreement, requires the consent, approval or vote of such Partners. The
General Partner shall seek the consent, approval or vote of the Partners
entitled to vote thereon on any such proposed amendment in accordance with
Section 14.3 hereof. Upon obtaining any such Consent, or any other Consent
required by this Agreement, and without further action or execution by any other
Person, including any Limited Partner, (i) any amendment to this Agreement may
be implemented and reflected in a writing executed solely by the General
Partner, and (ii) the Limited Partners shall be deemed a party to and bound by
such amendment of this Agreement. For the avoidance of doubt, notwithstanding
anything to the contrary in this Agreement, this Agreement may not be amended
without the Consent of the General Partner.

Section 14.3 Actions and Consents of the Partners.

 

  A. Meetings of the Partners may be called only by the General Partner to
transact any business that the General Partner determines. The call shall state
the nature of the business to be transacted. Notice of any such meeting shall be
given to all Partners entitled to act at the meeting not less than seven
(7) days nor more than sixty (60) days prior to the date of such meeting.
Partners may vote in person or by proxy at such meeting. Unless approval by a
different number or proportion of the Partners is required by this Agreement,
the affirmative vote of Partners holding a majority of the Percentage Interests
held by the Partners entitled to act on any proposal shall be sufficient to
approve such proposal at a meeting of the Partners. Whenever the vote, consent
or approval of Partners is permitted or required under this Agreement, such
vote, consent or approval may be given at a meeting of Partners or may be given
at a meeting of Partners or in accordance with the procedure prescribed in
Section 14.3.B hereof.

 

  B.

Any action requiring the Consent of any Partner or group of Partners pursuant to
this Agreement or that is required or permitted to be taken at a meeting of the

 

86



--------------------------------------------------------------------------------

  Partners may be taken without a meeting if a consent in writing or by
electronic transmission setting forth the action so taken or consented to is
given by Partners whose affirmative vote would be sufficient to approve such
action or provide such Consent at a meeting of the Partners. Such consent may be
in one instrument or in several instruments, and shall have the same force and
effect as the affirmative vote of such Partners at a meeting of the Partners.
Such consent shall be filed with the General Partner. An action so taken shall
be deemed to have been taken at a meeting held on the effective date so
certified. For purposes of obtaining a Consent in writing or by electronic
transmission, the General Partner may require a response within a reasonable
specified time, but not less than fifteen (15) days, and failure to respond in
such time period shall constitute a Consent that is consistent with the General
Partner’s recommendation with respect to the proposal; provided, however, that
an action shall become effective at such time as requisite Consents are received
even if prior to such specified time.

 

  C. Each Partner entitled to act at a meeting of the Partners may authorize any
Person or Persons to act for it by proxy on all matters in which a Partner is
entitled to participate, including waiving notice of any meeting, or voting or
participating at a meeting. Each proxy must be signed by the Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy (or
there is receipt of a proxy authorizing a later date). Every proxy shall be
revocable at the pleasure of the Partner executing it, such revocation to be
effective upon the Partnership’s receipt of written notice of such revocation
from the Partner executing such proxy, unless such proxy states that it is
irrevocable and is coupled with an interest.

 

  D. The General Partner may set, in advance, a record date for the purpose of
determining the Partners (i) entitled to Consent to any action, (ii) entitled to
receive notice of or vote at any meeting of the Partners or (iii) in order to
make a determination of Partners for any other proper purpose. Such date, in any
case, shall not be prior to the close of business on the day the record date is
fixed and shall be not more than ninety (90) days and, in the case of a meeting
of the Partners, not less than five (5) days, before the date on which the
meeting is to be held or Consent is to be given. If no record date is fixed, the
record date for the determination of Partners entitled to notice of or to vote
at a meeting of the Partners shall be at the close of business on the day on
which the notice of the meeting is sent, and the record date for any other
determination of Partners shall be the effective date of such Partner action,
distribution or other event. When a determination of the Partners entitled to
vote at any meeting of the Partners has been made as provided in this section,
such determination shall apply to any adjournment thereof.

 

  E. Each meeting of Partners shall be conducted by the General Partner or such
other Person as the General Partner may appoint pursuant to such rules for the
conduct of the meeting as the General Partner or such other Person deems
appropriate in its sole and absolute discretion. Without limitation, meetings of
Partners may be conducted in the same manner as meetings of the General
Partner’s stockholders and may be held at the same time as, and as part of, the
meetings of the General Partner’s stockholders.

 

87



--------------------------------------------------------------------------------

ARTICLE 15

GENERAL PROVISIONS

Section 15.1 Redemption Rights of Qualifying Parties.

 

  A. After the applicable Redemption Hold Period, a Qualifying Party shall have
the right (subject to the terms and conditions set forth herein) to require the
Partnership to redeem all or a portion of the Partnership Common Units held by
such Tendering Party (Partnership Common Units that have in fact been tendered
for redemption being hereafter referred to as “Tendered Units”) in exchange (a
“Redemption”) for the Cash Amount payable on the Specified Redemption Date. The
Partnership may, in the General Partner’s sole and absolute discretion, redeem
Tendered Units at the request of the Holder thereof prior to the end of the
applicable Redemption Hold Period (subject to the terms and conditions set forth
herein) (a “Special Redemption”); provided, however, that the General Partner
first receives an opinion of counsel reasonably satisfactory to it to the effect
that the proposed Special Redemption will not cause the Partnership or the
General Partner to violate any federal or state securities laws or regulations
applicable to the Special Redemption, the issuance and sale of the Tendered
Units to the Tendering Party or the issuance and sale of REIT Shares to the
Tendering Party pursuant to Section 15.1.B of this Agreement. Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Qualifying Party when exercising the Redemption right (the
“Tendering Party”). The Partnership’s obligation to effect a Redemption,
however, shall not arise or be binding against the Partnership until the earlier
of (i) the date the General Partner notifies the Tendering Party that the
General Partner declines to acquire some or all of the Tendered Units under
Section 15.1.B hereof following receipt of a Notice of Redemption and (ii) the
Business Day following the Cut-Off Date. In the event of a Redemption, the Cash
Amount shall be delivered as a certified or bank check payable to the Tendering
Party or, in the General Partner’s sole and absolute discretion, in immediately
available funds, in each case, on or before the Specified Redemption Date;
provided, however, that the General Partner may elect to cause the Specified
Redemption Date to be delayed for up to an additional 60 Business Days to the
extent required for the General Partner to cause additional REIT Shares to be
issued to provide financing to be used to make such payment of the Cash Amount.

 

  B.

Notwithstanding the provisions of Section 15.1.A hereof, on or before the close
of business on the Cut-Off Date, the General Partner may, in the General
Partner’s sole and absolute discretion but subject to the Ownership Limit, elect
to acquire some or all (such percentage being referred to as the “Applicable
Percentage”) of the Tendered Units from the Tendering Party in exchange for REIT
Shares. If the General Partner elects to acquire some or all of the Tendered
Units pursuant to this Section 15.1.B, the General Partner shall give written
notice thereof to the

 

88



--------------------------------------------------------------------------------

  Tendering Party on or before the close of business on the Cut-Off Date. If the
General Partner elects to acquire any of the Tendered Units for REIT Shares, the
General Partner shall issue and deliver such REIT Shares to the Tendering Party
pursuant to the terms of this Section 15.1.B, in which case (1) the General
Partner shall assume directly the obligation with respect thereto and shall
satisfy the Tendering Party’s exercise of its Redemption right with respect to
such Tendered Units and (2) such transaction shall be treated, for federal
income tax purposes, as a transfer by the Tendering Party of such Tendered Units
to the General Partner in exchange for the REIT Shares Amount. If the General
Partner so elects, on the Specified Redemption Date, the Tendering Party shall
sell such number of the Tendered Units to the General Partner in exchange for a
number of REIT Shares equal to the product of the REIT Shares Amount and the
Applicable Percentage; provided, however, that the General Partner may elect to
cause the Specified Redemption Date to be delayed for up to an additional 60
Business Days to the extent required for the General Partner to cause additional
REIT Shares to be issued. The Tendering Party shall submit (i) such information,
certification or affidavit as the General Partner may reasonably require in
connection with the application of the Ownership Limit to any such acquisition
and (ii) such written representations, investment letters, legal opinions or
other instruments necessary, in the General Partner’s view, to effect compliance
with the Securities Act. In the event of a purchase of the Tendered Units by the
General Partner pursuant to this Section 15.1.B, the Tendering Party shall no
longer have the right to cause the Partnership to effect a Redemption of such
Tendered Units and, upon notice to the Tendering Party by the General Partner
given on or before the close of business on the Cut-Off Date that the General
Partner has elected to acquire some or all of the Tendered Units pursuant to
this Section 15.1.B, the obligation of the Partnership to effect a Redemption of
the Tendered Units as to which the General Partner’s notice relates shall not
accrue or arise. A number of REIT Shares equal to the product of the Applicable
Percentage and the REIT Shares Amount, if applicable, shall be delivered by the
General Partner as duly authorized, validly issued, fully paid and
non-assessable REIT Shares and, if applicable, Rights, free of any pledge, lien,
encumbrance or restriction, other than the Ownership Limit, the Securities Act
and relevant state securities or “blue sky” laws. Neither any Tendering Party
whose Tendered Units are acquired by the General Partner pursuant to this
Section 15.1.B, any Partner, any Assignee nor any other interested Person shall
have any right to require or cause the General Partner to register, qualify or
list any REIT Shares owned or held by such Person, whether or not such REIT
Shares are issued pursuant to this Section 15.1.B, with the SEC, with any state
securities commissioner, department or agency, under the Securities Act or the
Exchange Act or with any stock exchange; provided, however, that this limitation
shall not be in derogation of any registration or similar rights granted
pursuant to any other written agreement between the General Partner and any such
Person. Notwithstanding any delay in such delivery, the Tendering Party shall be
deemed the owner of such REIT Shares and Rights for all purposes, including,
without limitation, rights to vote or consent, receive dividends, and exercise
rights, as of the Specified Redemption Date. REIT Shares issued upon

 

89



--------------------------------------------------------------------------------

  an acquisition of the Tendered Units by the General Partner pursuant to this
Section 15.1.B may contain such legends regarding restrictions under the
Securities Act and applicable state securities laws as the General Partner
determines to be necessary or advisable in order to ensure compliance with such
laws.

 

  C. Notwithstanding the provisions of Section 15.1.A and 15.1.B hereof, the
Tendering Parties shall have no rights under this Agreement that would otherwise
be prohibited by the Charter and shall have no rights to require the Partnership
to redeem Common Units if the acquisition of such Common Units by the General
Partner pursuant to Section 15.1.B hereof would cause any Person (including the
Tendering Partner and regardless of whether the General Partner would exercise,
or would be permitted to exercise, its rights under Section 15.1.B) to violate
the Ownership Limit. To the extent that any attempted Redemption or acquisition
of the Tendered Units by the General Partner pursuant to Section 15.1.B hereof
would be in violation of this Section 15.1.C, it shall be null and void ab
initio, and the Tendering Party shall not acquire any rights or economic
interests in REIT Shares otherwise issuable by the General Partner under
Section 15.1.B hereof or cash otherwise payable under Section 15.1.A hereof.

 

  D. If the General Partner does not elect to acquire the Tendered Units
pursuant to Section 15.1.B hereof:

 

  (1) The Partnership may elect to raise funds for the payment of the Cash
Amount either (a) by requiring that the General Partner contribute to the
Partnership funds from the proceeds of a registered public offering by the
General Partner of REIT Shares sufficient to purchase the Tendered Units or
(b) from any other sources (including, but not limited to, the sale of any
Property and the incurrence of additional Debt) available to the Partnership.
The General Partner shall make a Capital Contribution of any such amounts to the
Partnership for an additional General Partner Interest. Any such contribution
shall entitle the General Partner to an equitable Percentage Interest
adjustment.

 

  (2) If the Cash Amount is not paid on or before the Specified Redemption Date,
interest shall accrue with respect to the Cash Amount from the day after the
Specified Redemption Date to and including the date on which the Cash Amount is
paid at a rate equal to the base rate on corporate loans at large United States
money center commercial banks, as published from time to time in the Wall Street
Journal (but not higher than the maximum lawful rate).

 

  E. Notwithstanding the provisions of Section 15.1.B hereof, the General
Partner shall not, under any circumstances, elect to acquire any Tendered Units
in exchange for REIT Shares if such acquisition would be prohibited under the
Charter.

 

90



--------------------------------------------------------------------------------

  F. Notwithstanding anything herein to the contrary (but subject to
Section 15.1.C hereof), with respect to any Redemption (or any tender of
Partnership Common Units for Redemption if the Tendered Units are acquired by
the General Partner pursuant to Section 15.1.B hereof) pursuant to this
Section 15.1:

 

  (1) All Partnership Common Units acquired by the General Partner pursuant to
Section 15.1.B hereof shall automatically, and without further action required,
be converted into and deemed to be a General Partner Interest comprised of the
same number of Partnership Common Units.

 

  (2) Subject to the Ownership Limit, no Tendering Party may effect a Redemption
for less than one thousand (1,000) Partnership Common Units or, if such
Tendering Party owns (as a Limited Partner or, economically, as an Assignee)
less than one thousand (1,000) Partnership Common Units, all of the Partnership
Common Units held by such Tendering Party, without, in each case, the Consent of
the General Partner.

 

  (3) If (i) a Tendering Party surrenders its Tendered Units during the period
after the Partnership Record Date with respect to a distribution and before the
record date established by the General Partner for a distribution to its
stockholders of some or all of its portion of such Partnership distribution, and
(ii) the General Partner elects to acquire any of such Tendered Units in
exchange for REIT Shares pursuant to Section 15.1.B, such Tendering Party shall
pay to the General Partner on the Specified Redemption Date an amount in cash
equal to the portion of the Partnership distribution in respect of the Tendered
Units exchanged for REIT Shares, insofar as such distribution relates to the
same period for which such Tendering Party would receive a distribution in
respect of such REIT Shares.

 

  (4) The consummation of such Redemption (or an acquisition of Tendered Units
by the General Partner pursuant to Section 15.1.B hereof, as the case may be)
shall be subject to the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Act.

 

  (5) The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provisions of Section 11.5 hereof) all Partnership Common Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Partnership Common Units for all purposes of
this Agreement, until such Partnership Common Units are either paid for by the
Partnership pursuant to Section 15.1.A hereof or transferred to the General
Partner and paid for, by the issuance of the REIT Shares, pursuant to
Section 15.1.B hereof on the Specified Redemption Date. Until a Specified
Redemption Date and an acquisition of the Tendered Units by the General Partner
pursuant to Section 15.1.B hereof, the Tendering Party shall have no rights as a
stockholder of the General Partner with respect to the REIT Shares issuable in
connection with such acquisition.

 

91



--------------------------------------------------------------------------------

  G. In connection with an exercise of Redemption rights pursuant to this
Section 15.1, except as otherwise Consented to by the General Partner, the
Tendering Party shall submit the following to the General Partner, in addition
to the Notice of Redemption:

 

  (1) A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) such Tendering
Party and (ii) to the best of their knowledge any Related Party and
(b) representing that, after giving effect to the Redemption or an acquisition
of the Tendered Units by the General Partner pursuant to Section 15.1.B hereof,
neither the Tendering Party nor to the best of their knowledge any Related Party
will own REIT Shares in violation of the Ownership Limit;

 

  (2) A written representation that neither the Tendering Party nor to the best
of its knowledge any Related Party has any intention to acquire any additional
REIT Shares prior to the closing of the Redemption or an acquisition of the
Tendered Units by the General Partner pursuant to Section 15.1.B hereof on the
Specified Redemption Date;

 

  (3) An undertaking to certify, at and as a condition of the closing of (i) the
Redemption or (ii) the acquisition of Tendered Units by the General Partner
pursuant to Section 15.1.B hereof on the Specified Redemption Date, that either
(a) the actual and constructive ownership of REIT Shares by the Tendering Party
and to the best of its knowledge any Related Party remain unchanged from that
disclosed in the affidavit required by Section 15.1.G(1) or (b) after giving
effect to the Redemption or the acquisition of Tendered Units by the General
Partner pursuant to Section 15.1.B hereof, neither the Tendering Party nor, to
the best of its knowledge, any other Person shall own REIT Shares in violation
of the Ownership Limit; and

 

  (4) In connection with any Special Redemption, the General Partner shall have
the right to receive an opinion of counsel reasonably satisfactory to it to the
effect that the proposed Special Redemption will not cause the Partnership or
the General Partner to violate any federal or state securities laws or
regulations applicable to the Special Redemption, the issuance and sale of the
Tendered Units to the Tendering Party or the issuance and sale of REIT Shares to
the Tendering Party pursuant to Section 15.1.B of this Agreement.

 

  H. Holders of LTIP Units shall not be entitled to the right of Redemption
provided for in Section 15.1 of this Agreement, unless and until such LTIP Units
have been converted into Partnership Common Units (or any other class or series
of Partnership Common Units entitled to such right of Redemption) in accordance
with their terms.

 

92



--------------------------------------------------------------------------------

Section 15.2 Addresses and Notice. Any notice, demand, request or report
required or permitted to be given or made to a Partner or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written or electronic communication (including by telecopy, facsimile,
electronic mail or commercial courier service) to the Partner, or Assignee at
the address set forth in the Register or such other address of which the Partner
shall notify the General Partner in accordance with this Section 15.2.

Section 15.3 Titles and Captions. All article or section titles or captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Except as specifically provided otherwise, references to
“Articles” or “Sections” are to Articles and Sections of this Agreement.

Section 15.4 Pronouns and Plurals. Whenever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

Section 15.5 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

Section 15.6 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 15.7 Waiver.

 

  A. No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

 

  B.

The restrictions, conditions and other limitations on the rights and benefits of
the Limited Partners contained in this Agreement, and the duties, covenants and
other requirements of performance or notice by the Limited Partners, are for the
benefit of the Partnership and, except for an obligation to pay money to the
Partnership, may be waived or relinquished by the General Partner, in its sole
and absolute discretion, on behalf of the Partnership in one or more instances
from time to time and at any time; provided, however, that any such waiver or
relinquishment may not be made if it would have the effect of (i) creating
liability for any other Limited Partner, (ii) causing the Partnership to cease
to qualify as a limited partnership, (iii) reducing the amount of cash otherwise
distributable to the Limited Partners (other than any such reduction that
affects all of the Limited Partners holding the same class or series of
Partnership Units on a uniform or pro rata basis, if approved by a Majority in
Interest of the Partners holding such class or series of Partnership Units),
(iv) resulting in the classification of the

 

93



--------------------------------------------------------------------------------

  Partnership as an association or publicly traded partnership taxable as a
corporation or (v) violating the Securities Act, the Exchange Act or any state
“blue sky” or other securities laws; and provided, further, that any waiver
relating to compliance with the Ownership Limit or other restrictions in the
Charter shall be made and shall be effective only as provided in the Charter.

Section 15.8 Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.

Section 15.9 Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

  A. This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Maryland, without regard to the principles
of conflicts of law. In the event of a conflict between any provision of this
Agreement and any non-mandatory provision of the Act, the provisions of this
Agreement shall control and take precedence.

 

  B. Each Partner hereby (i) submits to the non-exclusive jurisdiction of any
state or federal court sitting in the State of Maryland (collectively, the
“Maryland Courts”), with respect to any dispute arising out of this Agreement or
any transaction contemplated hereby to the extent such courts would have subject
matter jurisdiction with respect to such dispute, (ii) irrevocably waives, and
agrees not to assert by way of motion, defense, or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of any
of the Maryland Courts, that its property is exempt or immune from attachment or
execution, that the action is brought in an inconvenient forum, or that the
venue of the action is improper, (iii) agrees that notice or the service of
process in any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby shall be properly served or
delivered if delivered to such Partner at such Partner’s last known address as
set forth in the Partnership’s books and records, and (iv) irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
related to this Agreement or the transactions contemplated hereby.

Section 15.10 Entire Agreement. This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership. Notwithstanding the immediately
preceding sentence, the Partners hereby acknowledge and agree that the General
Partner, without the approval of any Limited Partner, may enter into side
letters or similar written agreements with Limited Partners that are not
Affiliates of the General Partner, executed contemporaneously with the admission
of such Limited Partner to the Partnership, affecting the terms hereof, as
negotiated with such Limited Partner and which the General Partner in its sole
discretion deems necessary, desirable or appropriate. The parties hereto agree
that any terms, conditions or provisions contained in such side letters or
similar written agreements with a Limited Partner shall govern with respect to
such Limited Partner notwithstanding the provisions of this Agreement.

 

94



--------------------------------------------------------------------------------

Section 15.11 Invalidity of Provisions. If any provision of this Agreement is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.

Section 15.12 Limitation to Preserve REIT Status. Notwithstanding anything else
in this Agreement, to the extent that the amount to be paid, credited,
distributed or reimbursed by the Partnership to any REIT Partner or its
officers, directors, employees or agents, whether as a reimbursement, fee,
expense or indemnity (a “REIT Payment”), would constitute gross income to the
REIT Partner for purposes of Code Section 856(c)(2) or Code Section 856(c)(3),
then, notwithstanding any other provision of this Agreement, the amount of such
REIT Payments, as selected by the General Partner in its discretion from among
items of potential distribution, reimbursement, fees, expenses and indemnities,
shall be reduced for any Partnership Year so that the REIT Payments, as so
reduced, for or with respect to such REIT Partner shall not exceed the lesser
of:

(i) an amount equal to the excess, if any, of (a) four percent (4%) of the REIT
Partner’s total gross income (but excluding the amount of any REIT Payments and
any amounts excluded from gross income pursuant to Code Section 856(c)) for the
Partnership Year that is described in subsections (A) through (I) of
Code Section 856(c)(2) over (b) the amount of gross income (within the meaning
of Code Section 856(c)(2)) derived by the REIT Partner from sources other than
those described in subsections (A) through (I) of Code Section 856(c)(2) (but
not including the amount of any REIT Payments or any amounts excluded from gross
income pursuant to Code Section 856(c)); or

(ii) an amount equal to the excess, if any, of (a) twenty-four percent (24%) of
the REIT Partner’s total gross income (but excluding the amount of any REIT
Payments and any amounts excluded from gross income pursuant to Code
Section 856(c)) for the Partnership Year that is described in subsections
(A) through (I) of Code Section 856(c)(3) over (b) the amount of gross income
(within the meaning of Code Section 856(c)(3)) derived by the REIT Partner from
sources other than those described in subsections (A) through (I) of Code
Section 856(c)(3) (but not including the amount of any REIT Payments or any
amounts excluded from gross income pursuant to Code Section 856(c));

provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts should not adversely affect the REIT Partner’s ability to qualify as a
REIT. To the extent that REIT Payments may not be made in a Partnership Year as
a consequence of the limitations set forth in this Section 15.12, such REIT
Payments shall carry over and shall be treated as arising in the following
Partnership Year if such carry over does not adversely affect the REIT Partner’s
ability to qualify as a REIT, provided, however, that any such REIT Payment
shall not be carried over more than three Partnership Years, and any such
remaining payments shall no longer be due and payable. The purpose of the

 

95



--------------------------------------------------------------------------------

limitations contained in this Section 15.12 is to prevent any REIT Partner from
failing to qualify as a REIT under the Code by reason of such REIT Partner’s
share of items, including distributions, reimbursements, fees, expenses or
indemnities, receivable directly or indirectly from the Partnership, and this
Section 15.12 shall be interpreted and applied to effectuate such purpose.

Section 15.13 No Partition. No Partner nor any successor-in-interest to a
Partner shall have the right while this Agreement remains in effect to have any
property of the Partnership partitioned, or to file a complaint or institute any
proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right. It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Partnership
property, as among themselves, shall be governed by the terms of this Agreement,
and that the rights of the Partners and their respective successors-in-interest
shall be subject to the limitations and restrictions as set forth in this
Agreement.

Section 15.14 No Third-Party Rights Created Hereby. The provisions of this
Agreement are solely for the purpose of defining the interests of the Holders,
inter se; and no other person, firm or entity (i.e., a party who is not a
signatory hereto or a permitted successor to such signatory hereto) shall have
any right, power, title or interest by way of subrogation or otherwise, in and
to the rights, powers, title and provisions of this Agreement. No creditor or
other third party having dealings with the Partnership (other than as expressly
provided herein with respect to Indemnitees) shall have the right to enforce the
right or obligation of any Partner to make Capital Contributions or loans to the
Partnership or to pursue any other right or remedy hereunder or at law or in
equity. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
any such rights or obligations be sold, transferred or assigned by the
Partnership or pledged or encumbered by the Partnership to secure any debt or
other obligation of the Partnership or any of the Partners.

Section 15.15 No Rights as Stockholders. Nothing contained in this Agreement
shall be construed as conferring upon the Holders of Partnership Units any
rights whatsoever as stockholders of the General Partner, including without
limitation any right to receive dividends or other distributions made to
stockholders of the General Partner or to vote or to consent or receive notice
as stockholders in respect of any meeting of stockholders for the election of
directors of the General Partner or any other matter.

ARTICLE 16

LTIP UNITS

Section 16.1 Designation. A class of Partnership Units in the Partnership
designated as the “LTIP Units” is hereby established. The number of LTIP Units
that may be issued is not limited by this Agreement.

 

96



--------------------------------------------------------------------------------

Section 16.2 Vesting.

 

  A. Vesting, Generally. LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
Transfer pursuant to the terms of a an award, vesting or other similar agreement
(a “Vesting Agreement”). The terms of any Vesting Agreement may be modified by
the General Partner from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the relevant Vesting Agreement or by the
Plan or any other Equity Plan or Stock Option Plan, if applicable. LTIP Units
that were fully vested when issued or that have vested and are no longer subject
to forfeiture under the terms of a Vesting Agreement are referred to as “Vested
LTIP Units”; all other LTIP Units shall be treated as “Unvested LTIP Units.”

 

  B. Forfeiture. Unless otherwise specified in the Vesting Agreement, the Plan
or in any applicable Equity Plan or Stock Option Plan or other compensatory
arrangement or incentive program pursuant to which LTIP Units are issued, upon
the occurrence of any event specified in such Vesting Agreement, Plan, Equity
Plan, Stock Option Plan, arrangement or program as resulting in either the right
of the Partnership or the General Partner to repurchase LTIP Units at a
specified purchase price or some other forfeiture of any LTIP Units, then if the
Partnership or the General Partner exercises such right to repurchase or upon
the occurrence of the event causing forfeiture in accordance with the applicable
Vesting Agreement, Plan, Equity Plan, Equity Plan, Stock Option Plan,
arrangement or program, then the relevant LTIP Units shall immediately, and
without any further action, be treated as cancelled and no longer outstanding
for any purpose. Unless otherwise specified in the applicable Vesting Agreement,
Plan, Stock Option Plan, arrangement or program, no consideration or other
payment shall be due with respect to any LTIP Units that have been forfeited,
other than any distributions declared with respect to a Partnership Record Date
and with respect to such units prior to the effective date of the forfeiture.
Except as otherwise provided in this Agreement (including without limitation
Section 6.4.A(ix)) or any agreement relating to the grant of LTIP Units,
including any Vesting Agreement, in connection with any repurchase or forfeiture
of such units, the balance of the portion of the Capital Account of the Holder
of LTIP Units that is attributable to all of his or her LTIP Units shall be
reduced by the amount, if any, by which it exceeds the target balance
contemplated by Section 6.2.D, calculated with respect to such Holder’s
remaining LTIP Units, if any.

Section 16.3 Adjustments. The Partnership shall maintain at all times a
one-to-one correspondence between LTIP Units and Partnership Common Units for
conversion, distribution and other purposes, including without limitation
complying with the following procedures; provided, that the foregoing is not
intended to alter the special allocations pursuant to Section 6.2.D, differences
between distributions to be made with respect to LTIP Units and Partnership
Common Units pursuant to Section 13.2 and Section 16.4.B hereof in the event
that the Capital Accounts attributable to the LTIP Units are less than those
attributable to Partnership Common Units due to insufficient special allocation
pursuant to Section 6.2.D or related provisions. If an Adjustment Event occurs,
then the General Partner shall take any action

 

97



--------------------------------------------------------------------------------

reasonably necessary, including any amendment to this Agreement or update the
Register adjusting the number of outstanding LTIP Units or subdividing or
combining outstanding LTIP Units, to maintain a one-for-one conversion and
economic equivalence ratio between Partnership Common Units and LTIP Units. The
following shall be “Adjustment Events”: (i) the Partnership makes a distribution
on all outstanding Partnership Common Units in Partnership Units, (ii) the
Partnership subdivides the outstanding Partnership Common Units into a greater
number of units or combines the outstanding Partnership Common Units into a
smaller number of units, or (iii) the Partnership issues any Partnership Units
in exchange for its outstanding Partnership Common Units by way of a
reclassification or recapitalization of its Partnership Common Units. If more
than one Adjustment Event occurs, any adjustment to the LTIP Units need be made
only once using a single formula that takes into account each and every
Adjustment Event as if all Adjustment Events occurred simultaneously. For the
avoidance of doubt, the following shall not be Adjustment Events: (x) the
issuance of Partnership Units in a financing, reorganization, acquisition or
other similar business transaction, (y) the issuance of Partnership Units
pursuant to any employee benefit or compensation plan or distribution
reinvestment plan, or (z) the issuance of any Partnership Units to the General
Partner in respect of a Capital Contribution to the Partnership of proceeds from
the sale of securities by the General Partner. If the Partnership takes an
action affecting the Partnership Common Units other than actions specifically
described above as “Adjustment Events” and in the opinion of the General Partner
such action would require an action to maintain the one-to-one correspondence
described above, the General Partner shall have the right to take such action,
to the extent permitted by law, the Plan and by any applicable Equity Plan or
Stock Option Plan or other compensatory arrangement or incentive program
pursuant to which LTIP Units are issued, in such manner and at such time as the
General Partner, in its sole discretion, may determine to be reasonably
appropriate under the circumstances. If an amendment is made to this Agreement
adjusting the number of outstanding LTIP Units as herein provided, the
Partnership shall promptly file in the books and records of the Partnership an
officer’s certificate setting forth a brief statement of the facts requiring
such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing of
such certificate, the Partnership shall mail a notice to each Holder of LTIP
Units setting forth the adjustment to his or her LTIP Units and the effective
date of such adjustment.

Section 16.4 Distributions.

 

  A. Operating Distributions. Except as otherwise provided in this Agreement,
the Plan, or any other applicable Equity Plan or Stock Option Plan, any
applicable Vesting Agreement or by the General Partner with respect to any
particular class or series of LTIP Units, Holders of LTIP Units shall be
entitled to receive, if, when and as authorized by the General Partner out of
funds or other property legally available for the payment of distributions,
regular, special, extraordinary or other distributions (other than distributions
upon the occurrence of a Liquidating Event or proceeds from a Terminating
Capital Transaction) which may be made from time to time, in an amount per unit
equal to the amount of any such distributions that would have been payable to
such holders if the LTIP Units had been Partnership Common Units (if applicable,
assuming such LTIP Units were held for the entire period to which such
distributions relate).

 

98



--------------------------------------------------------------------------------

  B. Liquidating Distributions. Holders of LTIP Units shall also be entitled to
receive, if, when and as authorized by the General Partner out of funds or other
property legally available for the payment of distributions, distributions upon
the occurrence of a Liquidating Event or representing proceeds from a
Terminating Capital Transaction in an amount per LTIP Unit equal to the amount
of any such distributions payable on one Partnership Common Unit, whether made
prior to, on or after the LTIP Unit Distribution Payment Date, provided that the
amount of such distributions shall not exceed the positive balances of the
Capital Accounts of the holders of such LTIP Units to the extent attributable to
the ownership of such LTIP Units.

 

  C. Distributions Generally. Distributions on the LTIP Units, if authorized,
shall be payable on such dates and in such manner as may be authorized by the
General Partner (any such date, a “LTIP Unit Distribution Payment Date”);
provided that the LTIP Unit Distribution Payment Date shall be the same as the
corresponding date relating to the corresponding distribution on the Partnership
Common Units. The record date for determining which Holders of LTIP Units are
entitled to receive a distributions shall be the Partnership Record Date.

Section 16.5 Allocations. Holders of LTIP Units shall be allocated Net Income
and Net Loss in amounts per LTIP Unit equal to the amounts allocated per
Partnership Common Unit. The allocations provided by the preceding sentence
shall be subject to Sections 6.2.A and 6.2.B and in addition to any special
allocations required by Section 6.2.D. The General Partner is authorized in its
discretion to delay or accelerate the participation of the LTIP Units in
allocations of Net Income and Net Loss under this Section 16.5, or to adjust the
allocations made under this Section 16.5, so that the ratio of (i) the total
amount of Net Income or Net Loss allocated with respect to each LTIP Unit in the
taxable year in which that LTIP Unit’s LTIP Unit Distribution Payment Date falls
(excluding special allocations under Section 6.2.D), to (ii) the total amount
distributed to that LTIP Unit with respect to such period, is more nearly equal
to the ratio of (i) the Net Income and Net Loss allocated with respect to the
General Partner’s Partnership Common Units in such taxable year to (ii) the
amounts distributed to the General Partner with respect to such Partnership
Common Units and such taxable year.

Section 16.6 Transfers. Subject to the terms of any Vesting Agreement, a Holder
of LTIP Units shall be entitled to transfer his or her LTIP Units to the same
extent, and subject to the same restrictions as Holders of Partnership Common
Units are entitled to transfer their Partnership Common Units pursuant to
Article 11.

Section 16.7 Redemption. The Redemption Right provided to Qualifying Parties
under Section 15.1 shall not apply with respect to LTIP Units unless and until
they are converted to Partnership Common Units as provided in Section 16.9
below.

Section 16.8 Legend. Any certificate evidencing a LTIP Unit shall bear an
appropriate legend indicating that additional terms, conditions and restrictions
on transfer, including without limitation any Vesting Agreement, apply to the
LTIP Unit.

 

99



--------------------------------------------------------------------------------

Section 16.9 Conversion to Partnership Common Units.

 

  A. A Qualifying Party holding LTIP Units shall have the right (the “Conversion
Right”), at his or her option, at any time to convert all or a portion of his or
her Vested LTIP Units into Partnership Common Units; provided, however, that a
Qualifying Party may not exercise the Conversion Right for less than one
thousand (1,000) Vested LTIP Units or, if such Qualifying Party owns less than
one thousand (1,000) Vested LTIP Units, all of the Vested LTIP Units held by
such Qualifying Party. Qualifying Parties shall not have the right to convert
Unvested LTIP Units into Partnership Common Units until they become Vested LTIP
Units; provided, however, that when a Qualifying Party is notified of the
expected occurrence of an event that will cause his or her Unvested LTIP Units
to become Vested LTIP Units, such Qualifying Party may give the Partnership a
Conversion Notice conditioned upon and effective as of the time of vesting and
such Conversion Notice, unless subsequently revoked by the Qualifying Party,
shall be accepted by the Partnership subject to such condition. In all cases,
the conversion of any LTIP Units into Partnership Common Units shall be subject
to the conditions and procedures set forth in this Section 16.9.

 

  B.

A Qualifying Party may convert his or her Vested LTIP Units into an equal number
of fully paid and non-assessable Partnership Common Units, giving effect to all
adjustments (if any) made pursuant to Section 16.3. Notwithstanding the
foregoing, in no event may a Qualifying Party convert a number of Vested LTIP
Units that exceeds (x) the Economic Capital Account Balance of such Limited
Partner, to the extent attributable to his or her ownership of LTIP Units,
divided by (y) the Common Unit Economic Balance, in each case as determined as
of the effective date of conversion (the “Capital Account Limitation”). In order
to exercise his or her Conversion Right, a Qualifying Party shall deliver a
notice (a “Conversion Notice”) in the form attached as Exhibit D to the
Partnership (with a copy to the General Partner) not less than 3 nor more than
10 days prior to a date (the “Conversion Date”) specified in such Conversion
Notice; provided, however, that if the General Partner has not given to the
Qualifying Party notice of a proposed or upcoming Transaction (as defined below)
at least thirty (30) days prior to the effective date of such Transaction, then
the Qualifying Party shall have the right to deliver a Conversion Notice until
the earlier of (x) the tenth (10th) day after such notice from the General
Partner of a Transaction or (y) the third Business Day immediately preceding the
effective date of such Transaction. A Conversion Notice shall be provided in the
manner provided in Section 15.2. Each Qualifying Party seeking to convert Vested
LTIP Units covenants and agrees with the Partnership that all Vested LTIP Units
to be converted pursuant to this Section 16.9 shall be free and clear of all
liens. Notwithstanding anything herein to the contrary, if the Redemption Hold
Period with respect to the Partnership Common Units into which the Vested LTIP
Units are convertible has elapsed, a Qualifying Party may deliver a Notice of
Redemption pursuant to Section 15.1.A relating to such Partnership Common Units
in advance of the Conversion Date; provided, however, that the redemption of
such Partnership Common Units by the Partnership shall in no event take place

 

100



--------------------------------------------------------------------------------

  until on or after the Conversion Date. For clarity, it is noted that the
objective of this paragraph is to put a Qualifying Party in a position where, if
he or she so wishes, the Partnership Common Units into which his or her Vested
LTIP Units will be converted can be redeemed by the Partnership pursuant to
Section 15.1.A simultaneously with such conversion, with the further consequence
that, if the General Partner elects to assume the Partnership’s redemption
obligation with respect to such Partnership Common Units under Section 15.1.B by
delivering to such Qualifying Party REIT Shares rather than cash, then such
Qualifying Party can have such REIT Shares issued to him or her simultaneously
with the conversion of his or her Vested LTIP Units into Partnership Common
Units. The General Partner shall cooperate with a Qualifying Party to coordinate
the timing of the different events described in the foregoing sentence.

 

  C. The Partnership, at any time at the election of the General Partner, may
cause any number of Vested LTIP Units to be converted (a “Forced Conversion”)
into an equal number of Partnership Common Units, giving effect to all
adjustments (if any) made pursuant to Section 16.3; provided, however, that the
Partnership may not cause a Forced Conversion of any LTIP Units that would not
at the time be eligible for conversion at the option of such Qualifying Party
pursuant to Section 16.9.B. In order to exercise its right of Forced Conversion,
the Partnership shall deliver a notice (a “Forced Conversion Notice”) in the
form attached hereto as Exhibit E to the applicable Holder of LTIP Units not
less than 10 nor more than 60 days prior to the Conversion Date specified in
such Forced Conversion Notice. A Forced Conversion Notice shall be provided in
the manner provided in Section 15.2.

 

  D. A conversion of Vested LTIP Units for which the Holder thereof has given a
Conversion Notice or the Partnership has given a Forced Conversion Notice shall
occur automatically after the close of business on the applicable Conversion
Date without any action on the part of such Holder of LTIP Units, other than the
surrender of any certificate or certificates evidencing such Vested LTIP Units,
as of which time such Holder of LTIP Units shall be credited on the books and
records of the Partnership as of the opening of business on the next day with
the number of Partnership Common Units into which such LTIP Units were
converted. After the conversion of LTIP Units as aforesaid, the Partnership
shall deliver to such Holder of LTIP Units, upon his or her written request, a
certificate of the General Partner certifying the number of Partnership Common
Units and remaining LTIP Units, if any, held by such person immediately after
such conversion. The Assignee of any Limited Partner pursuant to Article 11
hereof may exercise the rights of such Limited Partner pursuant to this
Section 16.9 and such Limited Partner shall be bound by the exercise of such
rights by the Assignee.

 

  E. For purposes of making future allocations under Section 6.2.D and applying
the Capital Account Limitation, the portion of the Economic Capital Account
Balance of the applicable Holder of LTIP Units that is treated as attributable
to his or her LTIP Units shall be reduced, as of the date of conversion, by the
product of the number of LTIP Units converted and the Common Unit Economic
Balance.

 

101



--------------------------------------------------------------------------------

  F.

If the Partnership or the General Partner shall be a party to any transaction
(including without limitation a merger, consolidation, unit exchange,
self-tender offer for all or substantially all Partnership Common Units or other
business combination or reorganization, or sale of all or substantially all of
the Partnership’s assets, but excluding any transaction which constitutes an
Adjustment Event) in each case as a result of which Partnership Common Units
shall be exchanged for or converted into the right, or the Holders shall
otherwise be entitled, to receive cash, securities or other property or any
combination thereof (each of the foregoing being referred to herein as a
“Transaction”), then the General Partner shall, immediately prior to the
Transaction, exercise its right to cause a Forced Conversion with respect to the
maximum number of LTIP Units then eligible for conversion, taking into account
any allocations that occur in connection with the Transaction or that would
occur in connection with the Transaction if the assets of the Partnership were
sold at the Transaction price or, if applicable, at a value determined by the
General Partner in good faith using the value attributed to the Partnership
Common Units in the context of the Transaction (in which case the Conversion
Date shall be the effective date of the Transaction). In anticipation of such
Forced Conversion and the consummation of the Transaction, the Partnership shall
use commercially reasonable efforts to cause each Holder of LTIP Units to be
afforded the right to receive in connection with such Transaction in
consideration for the Partnership Common Units into which his or her LTIP Units
will be converted the same kind and amount of cash, securities and other
property (or any combination thereof) receivable upon the consummation of such
Transaction by a Holder of the same number of Partnership Common Units, assuming
such Holder is not a Person with which the Partnership consolidated or into
which the Partnership merged or which merged into the Partnership or to which
such sale or transfer was made, as the case may be (a “Constituent Person”), or
an affiliate of a Constituent Person. In the event that Holders of Partnership
Common Units have the opportunity to elect the form or type of consideration to
be received upon consummation of the Transaction, prior to such Transaction the
General Partner shall give prompt written notice to each Holder of LTIP Units of
such opportunity, and shall use commercially reasonable efforts to afford the
Holder of LTIP Units the right to elect, by written notice to the General
Partner, the form or type of consideration to be received upon conversion of
each LTIP Unit held by such Holder into Partnership Common Units in connection
with such Transaction. If a Holder of LTIP Units fails to make such an election,
such Holder (and any of its transferees) shall receive upon conversion of each
LTIP Unit held by him or her (or by any of his or her transferees) the same kind
and amount of consideration that a Holder of Partnership Common Units would
receive if such Holder of Partnership Common Units failed to make such an
election. Subject to the rights of the Partnership and the General Partner under
any Vesting Agreement and the relevant terms of the Plan or any other applicable
Equity Plan, the Partnership shall use commercially reasonable efforts to cause
the terms of any Transaction to be consistent with the

 

102



--------------------------------------------------------------------------------

  provisions of this Section 16.9.F and to enter into an agreement with the
successor or purchasing entity, as the case may be, for the benefit of any
Holder of LTIP Units whose LTIP Units will not be converted into Partnership
Common Units in connection with the Transaction that will (i) contain provisions
enabling the Qualifying Parties that remain outstanding after such Transaction
to convert their LTIP Units into securities as comparable as reasonably possible
under the circumstances to the Partnership Common Units and (ii) preserve as far
as reasonably possible under the circumstances the distribution, special
allocation, conversion, and other rights set forth in the Agreement for the
benefit of the Holder of LTIP Units.

Section 16.10 Voting. LTIP Limited Partners shall have the same voting rights as
Limited Partners holding Partnership Common Units, with the LTIP Units voting
together as a single class with the Partnership Common Units and having one vote
per LTIP Unit and Holders of LTIP Units shall not be entitled to approve, vote
on or consent to any other matter. The foregoing voting provision will not apply
if, at or prior to the time when the action with respect to which such vote
would otherwise be required will be effected, all outstanding LTIP Units shall
have been converted or provision is made for such conversion to occur as of or
prior to such time into Partnership Common Units.

Section 16.11 Section 83 Safe Harbor. Each Partner authorizes the General
Partner to elect to apply the safe harbor (the “Section 83 Safe Harbor”) set
forth in proposed Regulations Section 1.83-3(l) and proposed IRS Revenue
Procedure published in Notice 2005-43 (together, the “Proposed Section 83 Safe
Harbor Regulation”) (under which the fair market value of a Partnership Interest
that is Transferred in connection with the performance of services is treated as
being equal to the liquidation value of the interest) if such Proposed
Section 83 Safe Harbor Regulation or similar Regulations are promulgated as a
final or temporary Regulations. If the General Partner determines that the
Partnership should make such election, the General Partner is hereby authorized
to amend this Agreement without the consent of any other Partner to provide that
(i) the Partnership is authorized and directed to elect the Section 83 Safe
Harbor, (ii) the Partnership and each of its Partners (including any Person to
whom a Partnership Interest, including a LTIP Unit, is Transferred in connection
with the performance of services) will comply with all requirements of the
Section 83 Safe Harbor with respect to all Partnership Interests Transferred in
connection with the performance of services while such election remains in
effect and (iii) the Partnership and each of its Partners will take all actions
necessary, including providing the Partnership with any required information, to
permit the Partnership to comply with the requirements set forth or referred to
in the applicable Regulations for such election to be effective until such time
(if any) as the General Partner determines, in its sole discretion, that the
Partnership should terminate such election. The General Partner is further
authorized to amend this Agreement to modify Article 6 to the extent the General
Partner determines in its discretion that such modification is necessary or
desirable as a result of the issuance of any applicable law, Regulations, notice
or ruling relating to the tax treatment of the transfer of a Partnership
Interests in connection with the performance of services. Notwithstanding
anything to the contrary in this Agreement, each Partner expressly confirms that
it will be legally bound by any such amendment.

[Remainder of Page Left Blank Intentionally]

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

GENERAL PARTNER: CITY OFFICE REIT, INC.,   a Maryland corporation, By:  

/s/ James Farrar

  Name: James Farrar   Its: Chief Executive Officer By:  

/s/ Anthony Maretic

  Name: Anthony Maretic   Its: Chief Financial Officer LIMITED PARTNER: CITY
OFFICE REIT, INC.,   a Maryland corporation, By:  

/s/ James Farrar

  Name: James Farrar   Its: Chief Executive Officer By:  

/s/ Anthony Maretic

  Name: Anthony Maretic   Its: Chief Financial Officer LIMITED PARTNER: CIO OP
LIMITED PARTNERSHIP,   a Delaware limited partnership By:  

/s/ James Farrar

  Name: James Farrar   Its:

[Signatures continue on the next page.]

 

104



--------------------------------------------------------------------------------

LIMITED PARTNER: SECOND CITY GENERAL PARTNER II,   LP, a Maryland limited
partnership By:  

/s/ James Farrar

  Name: James Farrar   Its: LIMITED PARTNER: GIBRALT AMBERGLEN LLC,   a Delaware
limited liability company, By:  

/s/ Ryan Chan

  Name: Ryan Chan   Its: Chief Financial Officer LIMITED PARTNER: GIBRALT US,
INC.,   a Colorado corporation By:  

/s/ Ryan Chan

  Name: Ryan Chan   Its: Chief Financial Officer LIMITED PARTNER:

/s/ Daniel Rapaport

        Daniel Rapaport

 

105



--------------------------------------------------------------------------------

EXHIBIT A

EXAMPLES REGARDING ADJUSTMENT FACTOR

For purposes of the following examples, it is assumed that (a) the Adjustment
Factor in effect on                      is 1.0 and (b) on                     
(the “Partnership Record Date” for purposes of these examples), prior to the
events described in the examples, there are 100 REIT Shares issued and
outstanding.

Example 1

On the Partnership Record Date, the General Partner declares a dividend on its
outstanding REIT Shares in REIT Shares. The amount of the dividend is one REIT
Share paid in respect of each REIT Share owned. Pursuant to Paragraph (i) of the
definition of “Adjustment Factor,” the Adjustment Factor shall be adjusted on
the Partnership Record Date, effective immediately after the stock dividend is
declared, as follows:

1.0 * 200/100 = 2.0

Accordingly, the Adjustment Factor after the stock dividend is declared is 2.0.

Example 2

On the Partnership Record Date, the General Partner distributes options to
purchase REIT Shares to all holders of its REIT Shares. The amount of the
distribution is one option to acquire one REIT Share in respect of each REIT
Share owned. The strike price is $4.00 a share. The Value of a REIT Share on the
Partnership Record Date is $5.00 per share. Pursuant to Paragraph (ii) of the
definition of “Adjustment Factor,” the Adjustment Factor shall be adjusted on
the Partnership Record Date, effective immediately after the options are
distributed, as follows:

1.0 * (100 + 100)/(100 + [100 * $4.00/$5.00]) = 1.1111

Accordingly, the Adjustment Factor after the options are distributed is 1.1111.
If the options expire or become no longer exercisable, then the retroactive
adjustment specified in Paragraph (ii) of the definition of “Adjustment Factor”
shall apply.

Example 3

On the Partnership Record Date, the General Partner distributes assets to all
holders of its REIT Shares. The amount of the distribution is one asset with a
fair market value (as determined by the General Partner) of $1.00 in respect of
each REIT Share owned. It is also assumed that the assets do not relate to
assets received by the General Partner pursuant to a pro rata distribution by
the Partnership. The Value of a REIT Share on the Partnership Record Date is
$5.00 a share. Pursuant to Paragraph (iii) of the definition of “Adjustment
Factor,” the Adjustment Factor shall be adjusted on the Partnership Record Date,
effective immediately after the assets are distributed, as follows:

1.0 * $5.00/($5.00 - $1.00) = 1.25

 

106



--------------------------------------------------------------------------------

Accordingly, the Adjustment Factor after the assets are distributed is 1.25.

 

107



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF REDEMPTION

 

To:    City Office REIT, Inc.    1075 West Georgia Street, Suite 2600   
Vancouver, British Columbia V6E 3C9

The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Redemption Partnership Common Units in City Office REIT Operating Partnership,
L.P. in accordance with the terms of the Amended and Restated Agreement of
Limited Partnership of City Office REIT Operating Partnership, L.P., dated as of
as amended (the “Agreement”), and the Redemption rights referred to therein. The
undersigned Limited Partner or Assignee:

(a) undertakes (i) to surrender such Partnership Common Units and any
certificate therefor at the closing of the Redemption and (ii) to furnish to the
General Partner, prior to the Specified Redemption Date, the documentation,
instruments and information required under Section 15.1.A and Section 15.1.G of
the Agreement;

(b) directs that the certified check representing the Cash Amount, or the REIT
Shares Amount, as applicable, deliverable upon the closing of such Redemption be
delivered to the address specified below;

(c) represents, warrants, certifies and agrees that:

(i) the undersigned Limited Partner or Assignee is a Qualifying Party,

(ii) the undersigned Limited Partner or Assignee has, and at the closing of the
Redemption will have, good, marketable and unencumbered title to such
Partnership Common Units, free and clear of the rights or interests of any other
person or entity,

(iii) the undersigned Limited Partner or Assignee has, and at the closing of the
Redemption will have, the full right, power and authority to tender and
surrender such Partnership Common Units as provided herein, and

(iv) the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender; and

(d) acknowledges that he will continue to own such Partnership Common Units
until and unless either (1) such Partnership Common Units are acquired by the
General Partner pursuant to Section 15.1.B of the Agreement or (2) such
redemption transaction closes.

 

108



--------------------------------------------------------------------------------

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

Dated:  

 

    Name of Limited Partner or Assignee:      

 

     

 

      (Signature of Limited Partner or Assignee)      

 

      (Street Address)      

 

      (City)            (State)            (Zip Code)       Signature Medallion
Guaranteed by: Issue Check Payable to:    

 

     

 

Please insert social security or identifying number:    

 

 

109



--------------------------------------------------------------------------------

EXHIBIT C

SCHEDULE OF CONTRIBUTIONS

 

Initial Property
Owner

  

Second City Capital
Partners II, Limited
Partnership

  

Second City General Partner II, Limited

Partnership

  

City Office REIT,
Inc.

  

CIO OP Limited
Partnership

Core Cherry

Limited

Partnership

   NONE    100% equity interest in Core Cherry GP Co., a Delaware corporation
(the general partner of Core Cherry Limited Partnership holding a 0.001% general
partner)    34.92% limited partner interest    65.07% limited partner interest

Central

Fairwinds

Limited

Partnership1

   NONE    100% equity interest in Central Fairwinds GP Corporation, a Florida
corporation (the general partner of Central Fairwinds Limited Partnership
holding a 0.001% general partner interest)    31.43% limited partner interest   
58.56% limited partner interest

City Centre STF

Limited

Partnership2

   5% limited partner interest    100% equity interest in City Centre STF GP
Corp., a Florida corporation (the general partner of City Centre STF Limited
Partnership holding a 0.001% general partner interest)    31.44% limited partner
interest    58.56% limited partner interest

SCCP Boise

Limited

Partnership

   10.111% limited partner interest    100% equity interest in SCCP Boise GP
Inc., a Delaware corporation (the general partner of SCCP Boise Limited
Partnership holding a 0.001% general partner interest)    31.40% limited partner
interest    58.49% limited partner interest

SCCP Central

Valley Limited

Partnership

   NONE    100% equity interest in SCCP Central Valley GP Corp., a Delaware
corporation (the general partner of SCCP Central Valley Limited Partnership
holding a 0.001% general partner interest)    34.93% limited partner interest   
65.07% limited partner interest

 

1  Central Fairwinds 135, LLC, a Florida limited liability company, will retain
a 10% limited partnership interest in the limited partnership.

2  CC Tower Feldman Partners LLC, a Florida limited liability company, will
retain a 5% limited partnership interest in the limited partnership.

 

110



--------------------------------------------------------------------------------

Initial Property Owner

  

GCC Amberglen

Investments Limited

Partnership

  

Daniel Rapaport

  

Gibralt U.S., Inc.

Amberglen Properties Limited Partnership    88.5775% limited partner interest,
representing a 76% economic interest    3.8075% limited partner interest    100%
equity interest in Gibralt Amberglen LLC, a Delaware limited liability company
(the general partner of Amberglen Properties Limited Partnership holding a
0.001% general partner interest)

 

111



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF ELECTION BY PARTNER TO CONVERT

LTIP UNITS INTO PARTNERSHIP COMMON UNITS

The undersigned holder of LTIP Units hereby irrevocably (i) elects to convert
the number of LTIP Units in City Office REIT Operating Partnership, L.P. (the
“Partnership”) set forth below into Partnership Common Units in accordance with
the terms of the Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended; and (ii) directs that any cash in lieu of Partnership
Common Units that may be deliverable upon such conversion be delivered to the
address specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership; (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein; and (c) has obtained the
consent or approval of all persons or entities, if any, having the right to
consent or approve such conversion.

 

Name of LTIP Unit Holder:    

 

    Please Print Name as Registered with Partnership Number of LTIP Units to be
Converted:    

 

  Date of this Notice:    

 

     

 

    (Signature of LTIP Unit Holder)    

 

    (Street Address)    

 

    (City)           (State)            (Zip Code)       Signature Medallion
Guaranteed by: Issue Check Payable to:      

 

     

 

Please insert social security or identifying number:      

 

 

112



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION

OF LTIP UNITS INTO PARTNERSHIP COMMON UNITS

City Office REIT Operating Partnership, L.P. (the “Partnership”) hereby
irrevocably (i) elects to cause the number of LTIP Units held by the LTIP Unit
Holder set forth below to be converted into Partnership Common Units in
accordance with the terms of Amended and Restated Agreement of Limited
Partnership of the Partnership, as amended.

 

Name of LTIP Unit Holder:    

 

    Please Print Name as Registered with Partnership Number of LTIP Units to be
Converted:    

 

  Date of this Notice:    

 

 

 

113